 
Exhibit No. 10.3
 
LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING

 

 
NANTUCKET ACQUISITION LLC, a Delaware limited liability company, as Borrower
(Borrower)
 
to
 
CORNERSTONE OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership, as Lender, and its successors and assigns
(Lender)
 

--------------------------------------------------------------------------------

 
THE COLLATERAL IS OR INCLUDES FIXTURES
 
This document serves as a fixture filing under the Uniform Commercial Code
 
Borrower’s Federal Identification No.: 27-1275344
Date:
As of December 14, 2009
Location:
Nantucket, Massachusetts
     
County:         Nantucket County

 



 

--------------------------------------------------------------------------------

 
 
LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING


THIS LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (hereinafter, this “Mortgage” or “Security Instrument”) is made
as of this 14th day of December, 2009, by NANTUCKET ACQUISITION LLC, a Delaware
limited liability company, having its principal place of business c/o
Cornerstone Ventures, 1920 Main Street, Suite 400, Irvine, California 92614, as
Borrower (“Borrower”), to CORNERSTONE OPERATING PARTNERSHIP,  L.P., a Delaware
limited partnership, its successors and assigns, having an address at 1920 Main
Street, Suite 400, Irvine, California 92614, as Lender (“Lender”).
 
WITNESSETH:
 
WHEREAS, this Mortgage is given to secure a loan (the “Loan”) in the principal
sum of EIGHT MILLION 00/100 DOLLARS ($8,000,000.00) (the “Loan
Amount”) evidenced by (i) that certain Promissory Note dated the date hereof
made by Borrower to Lender, and (ii) that certain Promissory Note (with Shared
Appreciation) dated the date hereof made by Borrower to Lender (such notes,
together with all extensions, renewals, replacements, restatements,
consolidations or modifications thereof being hereinafter collectively referred
to as the “Note”), which Note provides, among other things, for final payment of
principal and interest thereunder, if not sooner paid or payable as provided
therein, to be due on January 1, 2015;
 
WHEREAS, Borrower desires to secure the payment of the indebtedness evidenced by
the Note and the performance of all of its obligations under the Note and the
other Loan Documents; and
 
WHEREAS, this Mortgage is that certain “Security Instrument” as defined in the
Note, and payment, fulfillment, and performance by Borrower of its obligations
thereunder and under the other Loan Documents are, subject to the limitations
set forth herein, secured hereby, and each and every term and provision of the
Note, including the rights, remedies, obligations, covenants, conditions,
agreements, indemnities, representations and warranties of the parties therein,
are hereby incorporated by reference herein as though set forth in full and
shall be considered a part of this Mortgage.
 
NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Mortgage:
 
FOR CONSIDERATION PAID, to secure the payment of an indebtedness in the
principal sum of EIGHT MILLION AND NO/100 DOLLARS ($8,000,000.00), lawful, money
of the United States of America, to be paid with interest according to the Note,
Borrower has mortgaged, given, granted, bargained, sold, aliened, enfeoffed,
conveyed, confirmed, pledged, assigned and hypothecated and by these presents
does mortgage, give, grant, bargain, sell, alien, enfeoff, convey, confirm,
pledge, assign and hypothecate unto Lender, all of Borrower’s estate, right,
title and interest in, to and under any and all of the following described
property, whether now owned or hereafter acquired (collectively, the
“Property”):

 

--------------------------------------------------------------------------------

 
 
(A)       All of Borrower’s leasehold interest in that certain real property
situated in the Town of Nantucket, County of Nantucket, State of Massachusetts,
more particularly described on Exhibit A attached hereto and incorporated herein
by this reference (the “Real Estate”) created pursuant to that certain Amended
and Restated Ground Lease dated November 25, 2009, by and between the Town of
Nantucket, Massachusetts, Sherburne Commons, Inc. and Borrower, as assigned to
Borrower, and all amendments, modifications or supplements thereto approved by
Lender (the “Ground Lease”), together with all of the easements, rights,
privileges, franchises, tenements, hereditaments and appurtenances (including
without limitation, any air rights and development rights) now or hereafter
thereunto belonging or in any way appertaining and all of the estate, right,
title, interest, claim and demand whatsoever of Borrower therein or thereto,
either at law or in equity, in possession or in expectancy, now owned or
hereafter acquired;
 
(B)        All structures, buildings and improvements of every kind and
description now or at any time hereafter located or placed on the Real Estate
(the “Improvements”);
 
(C)        All easements, rights-of-way, strips and gores of land, vaults,
streets, ways, alleys, passages, sewer rights, and other emblements now or
hereafter located on the Real Estate or under or above the same or any part or
parcel thereof, and all estates, rights, titles, interests, tenements,
hereditaments and appurtenances, reversions and remainders whatsoever, in any
way belonging, relating or appertaining to the Property or any part thereof, or
which hereafter shall in any way belong, relate or be appurtenant thereto,
whether now owned or hereafter acquired by Borrower (collectively, “Appurtenant
Rights”; and together with the Real Estate and Improvements, referred to
collectively herein as the “Real Property”);
 
(D)        All furniture, furnishings, fixtures, goods, equipment, inventory or
personal property owned by Borrower and now or hereafter located on, attached to
or used in or about the Improvements, including, but not limited to, all
machines, engines, boilers, dynamos, elevators, stokers, tanks, cabinets,
awnings, screens, shades, blinds, carpets, draperies, lawn mowers, and all
appliances, plumbing, heating, air conditioning, lighting, ventilating,
refrigerating, disposal and incinerating equipment, and all fixtures and
appurtenances thereto, and such other goods and chattels and personal property
owned by Borrower as are now or hereafter used or furnished in operating the
Improvements, or the activities conducted therein, and all building materials
and equipment hereafter situated on or about the Real Estate or Improvements,
and all warranties and guaranties relating thereto, and all additions thereto
and substitutions and replacements therefor (exclusive of any of the foregoing
owned or leased by tenants of space in the Improvements);
 
(E)        All water, water courses, ditches, wells, reservoirs and drains and
all water, ditch, well, reservoir and drainage rights and powers which are
appurtenant to, located on, under or above or used in connection with the Real
Estate or the Improvements, or any part thereof, together (i) with all
utilities, utility lines, utility commitments, utility capacity, capital
recovery charges, impact fees and other fees paid in connection with same,
(ii) reimbursements or other rights pertaining to utility or utility services
provided to the Real Estate and/or Improvements and (iii) the present or future
use or availability of waste water capacity, or other utility facilities to the
extent same pertain to or benefit the Real Estate and/or Improvements,
including, without limitation, all reservations of or commitments or letters
covering any such use in the future, whether now existing or hereafter created
or acquired;

 
2

--------------------------------------------------------------------------------

 
 
(F)        All minerals, crops, timber, trees, shrubs, flowers and landscaping
features now or hereafter located on, under or above the Real Estate;
 
(G)        All cash funds, deposit accounts, reserve accounts, collection
accounts and/or sub-accounts thereof, and other rights and evidence of rights to
cash, now or hereafter created or held by Lender pursuant to this Security
Instrument or any other of the Loan Documents (as hereinafter defined),
including, without limitation, the Reserves (as such term is defined in Section
1.8 hereof);
 
(H)        All leases, subleases, licenses, tenancies, concessions, occupancy
and residency agreements of the Real Estate or the Improvements now or hereafter
entered into (including, without limitation, that certain Lease Agreement by and
between Borrower, as landlord, and Sherburne Residences, LLC, a Massachusetts
limited liability company, as tenant (“Tenant”), dated as of December 1, 2009;
hereinafter referred to as the “TRS Lease”) and all rents, royalties, issues,
profits, bonus money, revenue, income, accounts receivable and other benefits
(collectively, the “Rents” or “Rents and Profits”) of the Real Estate, the
Improvements, or the fixtures or equipment, now or hereafter arising from the
use or enjoyment of all or any portion thereof or from any lease, license,
tenancy, concession, occupancy agreement, residency agreement or other
agreements (including, without limitation, oil, gas and mineral leases, cable
television, laundry, satellite and/or cell tower agreements, whether in the
nature of a lease, license, contract, or otherwise), pertaining thereto or
arising from any of the Contracts (as hereinafter defined) or any of the General
Intangibles (as hereinafter defined) and all cash or securities (the “Security
Deposits”) that secure performance by the tenants, lessees or licensees, as
applicable, of their obligations under any such leases, licenses, concessions or
occupancy agreements, or which may be available to Borrower or its designee to
effect repairs or maintenance, whether said cash or securities are to be held
until the expiration of the terms of said leases, licenses, concessions or
occupancy agreements or applied to one or more of the installments of rent
coming due prior to the expiration of said terms, subject to, however, the
provisions contained in Section 1.11 of this Security Instrument;
 
(I)         All contracts and agreements now or hereafter entered into covering
any part of the Real Estate or the Improvements (collectively, the “Contracts”)
and all revenue, income and other benefits thereof, including, without
limitation, management agreements, service contracts, maintenance contracts,
equipment leases, personal property leases and any contracts or documents
relating to construction on any part of the Real Estate or the Improvements
(including plans, specifications, studies, drawings, surveys, tests, operating
and other reports, bonds and governmental approvals) or to the management or
operation of any part of the Real Estate or the Improvements;
 
(J)         All present and future monetary deposits given to any public or
private utility with respect to utility services furnished to any part of the
Real Estate or the Improvements;

 
3

--------------------------------------------------------------------------------

 
 
(K)        All present and future funds, accounts, instruments, (including
without limitation, promissory notes), investment property, letter of credit
rights, letters of credit, money, supporting obligations, accounts receivable,
documents, causes of action, claims, general intangibles (including, without
limitation, payment intangibles and software, trademarks, trade names,
servicemarks and symbols now or hereafter used in connection with any part of
the Real Estate or the Improvements, all names by which the Real Estate or the
Improvements may be operated or known, all rights to carry on business under
such names, and all rights, interest and privileges which Borrower has or may
have as developer or declarant under any covenants, restrictions or declarations
now or hereafter relating to the Real Estate or the Improvements) and all notes
or chattel paper (whether tangible or electronic) now or hereafter arising from
or by virtue of any transactions related to the Real Estate or the Improvements
(collectively, the “General Intangibles”);
 
(L)        All water taps, sewer taps, certificates of occupancy, permits,
special permits, uses, licenses, franchises, certificates, consents, approvals
and other rights and privileges now or hereafter obtained in connection with the
Real Estate or the Improvements and all present and future warranties and
guaranties relating to the Improvements or to any equipment, fixtures,
furniture, furnishings, personal property or components of any of the foregoing
now or hereafter located or installed on the Real Estate or the Improvements;
 
(M)      All building materials, supplies and equipment now or hereafter placed
on the Real Estate or in the Improvements and all architectural renderings,
models, drawings, plans, specifications, studies and data now or hereafter
relating to the Real Estate or the Improvements;
 
(N)        All right, title and interest of Borrower in any insurance policies
or binders now or hereafter relating to the Property including any unearned
premiums thereon;
 
(O)       All proceeds, products, substitutions and accessions (including claims
and demands therefor) of the conversion, voluntary or involuntary, of any of the
foregoing into cash or liquidated claims, including, without limitation,
proceeds of insurance and condemnation awards;
 
(P)        all refunds, rebates or credits in connection with a reduction in ad
valorem taxes, assessments or similar impositions, including, without
limitation, rebates, refunds or credits as a result of tax certiorari or any
other application, proceeding or appeal (administrative, judicial or otherwise)
for reduction in taxes, assessments or similar impositions; and
 
(Q)        All other or greater rights and interests of every nature in the Real
Estate or the Improvements and in the possession or use thereof and income
therefrom, whether now owned or hereafter acquired by Borrower.
 
FOR THE PURPOSE OF SECURING:
 
(1)         The debt evidenced by the Note, together with interest (including,
without limitation, interest at the Default Interest Rate (as defined in the
Note) and any Additional Interest (as defined in the Note)) and any fees as
therein provided;

 
4

--------------------------------------------------------------------------------

 
 
(2)         The full and prompt payment and performance of all of the
provisions, agreements, covenants and obligations herein contained and contained
in any other agreements, documents or instruments now or hereafter evidencing,
securing or otherwise relating to the indebtedness evidenced by the Note (the
Note, this Security Instrument, the Assignment (as hereinafter defined) and such
other agreements, documents and instruments, together with any and all renewals,
modifications, amendments, restatements, consolidations, substitutions,
replacements, and extensions and modifications thereof, are hereinafter
collectively referred to as the “Loan Documents”) and the payment of all other
sums therein covenanted to be paid, including, without limitation, any
prepayment fees or yield maintenance premium;
 
(3)        Any and all future or additional advances (whether or not obligatory)
made by Lender to protect or preserve the Property, or the lien or security
interest created hereby on the Property, or for taxes, assessments or insurance
premiums as hereinafter provided or for performance of any of Borrower’s
obligations hereunder or under the other Loan Documents or for any other purpose
provided herein or in the other Loan Documents (whether or not the original
Borrower remains the owner of the Property at the time of such advances),
together with interest thereon at the Default Interest Rate (as defined in the
Note), such advances to be secured to the same extent as if such future advances
were made on the date hereof and although there may be no indebtedness
outstanding at the time any advance is made; and
 
(4)        Any and all other indebtedness now owing or which may hereafter be
owing by Borrower to Lender under the Note and related Loan Documents and
related to the Property, however and whenever incurred or evidenced, whether
express or implied, direct or indirect, absolute or contingent, or due or to
become due, and all renewals, modifications, amendments, restatements,
consolidations, substitutions, replacements and extensions thereof.
 
(All of the sums referred to in Paragraphs (1) through (4) above are herein
sometimes referred to as the “secured indebtedness” or the “indebtedness secured
hereby” or the “Debt”).
 
TO HAVE AND TO HOLD the above granted and described Property for the benefit of
Lender, and its successors and assigns, forever;
 
WITH THE POWER OF SALE, to secure payment to Lender of the Debt at the time and
in the manner provided for in the Note, and this Mortgage;
 
PROVIDED, HOWEVER, these presents are upon the express condition that, if
Borrower shall well and truly pay to Lender the Debt at the time and in the
manner provided in the Note, and this Mortgage, shall well and truly perform the
Other Obligations as set forth in this Mortgage and shall well and truly abide
by and comply with each and every covenant and condition set forth herein and in
the Note and the other Loan Documents, these presents and the estate hereby
granted shall cease, terminate and be void and Lender shall mark the Note “paid
in full” and will, at Borrower’s sole cost and expense, release the lien of this
Mortgage; provided, however, that Borrower’s obligation to indemnify and hold
harmless Lender pursuant to the provisions hereof shall survive any such payment
or release.

 
5

--------------------------------------------------------------------------------

 
 
ARTICLE I
COVENANTS OF BORROWER
 
For the purpose of further securing the indebtedness secured hereby and for the
protection of the security of this Security Instrument, for so long as the
indebtedness secured hereby or any part thereof remains unpaid, Borrower
represents, covenants and agrees as follows:
 
Section 1.1          Warranties of Borrower.  Borrower, for itself and its
successors and assigns, does hereby represent, warrant and covenant to and with
Lender, its successors and assigns, that:
 
(a)         Organization and Existence.  Borrower is duly organized and validly
existing as a limited liability company in good standing under the laws of
Delaware and in all other jurisdictions in which Borrower is transacting
business.
 
(b)        Authorization.  Borrower has the power and authority to execute,
deliver and perform the obligations imposed on it under the Loan Documents and
to consummate the transactions contemplated by the Loan Documents and has taken
all necessary actions in furtherance thereof including, without limitation, that
those partners, shareholders, managers, or members of Borrower whose approval or
consent is required by the terms of Borrower’s organizational documents have
duly approved or consented to the transactions contemplated by the Loan
Documents and have authorized execution and delivery thereof by the respective
signatories.  To the best of Borrower’s knowledge, no other consent by any
local, state or federal agency is required in connection with the execution and
delivery of the Loan Documents.
 
(c)         Valid Execution and Delivery.  All of the Loan Documents requiring
execution by Borrower have been duly and validly executed and delivered by
Borrower.
 
(d)        Enforceability. All of the Loan Documents constitute valid, legal and
binding obligations of Borrower and are fully enforceable against Borrower in
accordance with their terms, subject only to bankruptcy laws and general
principles of equity.
 
(e)         No Defenses.  The Note, this Security Instrument and the other Loan
Documents are not subject to any right of rescission, set-off, counterclaim or
defense, nor would the operation of any of the terms of the Note, this Security
Instrument or any of the other Loan Documents, or the exercise of any right
thereunder, render this Security Instrument unenforceable, in whole or in part,
or subject to any right of rescission, set-off, counterclaim or defense,
including the defense of usury.
 
(f)         Defense of Usury.  Borrower knows of no facts that would support a
claim of usury to defeat or avoid its obligation to repay the principal of,
interest on, and other sums or amounts due and payable under, the Loan
Documents.
 
(g)        No Conflict/Violation of Law.  The execution, delivery and
performance of the Loan Documents by the Borrower will not cause or constitute a
default under or conflict with the organizational documents of Borrower, any
indemnitor or any general partner, manager, or managing member of Borrower or
any indemnitor.  The execution, delivery and performance of the obligations
imposed on Borrower under the Loan Documents will not cause Borrower to be in
default, including after due notice or lapse of time or both, under the
provisions of any agreement, judgment or order to which Borrower is a party or
by which Borrower is bound.

 
6

--------------------------------------------------------------------------------

 
 
(h)        Compliance with Applicable Laws and Regulations.  All of the
Improvements and the use of the Property by the Borrower comply in all material
respects with, and shall remain in compliance with, all applicable statutes,
rules, regulations and private covenants now or hereafter relating to the
ownership, construction, use or operation of the Property, including all
applicable statutes, rules and regulations pertaining to requirements for equal
opportunity, anti-discrimination, fair housing, environmental protection, zoning
and land use.  The Improvements comply with, and shall remain in compliance
with, applicable health, fire and building codes.  There is no evidence of any
illegal activities relating to controlled substances on the Property.  All
certifications, permits, licenses and approvals, including, without limitation,
certificates of completion and occupancy permits required for the legal use,
occupancy and operation of the Property for the use currently being made thereof
have been obtained and are in full force and effect.  All of the Improvements
comply with all material requirements of any applicable zoning and subdivision
laws and ordinances.  The Borrower has all requisite licenses, permits,
franchises, qualifications, certificates of occupancy or other governmental
authorizations to own, lease and operate the Property (provided that to the
extent the Property is operated by Tenant, Tenant has all such requisite
licenses, permits, franchises, qualifications and other governmental
authorizations) and carry on its business.
 
(i)         Consents Obtained.  All consents, approvals, authorizations, orders
or filings with any court or governmental or administrative agency or body, if
any, required for the execution, delivery and performance of the Loan Documents
by Borrower have been obtained or made.
 
(j)          No Litigation.  There are no pending actions, suits or proceedings,
arbitrations or governmental investigations against the Property, Borrower or
any guarantor of Borrower an adverse outcome of which would materially affect
(i) the Borrower’s performance under the Note, this Security Instrument or the
other Loan Documents, (ii) the Property, (iii) the Loan, or (iv) the ability of
the Property to continue to generate income, or continue in operation, in a
manner consistent with current operations.
 
(k)         Title.  Borrower is well seized of an indefeasible leasehold estate
in the Real Estate, subject only to those matters expressly listed as exceptions
to title or subordinate matters in the title insurance policy accepted by Lender
in connection with this Security Instrument (all such matters, excluding
therefrom all preprinted and/or standard exceptions are referred to herein,
collectively, as the “Permitted Exceptions”).  The Ground Lease is now a valid,
subsisting ground lease and is presently in full force and effect.  All of the
terms, covenants, agreements, and conditions of the Ground Lease have been fully
performed and no default presently exists under the Ground Lease.  Subject to
the term of the Ground Lease Borrower has full right, power and lawful authority
to mortgage the Property to Lender.  This Mortgage has been executed and
delivered to Lender in full compliance with the Ground Lease and is and will
continue to be a valid, enforceable lien on Borrower’s interests under the
Ground Lease.  The leasehold interest in the Property has been peaceful and
undisturbed and title thereto has not been disputed or questioned to the best of
Borrower’s knowledge.  Further, Borrower and has full power and lawful authority
to grant, bargain, sell, convey, assign, transfer and mortgage its interest in
the Property in the manner and form hereby done or intended.  Borrower will
preserve its interest in and title to the Property and will forever warrant and
defend the same to Lender against any and all claims whatsoever and will forever
warrant and defend the validity and priority of the lien and security interest
created herein against the claims of all persons and parties whomsoever, subject
to the Permitted Exceptions.  The foregoing warranty of title shall survive the
foreclosure of this Security Instrument and shall inure to the benefit of and be
enforceable by Lender in the event Lender acquires title to the Property
pursuant to any foreclosure.

 
7

--------------------------------------------------------------------------------

 
 
(l)         Permitted Exceptions.  The Permitted Exceptions do not and will not
materially and adversely affect (1) the ability of the Borrower to pay in full
the principal and interest on the Note in a timely manner or (2) the use of the
Property for the use currently being made thereof, the operation of the Property
as currently being operated or the value of the Property.
 
(m)       First Lien.  Upon the execution by the Borrower and the recording of
this Mortgage, and upon the execution and filing of UCC-1 financing statements
or amendments thereto, the Lender will have a valid first lien on the Property
and a valid security interest in all personal property encumbered hereby,
subject to no liens, charges or encumbrances other than the Permitted
Exceptions.
 
(n)        ERISA.  The Borrower has made and shall continue to make all required
contributions to all employee benefit plans, if any, established or maintained
by it, if any, and the Borrower has no knowledge of any material liability which
has been incurred by the Borrower which remains unsatisfied for any taxes or
penalties with respect to any such employee benefit plan or any such
multi-employer plan, and each such plan has been administered in compliance with
its terms and the applicable provisions of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) and any other federal or state law.
 
(o)        Contingent Liabilities.  The Borrower has no known material
contingent liabilities.
 
(p)        No Other Obligations.  The Borrower has no material financial
obligation under any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Borrower is a party or by which the
Borrower or the Property is otherwise bound, other than (i) obligations incurred
in the ordinary course of the operation of the Property, (ii) obligations under
this Security Instrument, the Note and the other Loan Documents, and (iii)
obligations under the Junior Loan (as defined in the Promissory Note (with
Shared Appreciation)).

 
8

--------------------------------------------------------------------------------

 
 
(q)        Fraudulent Conveyance.  The Borrower (1) has not entered into the
Loan or any Loan Document with the actual intent to hinder, delay, or defraud
any creditor and (2) received reasonably equivalent value in exchange for its
obligations under the Loan Documents.  Giving effect to the Loan contemplated by
the Loan Documents, the fair saleable value of the Borrower’s assets exceed and
will, immediately following the execution and delivery of the Loan Documents,
exceed the Borrower’s total liabilities, including, without limitation,
subordinated, unliquidated, disputed or contingent liabilities (if permitted
hereunder).  The fair saleable value of the Borrower’s assets is and will,
immediately following the execution and delivery of the Loan Documents, be
greater than the Borrower’s probable liabilities, including the maximum amount
of its contingent liabilities or its debts as such debts become absolute and
matured (if permitted hereunder).  The Borrower assets do not and, immediately
following the execution and delivery of the Loan Documents will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted.  The Borrower does not intend to, and does not believe that it
will, incur debts and liabilities (including, without limitation, contingent
liabilities and other commitments) beyond its ability to pay such debts as they
mature (taking into account the timing and amounts to be payable on or in
respect of obligations of the Borrower).
 
(r)         Investment Company Act.  The Borrower is not (1) an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended; (2) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company” within the meaning of the
Public Utility Holding Company Act of 1935, as amended; or (3) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.
 
(s)        Access/Utilities.  The Property has adequate rights of access to
public ways and is served by adequate water, sewer, electric, gas, telephone,
cable (where appropriate), sanitary sewer and storm drain facilities.  All
public utilities necessary to the continued use and enjoyment of the Property as
presently used and enjoyed are located in the public right-of-way abutting the
Property, and all such utilities are connected so as to serve the Property
without passing over other property.  All roads, and access to such roads,
necessary for the full utilization of the Property for its current purpose have
been completed and dedicated to public use and accepted by all governmental
authorities or are the subject of access easements for the benefit of the
Property without any further condition or cost to Borrower or any tenants or
other legal occupants of the Property (collectively, the “Tenants”).
 
(t)         Taxes Paid.  Borrower has filed all federal, state, county and
municipal tax returns required to have been filed by Borrower generally or by
Borrower with respect to the Property, and has paid all taxes which have become
due pursuant to such returns or to any notice of assessment relating to the
Property, and Borrower has no knowledge of any basis for additional assessment
with respect to such taxes.  Borrower has paid or caused to be paid all sales
and payroll taxes applicable to Borrower or the Property.  Further, the Property
is free from delinquent water charges, sewer rents, taxes and assessments.
 
(u)        Single Tax Lot.  The Real Estate consists of a single tax lot and no
portion of said tax lot covers property other than the Real Estate or a portion
of the Real Estate and no portion of the Real Estate lies in any other tax lot.
 
(v)        Special Assessments.  Except as disclosed in the title insurance
policy, there are no pending or, to the knowledge of the Borrower, proposed
special or other assessments for public improvements or otherwise affecting the
Property, nor, to the knowledge of the Borrower, are there any contemplated
improvements to the Property that may result in such special or other
assessments.

 
9

--------------------------------------------------------------------------------

 
 
(w)        Flood Zone.  The Property is not located in a flood hazard area as
defined by the Federal Insurance Administration.
 
(x)         Seismic Exposure.  The Real Estate are not located in Zone 3 or Zone
4 of the “Seismic Zone Map of the U.S.”.
 
(y)        Misstatements of Fact.  No statement made in application for the Loan
or the Loan Documents contains any untrue statement of a material fact or omits
to state any material fact necessary to make statements contained herein or
therein not misleading.  There is no fact presently known to the Borrower which
has not been disclosed which adversely affects, nor as far as the Borrower can
foresee, might adversely affect the business, operations or condition (financial
or otherwise) of the representing party.  Further, and in clarification of the
foregoing, all reports, certificates, affidavits, statements and other data
furnished by or on behalf of Borrower to Lender, or their respective agents, in
connection with the Loan are true and correct in all material respects and do
not include or omit to state any fact or circumstance which inclusion or
omission, respectively, would make the statements therein misleading.
 
(z)         Condition of Improvements.  The Property has not been damaged by
fire, water, wind or other cause of loss and any previous damage to the Property
has been fully restored.  To Borrower’s knowledge, the Improvements are
structurally sound, in good repair and free of defects in materials and
workmanship and have been constructed and installed in substantial compliance
with the plans and specifications relating thereto.  To Borrower’s knowledge,
all major building systems located within the Improvements, including, without
limitation, the heating and air conditioning systems and the electrical and
plumbing systems, are in good working order and condition.
 
(aa)       No Insolvency or Judgment.  None of Borrower, any general partner,
manager or member of Borrower, or any guarantor of the Loan, is currently (a)
the subject of or a party to any completed or pending bankruptcy, reorganization
or insolvency proceeding; or (b) the subject of any unsatisfied judgment of
record or docketed in any court of the state in which the Property is located or
in any other court located in the United States.  The proposed Loan will not
render the Borrower nor any general partner or member of Borrower insolvent.  As
used in this paragraph, the term “insolvent” means that the sum total of all of
an entity’s liabilities (whether secured or unsecured, contingent or fixed, or
liquidated or unliquidated) is in excess of the value of all such entity’s
non-exempt assets, i.e., all of the assets of the entity that are available to
satisfy claims of creditors.
 
(bb)      No Condemnation.  No part of any property subject to the Security
Instrument has been taken in condemnation or other like proceeding to an extent
which would impair the value of the Property, the Security Instrument or the
Loan or the usefulness of such property for the purposes contemplated by the
loan application relating to the Loan (the “Loan Application”), nor is any
proceeding pending, known or, to Borrower’s knowledge, threatened, to be
contemplated for the partial or total condemnation or taking of the Property.

 
10

--------------------------------------------------------------------------------

 
 
(cc)       No Labor or Materialmen Claims/Labor Disputes.  All parties
furnishing labor and materials have been paid in full and, except for such liens
or claims, if any, insured against by the policy of title insurance to be issued
in connection with the Loan, there are no mechanics’, laborers’ or materialmen’s
liens or claims outstanding for work, labor or materials affecting the Property,
whether prior to, equal with or subordinate to the lien of the Security
Instrument.  To the best of Borrower’s knowledge, there are no strikes,
boycotts, or labor disputes which could reasonably be anticipated to have a
material adverse effect on the operation of the Property.
 
(dd)      No Purchase Options.  No Tenant, Person, or party has an option to
purchase the Property, any portion thereof or any interest therein.  For
purposes hereof, “Person” shall mean and refer to an individual, partnership,
limited partnership, corporation, limited liability company, trust, joint stock
company, corporation, unincorporated association, joint venture, governmental
authority or agency, or any other entity of any nature whatsoever, whether
similar or dissimilar to the foregoing.
 
(ee)       Leases.  The Property is not subject to any leases, subleases,
licenses, concessions or other agreements related to the occupancy, leasing or
renting of the Property or any portion thereof, except for the TRS Lease and as
set forth on the rent roll provided to Lender and certified by Borrower on the
date hereof.  No person has any possessory interest in the Property or right to
occupy the same, except pursuant to a written lease, license, rental agreement
or occupancy agreement (collectively, the “Leases”) identified on the rent roll
provided by Lender and certified by Borrower on the date hereof.  As of the date
hereof, (i) the Borrower is the owner and holder of the landlord’s interest
under the TRS Lease and the Tenant is the sole owner and holder of the
landlord’s interest under the other Leases; (ii) there are no prior assignments
of all or any portion of the Leases or any portion of the Rents and Profits
which are presently outstanding and have priority over the assignment of leases
and rents contained herein in Section 1.11 given by Borrower to Lender; (iii)
all Rents due and payable under the TRS Lease and, to Borrower’s knowledge, each
other Lease, have been paid in full and no said Rents have been paid more than
one (1) month in advance of the due dates thereof and (iv) there are no offsets
or defenses to the payment of any portion of the Rents under the TRS Lease or,
to Borrower’s knowledge, under any of the other Leases.  The representations set
forth in this Paragraph (ee) are in addition to those set forth in Section 1.12
of this Security Instrument.
 
(ff)        Appraisal.  All requirements and conditions of the appraisal of the
Property submitted to Lender as part of the loan application, if any, upon which
the value of the Property was conditioned, have been fully satisfied (or waived
in writing by Lender).
 
(gg)      Boundary Lines.  To Borrower’s knowledge, all of the Improvements
which were included in determining the appraised value of the Property lie
wholly within the boundaries and building restriction lines of the Property, and
no improvements on adjoining properties encroach upon the Property, and no
easements or other encumbrances upon the Real Estate encroach upon any of the
Improvements, so as to affect the value or marketability of the Property except
those which are insured against by title insurance.

 
11

--------------------------------------------------------------------------------

 
 
(hh)      Survey.  The survey, if any, of the Property delivered to Lender in
connection with this Security Instrument has been performed by a duly licensed
surveyor or registered professional engineer in the jurisdiction in which the
Property is situated, is certified to the Lender, its successors and assigns,
and the title insurance company, and, to Borrower’s knowledge, is in accordance
with the most current minimum standards for title surveys as determined by the
American Land Title Association, with the signature and seal of a licensed
engineer or surveyor affixed thereto, and does not fail to reflect any material
matter affecting the Property or the title thereto.
 
(ii)         Forfeiture.  There has not been and shall never be committed by
Borrower or, to Borrower’s knowledge after due investigation, any other person
in occupancy of or involved with the operation or use of the Property any act or
omission affording the federal government or any state or local government the
right of forfeiture as against the Property or any part thereof or any monies
paid in performance of Borrower’s obligations under any of the Loan Documents.
 
(jj)         Use of Rents and Profits.  All Rents and Profits generated by or
derived from the Property shall first be utilized solely for current expenses
directly attributable to the ownership and operation of the Property, including,
without limitation, current expenses relating to Borrower’s liabilities and
obligations with respect to this Security Instrument and the other Loan
Documents, and none of the Rents and Profits generated by or derived from the
Property shall be diverted by Borrower and utilized for any other purposes
unless all such current expenses attributable to the ownership and operation of
the Property (including payment of management fees due under the Management
Agreement, as such term is hereinafter defined) have been fully paid and
satisfied. Any license agreements which generate income with respect to the
Property, including cable licenses or similar arrangements, are not prepaid and
the benefits thereof have been assigned for the benefit of Lender.
 
(kk)       No Broker.  No financial advisors, brokers, underwriters, placement
agents, agents or finders have been dealt with by the Borrower in connection
with the Loan, except for any broker whose full commission was paid out of the
proceeds of the Loan and is set forth in the written instructions from Borrower
to Lender regarding disbursement of the proceeds of the Loan.
 
(ll)         Work.  All work to be performed by Borrower under any Lease has
been substantially performed, all contributions to be made by Borrower to the
Tenant under such Lease have been made and all other conditions precedent to the
Tenant’s obligations thereunder have been satisfied.
 
(mm)    Conviction of Criminal Acts.  Each of Borrower, any indemnitor and
guarantor of Borrower’s obligations under the Loan Documents, and any general
partner, member or principal of Borrower, and any such indemnitor or guarantor
of Borrower, has never been convicted of a crime and is not currently the
subject of any pending or threatened criminal investigation or proceeding.
 
(nn)      Security Agreements.  There are no security agreements or financing
statements affecting any of the Property other than (i) as disclosed in writing
by Borrower to Lender prior to the date hereof and (ii) the security agreements
and financing statements created in favor of Lender.

 
12

--------------------------------------------------------------------------------

 
 
(oo)      Homestead.  The Property forms no part of any property owned, used or
claimed by Borrower as a residence or business homestead and is not exempt from
forced sale under the laws of the State in which the Real Estate is
located.  Borrower hereby disclaims and renounces each and every claim to all or
any portion of the Property as a homestead.
 
(pp)      Contracts.  Borrower will comply with all of its obligations under all
Contracts which are material to the operation of the Property in accordance with
Borrower’s current practice, and with all material obligations under all other
Contracts.
 
(qq)      No Margin Stock.  None of the proceeds of the indebtedness secured
hereby will be used for the purpose of purchasing or carrying “margin stock”
within the meaning of Regulation U or a “margin security” with the meaning of
Regulation T issued by the Board of Governors of the Federal Reserve System, or
for any other purpose which would be inconsistent with such Regulations T or U
or any other Regulations of such Board of Governors, or for any purpose
prohibited by legal requirements or by the terms and conditions of the Loan
Documents.
 
(rr)        All Appropriate Inquiry.  Borrower has completed all appropriate
inquiry in accordance with 40 CFR Part 312 and ASTM E1527-05 and has met all of
the requirements and obligations of a bona fide prospective purchaser pursuant
to 42 U.S.C. 9601(40).
 
(ss)       TRS Lease.  With respect to the TRS Lease:  (i) Borrower has
delivered to Lender a true and complete copy of the TRS Lease, including all
amendments thereto, (ii) the TRS Lease is in full force and effect on the date
hereof, (iii) no notice of termination of the TRS Lease has been given or
received by Borrower, (iv) such TRS Lease is (and shall continue to be, at
Lender’s option) subject and subordinate to this Security Instrument without
necessity of any further agreement or acknowledgment on the part of the tenant
thereunder, and (v) there are no defaults under the TRS Lease as of the date
hereof, nor, to Borrower’s knowledge, any circumstances which, with the passage
of time or giving of notice would constitute a default thereunder by landlord or
tenant.
 
Section 1.2          Defense of Title.  If, while this Security Instrument is in
force, the title to the Property or the interest of Lender therein shall be the
subject, directly or indirectly, of any action at law or in equity, or be
attacked directly or indirectly, or endangered, clouded or adversely affected in
any manner, Borrower, at Borrower’s expense, shall take all necessary and proper
steps for the defense of said title or interest, including the employment of
counsel reasonably approved by Lender, the prosecution or defense of litigation,
and the compromise or discharge of claims made against said title or
interest.  Notwithstanding the foregoing, in the event that Lender reasonably
determines that Borrower is not adequately performing its obligations under this
Section, Lender may, without limiting or waiving any other rights or remedies of
Lender hereunder, take such steps with respect thereto as Lender shall deem
necessary or proper; any and all costs and expenses incurred by Lender in
connection therewith, together with interest thereon at the Default Interest
Rate (as defined in the Note) from the date incurred by Lender until actually
paid by Borrower, shall be immediately paid by Borrower on demand and shall be
secured by this Security Instrument and by all of the other Loan Documents
securing all or any part of the indebtedness evidenced by the Note.

 
13

--------------------------------------------------------------------------------

 
 
Section 1.3         Performance of Obligations.  Borrower shall pay when due the
principal of and the interest on the indebtedness secured hereby including all
charges, fees and other sums required to be paid by Borrower as provided in the
Loan Documents, and shall observe, perform and discharge all obligations, and
conditions, and comply with all prohibitions, covenants and agreements to be
observed, performed or discharged by Borrower set forth in the Loan Documents in
accordance with their terms.  In the event that Lender determines that Borrower
is not adequately performing any of its obligations under this Security
Instrument or under any of the other Loan Documents, Lender may, without
limiting or waiving any other rights or remedies of Lender hereunder, take such
steps with respect thereto as Lender shall deem necessary or proper, and any and
all costs and expenses reasonably incurred by Lender in connection therewith,
together with interest thereon at the Default Interest Rate (as defined in the
Note) from the date notice of Lender’s incurrence of the same until actually
paid by Borrower, shall be immediately paid by Borrower on demand and shall be
secured by this Security Instrument and by all of the other Loan Documents
securing all or any part of the indebtedness evidenced by the Note.
 
Section 1.4         Insurance.  Borrower shall, at Borrower’s expense, maintain
(or cause the tenant under the TRS Lease and/or Manager to maintain) in force
and effect on the Property at all times while this Security Instrument continues
in effect the following insurance:
 
(a)         Insurance against loss or damage to the Property by fire, windstorm,
lightning, tornado and hail and against loss and damage by such other, further
and additional risks including, but not limited to, vandalism, malicious
mischief, acts of terrorism, riot and civil commotion, burglary and theft, as
may be now or hereafter embraced by an “all-risk” form of insurance policy.  The
amount of such insurance shall be not less than one hundred percent (100%) of
the full replacement (insurable) cost of the Improvements, furniture,
furnishings, fixtures, equipment and other items (whether personalty or
fixtures) included in the Property and owned by Borrower from time to time,
without reduction for depreciation.  The determination of the replacement cost
amount shall be adjusted annually to comply with the requirements of the insurer
issuing such coverage or, at Lender’s election, by reference to such indices,
appraisals or information as Lender determines in its reasonable
discretion.  Full replacement cost, as used herein (“Full Replacement Cost”),
means, with respect to the Improvements, the cost of replacing the Improvements
without regard to deduction for depreciation, exclusive of the cost of
excavations, foundations and footings below the lowest basement floor, and
means, with respect to such furniture, furnishings, fixtures, equipment and
other items, the cost of replacing the same, in each case, with inflation guard
coverage to reflect the effect of inflation, or annual valuation.  Each policy
or policies shall contain a replacement cost endorsement and either an agreed
amount endorsement (to avoid the operation of any co-insurance provisions) or a
waiver of any co-insurance provisions, all subject to Lender’s approval.  If the
Property is non-conforming with respect to zoning requirements, at a minimum
(Lender having the right, in its reasonable discretion to require greater
coverage), Borrower shall be required to maintain ‘demolition’ insurance (in a
minimum amount equal to ten percent (10%) of the value of the Improvements) and
‘increased cost of construction’ insurance (in a minimum amount equal to
twenty–five (25%) of the value of the Improvements.

 
14

--------------------------------------------------------------------------------

 
 
(b)         Comprehensive Commercial General Liability Insurance including broad
form coverage property damage, contractual damage and personal injury (including
bodily injury and death), with liquor liability endorsement if liquor is sold at
the Property, in amounts not less than $1,000,000 per occurrence and $2,000,000
in the aggregate (both inclusive of umbrella coverage).  During any construction
on the Property, each contractor having a contract for construction in an amount
equal to or greater than $100,000 shall also provide the insurance required in
this Subsection (b), except that the minimum required coverages shall be
$1,000,000 per occurrence and $2,000,000 in the aggregate (both inclusive of
umbrella coverage).  Lender hereby retains the right to periodically review the
amount of said liability insurance being maintained by Borrower and to require
an increase in the amount of said liability insurance should Lender deem an
increase to be reasonably prudent under then existing circumstances.
 
(c)         General boiler and machinery insurance coverage is required if steam
boilers or other pressure-fired vessels are in operation at the
Property.  Minimum liability amount per accident must equal the greater of the
replacement (insurable) value of the Improvements housing such boiler or
pressure-fired machinery or $100,000.00.
 
(d)         If the Property or any part thereof is identified by the Federal
Emergency Management Agency (or successor governmental agency or authority
performing such identification function) as being situated in an area now or
subsequently designated as having special flood hazards (including, without
limitation, those areas designated as Zone A or Zone V), flood insurance in an
amount equal to (a) the maximum insurance available under the appropriate
National Flood Insurance Administration program plus such excess limits as
Lender may require and (b) having deductibles not in excess of $25,000.00.  To
the extent the Property is not in a flood zone as described above, but is
located in the vicinity of a body of water, Lender may require flood coverage.
 
(e)         During the period of any construction on the Property or renovation
or alteration of the Improvements, a so-called “Builder’s All-Risk Completed
Value” or “Course of Construction” insurance policy in non-reporting form for
any Improvements under construction, renovation or alteration in an amount
approved by Lender and Worker’s Compensation Insurance covering all persons
engaged in such construction, renovation or alteration.
 
(f)         Business interruption and/or loss of rental income insurance must be
maintained in an amount sufficient to provide proceeds which will cover the
‘actual loss’ sustained during restoration.  Actual loss shall mean projected
gross revenues (less non-recurring expenses) for a period of not less
than twelve (12) months with a one hundred eighty day ‘extended period of
indemnity’. The amount of coverage shall be adjusted annually to reflect changes
to ‘actual loss’ during the succeeding twelve (12) month period.  The perils
covered by this insurance shall be the same as those required to be covered on
the Property, including, but not limited to, flood, windstorm and earthquake, as
applicable.
 
(g)        Automobile liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence of
One Million and No/100 Dollars ($1,000,000.00).
 
(h)        Worker’s compensation coverage and employee’s liability coverage
subject to the worker’s compensation laws of the applicable State.

 
15

--------------------------------------------------------------------------------

 

(i)          Such other insurance on the Property or on any replacements or
substitutions thereof or additions thereto as may from time to time be required
by Lender against other insurable hazards or casualties which at the time are
commonly insured against in the case of property similarly situated including,
without limitation, Sinkhole, Mine Subsidence, Law and Ordinance, Earthquake and
Environmental insurance, due regard being given to the height and type of
buildings, their construction, location, use and occupancy.
 
All such insurance shall (i) be with insurers authorized to do business in the
State within which the Property is located and who have and maintain a rating of
at least “A” (or its equivalent) from Standard & Poor’s, a Division of The
McGraw-Hill Companies, Inc. or any other nationally recognized statistical
agency selected by Lender, or at Lender’s election, a Best Rating of A-IX or
better, (ii) contain the complete address of the Property (or a complete legal
description), (iii) be for terms of at least one year, (iv) contain deductibles
which do not exceed $10,000.00 or, with respect to the policy described in
clause (d) above $3,000, and (v) be subject to the approval of Lender as to
insurance companies, amounts, content, forms of policies, method by which
premiums are paid and expiration dates.  Without limitation to the generality of
the foregoing, the all risk insurance and loss of rents or business income
insurance policies required under subsections (a), (b) and (f) above,
respectively, shall be required to cover perils of terrorism and acts of
terrorism.
 
Borrower shall as of the date hereof deliver to Lender evidence that said
insurance policies have been paid current as of the date hereof and certified
copies of such insurance policies and original certificates of insurance signed
by an authorized agent of the applicable insurance companies evidencing such
insurance satisfactory to Lender.  Borrower shall renew all such insurance and
deliver to Lender certificates evidencing such renewals at least thirty (30)
days before any such insurance shall expire.  Without limiting the required
endorsements to the insurance policies, Borrower further agrees that all such
policies shall include a standard, non-contributory, mortgagee clause naming:
 
Cornerstone Operating Partnership, L.P.
1920 Main Street
Suite 400
Irvine, California 92614

 
16

--------------------------------------------------------------------------------

 

(x) as an additional insured under all liability insurance policies, (y) as the
first mortgagee on all property insurance policies and (z) as the loss payee on
all loss of rents or loss of business income insurance policies.  Borrower
further agrees that all such insurance policies: (1) shall provide for at least
thirty (30) days’ prior written notice to Lender prior to any cancellation or
termination thereof and prior to any modification thereof which affects the
interest of Lender; (2) shall contain an endorsement or agreement by the insurer
that any loss shall be payable to Lender in accordance with the terms of such
policy notwithstanding any act or negligence of Borrower which might otherwise
result in forfeiture of such insurance; (3) shall waive all rights of
subrogation against Lender; and (4) in the event that the Real Estate or the
Improvements constitutes a legal non-conforming use under applicable building,
zoning or land use laws or ordinances, shall include an ordinance or law
coverage endorsement which will contain Coverage A:  “Loss Due to Operation of
Law” (with a minimum liability limit equal to Replacement Cost With Agreed Value
Endorsement), Coverage B:  “Demolition Cost” and Coverage C: “Increased Cost of
Construction” coverages.  Lender agrees that such insurance policies may be in
the form of a blanket policy provided that, in the event that any such coverage
is provided in the form of a blanket policy, Borrower hereby acknowledges and
agrees that failure to pay any portion of the premium therefor which is not
allocable to the Property or by any other action not relating to the Property
which would otherwise permit the issuer thereof to cancel the coverage thereof,
would require the Property to be insured by a separate, single-property
policy.  The blanket policy must properly identify and fully protect the
Property as if a separate policy were issued for 100% of Full Replacement Cost
at the time of loss and otherwise meet all of Lender’s applicable insurance
requirements set forth in this Section 1.4.  The delivery to Lender of the
insurance policies or the certificates of insurance as provided above shall
constitute an assignment of all proceeds payable under such insurance policies
relating to the Property by Borrower to Lender as further security for the
indebtedness secured hereby.  In the event of foreclosure of this Security
Instrument, or other transfer of title to the Property in extinguishment in
whole or in part of the secured indebtedness, all right, title and interest of
Borrower in and to all proceeds payable under such policies then in force
concerning the Property shall thereupon vest in the purchaser at such
foreclosure, or in Lender or other transferee in the event of such other
transfer of title.  Approval of any insurance by Lender shall not be a
representation of the solvency of any insurer or the sufficiency of any amount
of insurance.  In the event Borrower fails to provide, maintain, keep in force
or deliver and furnish to Lender the policies of insurance required by this
Security Instrument or evidence of their renewal as required herein, Lender may,
but shall not be obligated to, procure such insurance and Borrower shall pay all
amounts advanced by Lender therefore, together with interest thereon at the
Default Interest Rate from and after the date advanced by Lender until actually
repaid by Borrower, promptly upon demand by Lender.  Any amounts so advanced by
Lender, together with interest thereon, shall be secured by this Security
Instrument and by all of the other Loan Documents securing all or any part of
the indebtedness secured hereby.  Lender shall not be responsible for nor incur
any liability for the sufficiency of any insurance, the insolvency of the
insurer or any other failure of the insurer to perform, even though Lender has
caused the insurance to be placed with the insurer after failure of Borrower to
furnish such insurance in accordance herewith.  Borrower shall not obtain
insurance for the Property in addition to that required by Lender without the
prior written consent of Lender, which consent will not be unreasonably withheld
provided that (i) Lender is a named insured on such insurance, (ii) Lender
receives complete copies of all policies evidencing such insurance, and (iii)
such insurance and the related insurer comply with all of the applicable
requirements set forth herein.
 
Section 1.5          Payment of Taxes.  Borrower shall pay or cause to be paid,
except to the extent provision is actually made therefore pursuant to Section
1.6 of this Security Instrument, all taxes and assessments which are or may
become a lien on the Property or which are assessed against or imposed upon the
Property.  Upon request by Lender, Borrower shall furnish Lender with receipts
(or if receipts are not immediately available, with copies of canceled checks
evidencing payment with receipts to follow promptly after they become available)
showing payment of such taxes and assessments at least fifteen (15) days prior
to the applicable delinquency date therefore.  Notwithstanding the foregoing,
Borrower may in good faith, by appropriate proceedings and upon notice to
Lender, contest the validity, applicability or amount of any asserted tax or
assessment so long as (a) such contest is diligently pursued, (b) Lender
determines, in its subjective opinion, that such contest suspends the obligation
to pay the tax or assessment and that nonpayment of such tax or assessment will
not result in the sale, loss, forfeiture or diminution of the Property or any
part thereof or any interest of Lender therein, and (c) prior to the earlier of
the commencement of such contest or the delinquency date of the asserted tax or
assessment, Borrower deposits in the Impound Account (as hereinafter defined) an
amount determined by Lender to be adequate to cover the payment of such tax or
assessment and a reasonable additional sum to cover possible interest, costs and
penalties; provided, however, that Borrower shall promptly cause to be paid any
amount adjudged by a court of competent jurisdiction to be due, with all
interest, costs and penalties thereon, promptly after such judgment becomes
final; and provided further that in any event each such contest shall be
concluded and the taxes, assessments, interest, costs and penalties shall be
paid prior to the date any writ or order is issued under which the Property may
be sold, lost or forfeited.

 
17

--------------------------------------------------------------------------------

 

Section 1.6          Tax and Insurance Impound Account.  If and when required by
Lender by notice to Borrower on or after the date hereof (it being acknowledged
that the same is not required prior to the occurrence of an Event of Default
hereunder), Borrower shall establish and maintain at all times while this
Security Instrument continues in effect an impound account (the “Impound
Account”) with Lender for payment of real estate taxes and assessments and
insurance on the Property and as additional security for the indebtedness
secured hereby.  Borrower shall deposit in the Impound Account an amount
determined by Lender to be sufficient (when added to the monthly deposits
described herein) to pay the next due annual installment of real estate taxes
and assessments on the Property at least one (1) month prior to the delinquency
date thereof and the next due annual insurance premiums with respect to the
Property at least one (1) month prior to the due date thereof.  Upon requirement
by Lender for establishment of such Impound Account, and continuing thereafter
on each monthly payment date under the Note, Borrower shall pay to Lender,
concurrently with the monthly payment due under the Note, deposits in an amount
equal to one-twelfth (1/12) of the amount of the annual real estate taxes and
assessments that will next become due and payable on the Property, plus
one-twelfth (1/12) of the amount of the annual premiums that will next become
due and payable on insurance policies which Borrower is required to maintain
hereunder, each as estimated and determined by Lender.  So long as no default
hereunder or under the other Loan Documents has occurred and is continuing, all
sums in the Impound Account shall be held by Lender in the Impound Account to
pay said taxes, assessments and insurance premiums in one installment before the
same become delinquent.  Borrower shall be responsible for ensuring the receipt
by Lender, at least thirty (30) days prior to the respective due date for
payment thereof, of all bills, invoices and statements for all taxes,
assessments and insurance premiums to be paid from the Impound Account, and so
long as no default hereunder or under the other Loan Documents has occurred and
is continuing, Lender shall pay the governmental authority or other party
entitled thereto directly to the extent funds are available for such purpose in
the Impound Account.  In making any payment from the Impound Account, Lender
shall be entitled to rely on any bill, statement or estimate procured from the
appropriate public office or insurance company or agent without any inquiry into
the accuracy of such bill, statement or estimate and without any inquiry into
the accuracy, validity, enforceability or contestability of any tax, assessment,
valuation, sale, forfeiture, tax lien or title or claim thereof.  No interest on
funds contained in the Impound Account shall be paid by Lender to Borrower and
any interest or other earnings on funds deposited in the Impound Account shall
be solely for the account of Lender.  If the total funds in the Impound Account
shall exceed the amount of payments actually applied by Lender for the purposes
of the Impound Account, such excess may be credited by Lender on subsequent
payments to be made hereunder or, at the option of Lender, refunded to
Borrower.  If, however, the Impound Account shall not contain sufficient funds
to pay the sums required when the same shall become due and payable, Borrower
shall, within the earlier to occur of ten (10) days after receipt of written
notice thereof and two (2) Business Days prior to the tax due date, deposit with
Lender the full amount of any such deficiency.

 
18

--------------------------------------------------------------------------------

 

Section 1.7          Intentionally reserved.
 
Section 1.8         Security Interest In Reserves.  i)  As additional security
for the payment and performance by Borrower of all duties, responsibilities and
obligations under the Note and the other Loan Documents, Borrower hereby
unconditionally and irrevocably assigns, conveys, pledges, mortgages, transfers,
delivers, deposits, sets over and confirms unto Lender, and hereby grants to
Lender a security interest in all sums on deposit or due under this Security
Instrument and the other Loan Documents including, without limitation, (i) the
Impound Account, the Cash Collateral Account and any other accounts or
sub-accounts thereof established pursuant to the Cash Management Agreement, as
such terms are defined in that certain Cash Management Agreement date on or
about the date hereof (the “Cash Management Agreement”) by and among Borrower,
Lender and Manager (collectively, the “Reserves”), (ii) the accounts into which
the Reserves have been deposited, (iii) all insurance on said accounts, (iv) all
accounts, contract rights and general intangibles or other rights and interests
pertaining thereto, (v) all sums now or hereafter therein or represented
thereby, (vi) all replacements, substitutions or proceeds thereof, (vii) all
instruments and documents now or hereafter evidencing the Reserves or such
accounts, (viii) all powers, options, rights, privileges and immunities
pertaining to the Reserves (including the right to make withdrawals therefrom),
and (ix) all proceeds of the foregoing.  Borrower hereby authorizes and consents
to the account into which the Reserves have been deposited being held in
Lender’s name or the name of any entity servicing the Note for Lender and hereby
acknowledges and agrees that Lender, or at Lender’s election, such servicing
agent, shall have exclusive control over said account.  Notice of the assignment
and security interest granted to Lender herein may be delivered by Lender at any
time to the financial institution wherein the Reserves have been established,
and Lender, or such servicing entity, shall have possession of all passbooks or
other evidences of such accounts.  BORROWER HEREBY HOLDS LENDER HARMLESS WITH
RESPECT TO ALL RISK OF LOSS REGARDING AMOUNTS ON DEPOSIT IN THE RESERVES, EXCEPT
TO THE EXTENT THAT ANY SUCH LOSS IS CAUSED BY THE GROSS NEGLIGENCE OR
INTENTIONAL MISCONDUCT OF LENDER.  Borrower hereby knowingly, voluntarily and
intentionally stipulates, acknowledges and agrees that the advancement of the
funds from the Reserves as set forth herein is at Borrower’s direction and is
not the exercise by Lender of any right of set-off or other remedy upon a
default.  If a default shall occur hereunder or under any other of the Loan
Documents which is not cured within any applicable grace or cure period, then
Lender may, without notice or demand on Borrower, at its option:  (A) withdraw
any or all of the funds (including, without limitation, interest) then remaining
in the Reserves and apply the same, after deducting all costs and expenses of
safekeeping, collection and delivery (including, but not limited to, attorneys’
fees, costs and expenses) to the indebtedness evidenced by the Note or any other
obligations of Borrower under the other Loan Documents in such manner or as
Lender shall deem appropriate in its sole discretion, and the excess, if any,
shall be paid to Borrower, (B) exercise any and all rights and remedies of a
secured party under any applicable Uniform Commercial Code, or (C) exercise any
other remedies available at law or in equity.  No such use or application of the
funds contained in the Reserves shall be deemed to cure any default or Event of
Default hereunder or under the other Loan Documents.

 
19

--------------------------------------------------------------------------------

 

The Reserves are solely for the protection of Lender and entail no
responsibility on Lender’s part beyond the payment of the respective costs and
expenses in accordance with the terms thereof and beyond the allowing of due
credit for the sums actually received.  Upon assignment of this Security
Instrument by Lender, any funds in the Reserves shall be turned over to the
assignee and any responsibility of Lender, as assignor, with respect thereto
shall terminate.  The Reserves shall not, unless otherwise explicitly required
by applicable law, be or be deemed to be escrow or trust funds, but, at Lender’s
option and in Lender’s discretion, may either be held in a separate account or
be commingled by Lender with the general funds of Lender.  Upon full payment of
the indebtedness secured hereby in accordance with its terms (or if earlier, the
completion of the applicable conditions to release of each Reserve to Lender’s
satisfaction) or at such earlier time as Lender may elect, the balance in
Reserves then in Lender’s possession shall be paid over to Borrower and no other
party shall have any right or claim thereto.
 
Any amounts received by Lender from Borrower may be invested by Lender (or its
servicer) for its benefit, and Lender shall not be obligated to pay, or credit,
any interest earned thereon to Borrower except as may be otherwise specifically
provided in this Security Instrument.
 
Section 1.9         Casualty and Condemnation.  Borrower shall give Lender
prompt written notice of the occurrence of any casualty affecting, or the
institution of any proceedings for eminent domain or for the condemnation of,
the Property or any portion thereof (collectively, an “Insured Event”).  All
insurance proceeds on the Property, and all causes of action, claims,
compensation, awards and recoveries for any damage, condemnation or taking of
all or any part of the Property or for any damage or injury to it for any loss
or diminution in value of the Property, are hereby assigned to and shall be paid
to Lender (and Borrower hereby covenants and agrees that Borrower shall deliver
or cause to be delivered to Lender any proceeds or awards which may be payable
to, or received by, Borrower).  Lender may participate in any suits or
proceedings relating to any such proceeds, causes of action, claims,
compensation, awards or recoveries and Lender is hereby authorized, in its own
name or in Borrower’s name, to adjust any loss covered by insurance or any
condemnation claim or cause of action, and to settle or compromise any claim or
cause of action in connection therewith, and Borrower shall from time to time
deliver to Lender any instruments required to permit such participation;
provided, however, that Lender shall not have the right to participate in the
adjustment of any loss which is not in excess of $50,000.00 (the “Threshold
Amount”).  If requested by Lender, Borrower shall provide copies to Lender of
all notices or filings made or received by Borrower in connection with such
casualty or condemnation suits or proceedings or with respect to the collection
of the insurance proceeds or condemnation award, as the case may be.  Provided
no default is then continuing hereunder or under any of the other Loan Documents
beyond applicable notice and/or cure period, if any, provided herein, and no
event has occurred which, with the giving of notice or the passage of time or
both, would constitute an Event of Default hereunder or under any of the other
Loan Documents,  Lender shall apply any sums received by it under this Section
first to the payment of all of its costs and expenses (including, but not
limited to, reasonable legal fees and disbursements) incurred in obtaining those
sums, and then, as follows:

 
20

--------------------------------------------------------------------------------

 

In the event that Lender receives insurance proceeds or condemnation awards upon
the occurrence of an Insured Event in an amount not in excess of the Threshold
Amount, Lender shall, to the extent such insurance proceeds or condemnation
awards are available for such purpose, disburse to Borrower the amount paid or
incurred by Borrower as a result of any such Insured Event for costs and
expenses incurred by Borrower to repair or restore the Property (collectively
the “Casualty Repairs”) within ten (10) days following: (A) the receipt by
Lender of a written request from Borrower for disbursement and a certification
by Borrower to Lender that the applicable item of Repair has been completed; (B)
the delivery to Lender of invoices, receipts or other evidence verifying the
cost of performing the Casualty Repairs; and (C) for disbursement requests (i)
in excess of $20,000.00 with respect to any single Casualty Repair, or (ii) for
any single Casualty Repair that is structural in nature, delivery to Lender of
(1) affidavits, lien waivers or other evidence reasonably satisfactory to Lender
showing that all materialmen, laborers, subcontractors and any other parties who
might or could claim statutory or common law liens and are furnishing or have
furnished material or labor to the Property have been paid all amounts due for
labor and materials furnished to the Property; (2) a certification from an
inspecting architect or other third party acceptable to Lender describing the
completed Casualty Repairs and verifying the completion of the Casualty Repairs
and the value of the completed Casualty Repairs; and (3) a new (or amended)
certificate of occupancy for the portion of the Improvements covered by such
Casualty Repairs, if said new certificate of occupancy was required by law, or a
certification by Borrower that no new certificate of occupancy was required by
law.  Lender shall not be required to make any such advances more frequently
than one time in any calendar month.  In the event any proceeds or awards from
an Insured Event exceed the Threshold Amount but less than thirty-five (35%)
percent of the Improvements located on the Real Estate have been taken or
destroyed, then if:
 
(a) the Property can, in Lender’s and Borrower’s reasonable judgment, with
diligent restoration or repair, be returned to a condition at least equal to the
condition thereof that existed prior to the casualty or partial taking causing
the loss or damage within the earlier to occur of (i) six (6) months after the
receipt of insurance proceeds or condemnation awards by either Borrower or
Lender, (ii) six (6) months prior to the stated maturity date of the Note, (iii)
the earliest date by which completion is required under applicable law to
preserve the right to rebuild the Improvements as they existed prior to the
casualty or condemnation, (iv) the earliest date by which completion is required
under any Major Lease, (v) Leases covering in the aggregate at least fifty
percent (50%) of the rentable square feet of the Property (as existed
immediately prior to the occurrence of the casualty or condemnation) shall
remain in effect during and upon completion of the restoration, and (vi) the
expiration of Borrower’s business interruption insurance policy, and
 
(b) all necessary governmental approvals can be obtained to allow the rebuilding
and re-occupancy of the Property as described in subsection (b)(1) above, and
 
(c) there are sufficient sums available (through insurance proceeds or
condemnation awards and contributions by Borrower, the full amount of which
shall at Lender’s option have been deposited with Lender) for such restoration
or repair (including, without limitation, for any reasonable costs and expenses
of Lender to be incurred in administering said restoration or repair) and for
payment of principal and interest to become due and payable under the Note
during such restoration or repair, and

 
21

--------------------------------------------------------------------------------

 

(d) the economic feasibility of the Improvements after such restoration or
repair will be such that income from their operation is reasonably anticipated
to be sufficient to pay operating expenses of the Property and debt service on
the indebtedness secured hereby in full with the same coverage ratio considered
by Lender in its determination to make the Loan, and
 
(e) Borrower shall have delivered to Lender, at Borrower’s sole cost and
expense, an appraisal report from an appraiser, in form and substance,
satisfactory to Lender appraising the value of the Property as proposed to be
restored or repaired to be not less than the appraised value of the Property
considered by Lender in its determination to make the Loan, and
 
(f) Borrower confirms by written notice delivered to Lender within five (5) days
after settlement of the aforesaid insurance or condemnation claim its intention
to repair and restore as herein provided, and
 
(g) the Property can, in Lender’s and Borrower’s reasonable judgment, be
repaired or restored such that the Property, taken as a whole, as repaired or
restored, will conform to all applicable governmental laws and ordinances
including, without limitation, then current zoning ordinances,
 
then, Lender shall, provided no Event of Default has occurred which is then
continuing, solely for the purposes of such restoration or repair, advance so
much of the remainder of such sums as may be required to facilitate such
restoration or repair, and any funds deposited by Borrower therefore, to
Borrower in the manner and upon such terms and conditions as would be required
by a prudent interim construction lender, including, but not limited to, the
prior approval by Lender of plans and specifications, contractors and the form
of construction contracts and the furnishing to Lender of permits, bonds, lien
waivers, invoices, receipts and affidavits from contractors and subcontractors
in form and substance reasonably satisfactory to Lender.  Any remaining proceeds
shall be applied by Lender for payment of the indebtedness secured hereby in
whatever order as Lender directs, or released to Borrower, in its absolute
discretion.  Borrower shall, in good faith, undertake reasonable efforts to
cause the conditions described in this Section 1.9(b) to be fully satisfied
(e.g., Borrower shall timely make applications for necessary governmental
permits, shall order an appropriate appraisal report, etc.).  Any disbursement
pursuant to this clause (b) of sums by Lender shall, subject to Borrower’s
satisfaction of the provisions hereof, be in a manner to promptly facilitate the
restoration or repair of the Property.  In the event Borrower fails to meet the
requirements of this clause (b), then Lender may elect in its absolute
discretion and without regard to the adequacy of Lender’s security, to
accelerate the maturity date of the Note and declare any and all of the
indebtedness secured hereby to be immediately due and payable and apply the
remainder of such sums to the payment of the secured indebtedness in whatever
order Lender directs in its sole discretion, with any remainder being paid to
Borrower.

 
22

--------------------------------------------------------------------------------

 

In all other cases, namely, in the event that thirty-five (35%) percent or more
of the Improvements located on the Real Estate have been taken or destroyed or
in the event the conditions described in Section 1.9(b) are not fully satisfied,
Lender may elect, in Lender’s absolute discretion and without regard to the
adequacy of Lender’s security, to (i) accelerate the maturity date of the Note
and declare any and all indebtedness secured hereby to be immediately due and
payable and apply the remainder of such sums received pursuant to this Section
to the payment of the secured indebtedness in whatever order Lender directs in
its absolute discretion, with any remainder being paid to Borrower, or (ii) make
insurance or condemnation proceeds available to Borrower for repair or
restoration if Borrower establishes to the satisfaction of Lender, in its sole
discretion, that Borrower otherwise satisfies the requirements of clause (b)
above.  Should Lender make the election described immediately above in item (ii)
of this Section 1.9(c), Borrower shall be obligated to undertake restoration and
repair of the damaged Improvements consistent with the provisions of this
Section 1.9.
 
Any reduction in the indebtedness secured hereby resulting from Lender’s
application of any sums received by it hereunder shall take effect only when
Lender actually receives such sums and elects to apply such sums to the
indebtedness secured hereby and, in any event, the unpaid portion of the
indebtedness secured hereby shall remain in full force and effect and Borrower
shall not be excused in the payment thereof.  Partial payments received by
Lender, as described in the preceding sentence, shall be applied as set forth in
Section 1.02(c) of the Note.  If Borrower undertakes to restore or repair the
Property after the occurrence of a casualty or partial taking of the Property as
provided above, Borrower shall promptly and diligently, at Borrower’s sole cost
and expense and regardless of whether the insurance proceeds or condemnation
award, as appropriate, shall be sufficient for the purpose, restore, repair,
replace and rebuild the Property as nearly as possible to its value, condition
and character immediately prior to such casualty or partial taking in accordance
with the foregoing provisions and Borrower shall pay to Lender all costs and
expenses of Lender incurred in administering said rebuilding, restoration or
repair, provided that Lender makes such proceeds or award available for such
purpose.  Borrower agrees to execute and deliver from time to time such further
instruments as may be requested by Lender to confirm the foregoing assignment to
Lender of any award, damage, insurance proceeds, payment or other
compensation.  Borrower hereby irrevocably constitutes and appoints Lender the
attorney-in-fact of Borrower (which power of attorney shall be irrevocable so
long as any indebtedness secured hereby is outstanding, shall be deemed coupled
with an interest, shall survive the voluntary or involuntary dissolution of
Borrower and shall not be affected by any disability or incapacity suffered by
Borrower subsequent to the date hereof), with full power of substitution,
subject to the terms of this Section, to settle for, collect and receive any
such awards, damages, insurance proceeds, payments or other compensation from
the parties or authorities making the same, to appear in and prosecute any
proceedings therefor and to give receipts and acquittance therefor.
 
Section 1.10       Mechanics’ Liens.  Borrower shall pay when due all claims and
demands of mechanics, materialmen, laborers and others for any work performed or
materials delivered for the Real Estate or the Improvements; provided, however,
that Borrower shall have the right to contest in good faith any such claim or
demand, so long as it does so diligently, by appropriate proceedings and without
prejudice to Lender and provided that neither the Property nor any interest
therein would be in any danger of sale, loss or forfeiture as a result of such
proceeding or contest.  In the event Borrower shall contest any such claim or
demand, Borrower shall promptly notify Lender of such contest and thereafter
shall, upon Lender’s request, promptly provide a bond, cash deposit or other
security satisfactory to Lender to protect Lender’s interest and security should
the contest be unsuccessful.  If Borrower shall fail to immediately discharge or
provide security against any such claim or demand as aforesaid, Lender may do so
and any and all expenses incurred by Lender (of which Lender shall give notice
to Borrower), together with interest thereon at the Default Interest Rate from
the date incurred by Lender until actually paid by Borrower, shall be
immediately paid by Borrower on demand and shall be secured by this Security
Instrument and by all of the other Loan Documents securing all or any part of
the indebtedness evidenced by the Note.

 
23

--------------------------------------------------------------------------------

 

Section 1.11       Assignment of Leases and Rents.  As additional and collateral
security for the payment of the indebtedness secured hereby and cumulative of
any and all rights and remedies herein provided for, Borrower hereby absolutely
and presently assigns to Lender all existing and future Leases (including,
without limitation, the TRS Lease), and all existing and future Rents and
Profits.  Borrower hereby grants to Lender the sole, exclusive and immediate
right, without taking possession of the Property, to demand, collect (by suit or
otherwise), receive and give valid and sufficient receipts for any and all of
said Rents and Profits, for which purpose Borrower does hereby irrevocably make,
constitute and appoint Lender its attorney-in-fact with full power to appoint
substitutes or a trustee to accomplish such purpose (which power of attorney
shall be irrevocable so long as any indebtedness secured hereby is outstanding,
shall be deemed to be coupled with an interest, shall survive the voluntary or
involuntary dissolution of Borrower and shall not be affected by any disability
or incapacity suffered by Borrower subsequent to the date hereof).  Lender shall
be without liability for any loss which may arise from a failure or inability to
collect Rents and Profits, proceeds or other payments.  However, until the
occurrence of an Event of Default under this Security Instrument, Borrower shall
have a license to collect and receive the Rents and Profits when due and
prepayments thereof for not more than one month prior to due date thereof.  Upon
the occurrence of an Event of Default, Borrower’s license shall automatically
terminate without notice to Borrower and Lender may thereafter, without taking
possession of the Property, collect the Rents and Profits itself or by an agent
or receiver.  From and after the termination of such license, Borrower shall be
the agent of Lender in collection of the Rents and Profits and all of the Rents
and Profits so collected by Borrower shall be held in trust by Borrower for the
sole and exclusive benefit of Lender and Borrower shall, within one (1) business
day after receipt of any Rents and Profits, pay the same to Lender to be applied
by Lender as hereinafter set forth.  Neither the demand for or collection of
Rents and Profits by Lender, nor the exercise of Lender’s rights as assignee of
the Leases,  shall constitute any assumption by Lender of any obligations under
any Lease or other agreement relating thereto.  Lender is obligated to account
only for such Rents and Profits as are actually collected or received by
Lender.  Borrower irrevocably agrees and consents that the respective payors of
the Rents and Profits shall, upon demand and notice from Lender of an Event of
Default hereunder, pay said Rents and Profits to Lender without liability to
determine the actual existence of any Event of Default claimed by
Lender.  Borrower hereby waives any right, claim or demand which Borrower may
now or hereafter have against any such payor by reason of such payment of Rents
and Profits to Lender, and any such payment shall discharge such payor’s
obligation to make such payment to Borrower.  All Rents and Profits collected or
received by Lender shall be applied against all expenses of collection,
including, without limitation, attorneys’ fees, against costs of operation and
management of the Property and against the indebtedness secured hereby, in
whatever order or priority as to any of the items so mentioned as Lender directs
in its sole subjective discretion and without regard to the adequacy of its
security.  Neither the exercise by Lender of any rights under this Section nor
the application of any Rents and Profits to the secured indebtedness shall cure
or be deemed a waiver of any default or Event of Default hereunder.  The
assignment of Leases and of Rents and Profits hereinabove granted shall continue
in full force and effect during any period of foreclosure or redemption with
respect to the Property.  As additional security for the indebtedness secured
hereby, Borrower has executed and delivered an Assignment of Leases and Rents
dated of even date herewith (as hereafter amended, consolidated or modified from
time to time, the “Assignment”) in favor of Lender covering all of the right,
title and interest of Borrower, as landlord, lessor or licensor, in and to any
Leases.  All rights and remedies granted to Lender under the Assignment shall be
in addition to and cumulative of all rights and remedies granted to Lender
hereunder.

 
24

--------------------------------------------------------------------------------

 

Section 1.12        Leases and Licenses.
 
(a) Lease Requirements.  Prior to execution of any Leases (other than the
residency agreements entered into on the form approved by Lender in connection
with the closing of the Loan) after the date hereof, Borrower shall submit to
Lender, for Lender’s prior approval, which approval shall not be unreasonably
withheld so long as no default exists hereunder, a copy of the form lease
Borrower plans to use in leasing space in the Improvements.  Each Lease executed
after the date hereof affecting any of the Real Estate or the Improvements must
provide, in a manner approved by Lender, that (i) such Lease is subject and
subordinate to this Security Instrument, and (ii) the Tenant will attorn to, and
recognize as its landlord, lessor or licensor, any person succeeding to the
interest of Borrower in such Lease upon any foreclosure of this Security
Instrument or deed in lieu of foreclosure (it being understood that residency
agreements executed in the form approved by Lender shall be deemed to satisfy
the foregoing).  Each such Lease shall also provide that, upon request of said
successor-in-interest, the Tenant shall execute and deliver an instrument or
instruments confirming its attornment as provided for in this Section (it being
understood that residency agreements executed in the form approved by Lender
shall be deemed to satisfy the foregoing); provided, however, that neither
Lender nor any successor-in-interest shall be bound by any payment of rental for
more than one (1) month in advance, or any amendment or modification of said
Lease made without the express written consent of Lender or said
successor-in-interest.  No Lease shall contain any option or right of first
refusal to purchase all or any portion of the Property.  No Lease (other than
any residency agreement entered into in the form approved by Lender in
connection with the origination of this Loan) shall contain any right to
terminate the term thereof (except in the event of the destruction of all or
substantially all of the Property).
 
(b) Acts Requiring Consent of Lender.  Borrower shall not, without the prior
written consent of Lender, (i) enter into any Lease of all or any portion of the
Property either (Y) for space in excess of five percent (5%) of the rentable
square feet, or represents ten (10%) percent or more of the gross rents
reflected on the rent roll for the Property, or (Z) for a term (including,
without limitation, options exercisable by the lessee thereunder) of greater
than five (5) years (any such lease, a “Major Lease”); (ii) cancel, terminate,
abridge or otherwise modify the terms of the TRS Lease (except as may be
expressly permitted pursuant to subsection 1.12(d) below) or any other Major
Lease, or accept a surrender thereof; (iii) consent to any assignment of, or
subletting of all or any portion of the premises demised under, the TRS Lease or
any other Major Lease unless required by the terms thereof; (iv) cancel,
terminate, abridge, release or otherwise modify any guaranty of the TRS Lease or
any other Major Lease or the terms thereof; (v) enter into any Lease not meeting
the requirements of Section 1.12(a) of this Security Instrument; or (vi) enter
into any Lease containing material adverse variations from the current form
lease approved by Lender.  The request for approval of each such proposed Lease
shall be made to Lender in writing.  As part of such request, Borrower shall
furnish to Lender (and any loan servicer specified from time to time by Lender)
to the extent required by Lender and/or such loan servicer: (1) such
biographical and financial information about the proposed tenant as Lender may
require in conjunction with its review, (2) a copy of the proposed Lease, and
(3) a summary of the material terms of such proposed Lease (including, without
limitation, rental terms and the term of the proposed Lease and any options).

 
25

--------------------------------------------------------------------------------

 

(c)  Affirmative Covenants Regarding Leases.  Borrower shall at all times
promptly and faithfully perform, or cause to be performed, all of the covenants,
conditions and agreements contained in all Leases, now or hereafter existing, on
the part of the landlord, lessor or licensor thereunder to be kept and
performed.  Borrower shall promptly send copies to Lender and any servicer of
all notices of default which Borrower shall send or receive under the TRS Lease
and, upon request by Lender, under any other Lease.  Borrower, at no cost or
expense to Lender, shall enforce, short of termination, the performance and
observance of each and every condition and covenant of each of the other parties
under each Lease.  Borrower shall furnish to Lender, within ten (10) days after
a request by Lender to do so, and in any event by January 1 of each year, a
current rent roll certified by Borrower as being true and correct containing the
names of all Tenants, the terms of their respective Leases, the spaces occupied
and the rentals or fees payable thereunder and the amount of each Tenant’s
security deposit.  Upon the request of Lender, Borrower shall deliver to Lender
(i) a copy of each Lease; and (ii) an estoppel certificate from the tenant under
the TRS Lease (provided that Lender shall not be required to deliver such
certificates more frequently than twice in any calendar year).
 
(d)  Negative Covenants Regarding Leases.  Borrower shall not enter into any
Lease (i) without the prior written consent of Lender where such consent is
required pursuant to this Security Instrument; (ii) except on terms consistent
with the terms for similar leases in the market area of the Real Estate,
including, without limitation, as to the rental rate, security deposit, tenant
improvement and work letter terms and free rent periods; (iii) other than with a
third-party Tenant unrelated to Borrower or any general partner, principal,
manager, member or affiliate of Borrower or any affiliate of any such general
partner, principal, manager, or member of Borrower (provided that the foregoing
is not applicable with respect to the TRS Lease); or (iv) except for an actual
occupancy by the tenant, lessee or licensee thereunder.  Borrower shall not do
or suffer to be done any act that might result in a default by the landlord,
lessor or licensor under any Lease or allow the Tenant thereunder to withhold
payment of rent.  Borrower shall not, without the prior written consent of
Lender:  (1) (x) modify the TRS Lease; provided that Borrower may enter into any
modification of the TRS Lease so long as such modification shall (a) in no way
impair the lien of this Mortgage, (b) impair the ability of the Borrower to
satisfy any and all of its obligations under this Mortgage and the Loan
Documents, (c) increase in a material manner the obligations of the landlord
under the TRS Lease, (d) decrease the rent due and payable under the TRS Lease,
or (e) decrease or reduce the term of the TRS Lease or (y) modify any Major
Lease in any material respect, or (z) other than in the ordinary course of
business and in compliance with applicable legal requirements, otherwise modify
any other Lease; (2) terminate or accept the surrender of the TRS Lease, any
other Major Lease or, except in the ordinary course of business and in
compliance with the requirements thereof, any other Lease; or (3) waive or
release any other party from the performance or observance of any obligation or
condition under any Lease; provided, however, that with respect to all Leases
other than Major Leases, provided no default exists hereunder, Borrower may do
any of the foregoing in the normal course of business in a manner which is
consistent with sound and customary leasing and management practices for similar
properties in the community in which the Property is located.  Borrower shall
not solicit or accept the prepayment of any rents under any Lease for more than
one (1) month prior to the due date thereof.  Except for the Assignment,
Borrower shall not execute any other assignment of the lessor’s interest in the
Leases or the Rents and Profits or otherwise encumber, pledge or hypothecate
lessor’s interest therein.

 
26

--------------------------------------------------------------------------------

 

(e)  Security Deposits.  All security deposits of Tenants, whether held in cash
or in any other form, shall not be commingled with any other funds of Borrower
or any other person and, if cash, shall be deposited by Borrower at such
commercial or savings bank or banks, or otherwise held in compliance with
applicable law, as may be reasonably satisfactory to Lender.  Any bond or other
instrument which Borrower is permitted to hold in lieu of cash security deposits
under any applicable legal requirements shall be maintained in full force and
effect in the full amount of such deposits unless replaced by cash deposits as
hereinabove described; shall be issued by an institution reasonably satisfactory
to Lender; shall, if permitted pursuant to any applicable legal requirements,
name Lender as payee or mortgagee thereunder or, at Lender’s option, be assigned
or fully assignable to Lender; and shall, in all respects, comply with any
applicable legal requirements and otherwise be reasonably satisfactory to
Lender.  Borrower shall, upon request, provide Lender with evidence reasonably
satisfactory to Lender of Borrower’s compliance with the foregoing.  Upon an
Event of Default under this Security Instrument, Borrower shall, immediately
upon Lender’s request (if permitted by applicable law), deliver to Lender the
security deposits (and any interest previously earned thereon and not disbursed
to the person(s) lawfully entitled to receive same) with respect to all or any
portion of the Property, to be held by Lender subject to the terms of the
Leases.
 
(f) Rights Of Lender Upon Default.  Upon an Event of Default, whether before or
after the whole principal sum secured hereby is declared to be immediately due
or whether before or after the institution of legal proceedings to foreclose
this Security Instrument, forthwith, upon demand of Lender, Borrower shall
surrender to Lender and Lender shall be entitled to take actual possession of
the Property or any part thereof personally, or by its agent or attorneys.  In
such event, Lender shall have, and Borrower hereby gives and grants to Lender,
the right, power and authority to make and enter into Leases for such rents and
for such periods of occupancy and upon conditions and provisions as Lender may
deem desirable in its sole discretion, and borrower expressly acknowledges and
agrees that the term of such Lease may extend beyond the date of any foreclosure
sale for the Property; it being the intention of Borrower that in such event
Lender shall be deemed to be and shall be the attorney-in-fact of Borrower for
the purpose of making and entering into Leases for the rents and upon the terms,
conditions and provisions deemed desirable to Lender in its sole discretion and
with like effect as if such leases had been made by Borrower as the owner of the
Property free and clear of any conditions or limitations established by this
Security Instrument.  The power and authority hereby given and granted by
Borrower to Lender shall be deemed to be coupled with an interest, shall not be
revocable by Borrower so long as any indebtedness secured hereby is outstanding,
shall survive the voluntary or involuntary dissolution of Borrower and shall not
be affected by any disability or incapacity suffered by Borrower subsequent to
the date hereof.  In connection with any action taken by Lender pursuant to this
Section, Lender shall not be liable for any loss sustained by Borrower resulting
from any failure to let the Property, or any part thereof, or from any other act
or omission of Lender in managing the Property, nor shall Lender be obligated to
perform or discharge any obligation, duty or liability under any Lease or under
or by reason of this instrument or the exercise of rights or remedies
hereunder.  Borrower shall, and does hereby, indemnify Lender for, and hold
Lender harmless from, any and all claims, actions, demands, liabilities, loss or
damage which may or might be incurred by Lender under any such lease or under
this Security Instrument or by the exercise of rights or remedies hereunder and
from any and all claims and demands whatsoever which may be asserted against
Lender by reason of any alleged obligations or undertakings on its part to
perform or discharge any of the terms, covenants or agreements contained in any
such Lease other than those finally determined to have resulted solely from the
gross negligence or willful misconduct of Lender.  Should Lender incur any such
liability, the amount thereof, including, without limitation, costs, expenses
and attorneys’ fees, together with interest thereon at the default interest rate
from the date incurred by Lender until actually paid by Borrower, shall be
immediately due and payable to Lender by Borrower on demand and shall be secured
hereby and by all of the other Loan Documents securing all or any part of the
indebtedness evidenced by the Note.  Nothing in this Section shall impose on
Lender any duty, obligation or responsibility for the control, care, management
or repair of the Property, or for the carrying out of any of the terms and
conditions of any such Lease, nor shall it operate to make Lender responsible or
liable for any waste committed on the Property by the tenants or by any other
parties or for any dangerous or defective condition of the Property, or for any
negligence in the management, upkeep, repair or control of the
Property.  Borrower hereby assents to, ratifies and confirms any and all actions
of Lender with respect to the property taken under this Section.  The foregoing
rights are in addition to all other rights and remedies granted to Lender
pursuant to this Security Instrument.

 
27

--------------------------------------------------------------------------------

 

(g) Representations to Leases.  Borrower hereby represents and warrants that (i)
each Tenant under a non-residential Lease has entered into occupancy of the
demised premises; and (ii) Borrower has delivered to Lender true, correct and
complete copies of all Leases described in the Rent Roll.
 
(h) Tenant Financial Information.  Borrower shall cause the tenant under the TRS
Lease (a “Major Income Lease”) to deliver to Borrower periodic operating
statements with respect to (i) such Tenant’s operations at the Property, and
(ii) the operations of such Tenant and, if applicable, any parent or affiliated
entity of such Tenant which operates, or has subsidiaries that operate,
comparable businesses (collectively, “Tenant Financial
Information”).  Notwithstanding the provisions of Section 1.12(b) above, any
Major Income Lease entered into after the date hereof which does not require the
Tenant to provide Tenant Financial Information upon request shall require the
prior written approval of Lender.  Borrower shall, from time to time promptly
upon request of Lender, request Tenant Financial Information from the Tenant
under each Major Income Lease (and use all commercially reasonable efforts to
obtain such Tenant Financial Information), and promptly upon receipt thereof,
deliver such Tenant Financial Information to Lender, provided, however, that
provided no Event of Default is continuing, Lender shall not request such
information without reasonable cause (which reasonable cause shall include,
without limitation, the occurrence of any default by the Tenant).
Notwithstanding anything to the contrary contained herein, Borrower shall
provide the Tenant Financial Information (A) annually, (B) each time a new Major
Income Lease is executed and (iii) upon any material change in such Tenant
financial situation of which Borrower shall become aware.

 
28

--------------------------------------------------------------------------------

 

For purposes of this Section 1.12, in the event Lender does not approve or
disapprove a requested (x) proposed new Lease, or a proposed modification,
extension, termination of a Lease, within ten (10) Business Days, in each case
from the date Lender receives such request together with a copy of the final
version of such proposed new Lease or proposed extension, modification or
termination of an existing Lease, as the case may be, Borrower shall re-submit
such request, with the notation “IMMEDIATE RESPONSE REQUIRED, CONSENT DEEMED
GIVEN IF NO RESPONSE IS MADE WITHIN 5 DAYS” prominently displayed in bold, all
caps, 14 point type or larger, at the top of each page of such re-submitted
request and on any cover page or envelope, and if Lender does not approve such
request within five (5) calendar days from the date Lender receives the
re-submitted request, same shall be deemed approved.
 
Section 1.13        Alienation and Further Encumbrances.
 
Borrower acknowledges that Lender has relied upon the Borrower and the
principals of Borrower and their experience in owning and operating properties
similar to the Property in agreeing to make the loan evidenced by the Note and
will continue to rely upon Borrower’s ownership of the Property as a means of
maintaining the value of the Property as security for repayment of the Note and
the performance of the obligations of Borrower contained herein and the other
Loan Documents.  Borrower acknowledges that Lender has a valid interest in
maintaining the value of the Property so as to ensure that the indebtedness
secured hereby may be recovered by Lender should Borrower default in the
repayment of the indebtedness secured hereby or the performance of the
obligations of Borrower hereunder and under the other Loan Documents.
 
Accordingly, except as specifically allowed hereinbelow in this Section and
notwithstanding anything to the contrary contained in Section 4.6 hereof, in the
event that the Property or any part thereof or any interest therein or any
interest in Borrower or its general partner shall be sold, conveyed, disposed
of, alienated, hypothecated, leased (except to Tenants under Leases which are
approved, or deemed approved, in accordance with the provisions of Section 1.12
hereof), assigned, pledged, mortgaged, further encumbered or otherwise
transferred or Borrower or any other Restricted Party (as such term is
hereinafter defined) shall be divested of its title to the Property or any
interest (whether direct or indirect) therein, in any manner or way, whether
voluntarily or involuntarily, by operation of law or otherwise, without the
prior written consent of Lender being first obtained, which consent may be
withheld in Lender’s sole discretion (any of the foregoing being herein referred
to as a “Transfer”), then, the same shall constitute an Event of Default
hereunder and Lender shall have the right, at its option, to declare any or all
of the indebtedness secured hereby, irrespective of the maturity date specified
in the Note, immediately due and payable and to otherwise exercise any of its
other rights and remedies contained in Article III hereof.  As used in this
Section 1.13, the term “Restricted Party” shall mean collectively, the Borrower
and (i) any Transfer Principal (“Transfer Principal” shall mean any Person which
is a managing member or non-member manager of Borrower if Borrower is a limited
liability company, or a general partner of Borrower if Borrower is a
partnership, and (ii) any partner, member, non-member manager, managing member,
or equity owner (or, if a trust, beneficial owner) of Borrower or a Transfer
Principal.

 
29

--------------------------------------------------------------------------------

 
 
For purposes of this Section 1.13, a Transfer shall include, but not be limited
to, (1) an installment sales agreement wherein Borrower agrees to sell the
Property or any part thereof for a price to be paid in installments, (2) if a
Restricted Party is a corporation, any merger, consolidation or voluntary or
involuntary sale, conveyance, assignment, transfer, encumbrance or pledge of a
legal or beneficial interest of such corporation’s stock or the creation or
issuance of new stock, (3) if a Restricted Party is a limited or general
partnership, or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or any voluntary or
involuntary sale, conveyance, assignment, transfer, encumbrance or pledge of a
legal or beneficial interest of the partnership interest of any general partner
or any profits or proceeds relating to such partnership interest, or any
voluntary or involuntary sale, conveyance, assignment, transfer encumbrance or
pledge of a legal or beneficial interests of limited partnership interests or
any profits or proceeds relating to such limited partnership interests or the
creation or issuance of new limited partnership interests, (4) if a Restricted
Party is a limited liability company, any merger or consolidation or the change,
removal, resignation or addition of a managing member or non-member manager (or
if no managing member, any member) or any voluntary or involuntary sale,
conveyance, assignment, transfer encumbrance or pledge of a legal or beneficial
interest of the membership interests of a managing member (or if no managing
member, any member) or any profits or proceeds relating to such membership
interest, or any voluntary or involuntary sale, conveyance, assignment,
transfer, encumbrance or pledge of a legal or beneficial interest of
non-managing membership interests or the creation or issuance of new
non-managing membership interests, or (5) if a Restricted Party is a trust or
nominee trust, any merger, consolidation or any voluntary or involuntary sale,
conveyance, assignment, transfer, encumbrance or pledge of a legal or beneficial
interest of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests.
 
For the purposes of this Section 1.13: (i) in the event either Borrower or any
of its general partners or managing members is a corporation or trust, the sale,
conveyance, transfer or disposition of more than 10% of the issued and
outstanding capital stock of Borrower or any of its general partners or managing
members or of the beneficial interest of such trust (or the issuance of new
shares of capital stock in Borrower or any of its general partners or managing
members so that immediately after such issuance the total capital stock then
issued and outstanding is more than 110% of the total immediately prior to such
issuance) shall be deemed to be a transfer of an interest in the Property, and
(ii) in the event Borrower or any general partner or managing member of Borrower
is a limited or general partnership, a joint venture or a limited liability
company, a change in the ownership interests in any general partner, any joint
venturer or any member, either voluntarily, involuntarily or otherwise, or the
sale, conveyance, transfer, disposition, alienation, hypothecation or
encumbering of all or any portion of the interest of any such general partner,
joint venturer or member in Borrower or such general partner (whether in the
form of a beneficial or partnership interest or in the form of a power of
direction, control or management, or otherwise), shall be deemed to be a
transfer of an interest in the Property.  Notwithstanding the foregoing,
however, (1) up to, but not in excess of, in the aggregate, 49% of the limited
partnership, non-managing member interests and/or aggregate of the issued and
outstanding capital stock, as the case may be, in Borrower or in any general
partner or managing member of Borrower shall be freely transferable without the
consent of Lender, provided, however, no such Transfer shall result in a change
of voting control in such Restricted Party, and as a condition to each such
Transfer, Lender shall receive not less than thirty (30) days prior notice of
the proposed Transfer, and (2) any involuntary Transfer caused by the death of
Borrower or any general partner, shareholder, joint venturer, or beneficial
owner of a trust shall not be a default under this Security Instrument so long
as Borrower is reconstituted, if required, following such death and so long as
those persons responsible for the management of Borrower and the Property remain
unchanged as a result of such death or any replacement management is approved by
Lender and (3) gifts for estate planning purposes of any individual’s interests
in Borrower or in any of Borrower’s general partners, managing members or joint
venturers to the spouse or any lineal descendant of such individual, or to a
trust for the benefit of any one or more of such individual, spouse or lineal
descendant, shall not be an Event of Default under this Security Instrument so
long as Borrower is reconstituted, if required, following such gift and so long
as those persons responsible for the day to day management of the Property and
Borrower remain unchanged following such gift or any replacement management is
approved by Lender.
 
30

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing provisions of this Section 1.13, transfers of
stock in any publicly held or publicy traded entity that is a direct or indirect
owner of Borrower made through a public offering of such stock of such entity on
a recognized security exchange or over-the-counter market or otherwise shall not
be considered a Transfer for purposes of this Section 1.13 provided the board of
directors or trustees thereof and the day to day management of such entity
remains unchanged as a result thereof.
 
Section 1.14       Payment of Utilities, Assessments, Charges, Etc.  Borrower
shall pay or cause to be paid when due all utility charges which are incurred by
Borrower or which may become a charge or lien against any portion of the
Property for gas, electricity, water and sewer services furnished to the Real
Estate and/or the Improvements and all other assessments or charges of a similar
nature, or assessments payable pursuant to any restrictive covenants, whether
public or private, affecting the Real Estate and/or the Improvements or any
portion thereof, whether or not such assessments or charges are or may become
liens thereon.
 
Section 1.15       Access Privileges and Inspections.  Lender and the agents,
representatives and employees of Lender shall, subject to the rights of tenants,
have full and free access to the Real Estate and the Improvements and any other
location where books and records concerning the Property are kept at all
reasonable times for the purposes of inspecting the Property and, subject to
applicable law, of examining, copying and making extracts from the books and
records of Borrower relating to the Property.  Borrower shall lend assistance to
all such agents, representatives and employees of Lender.
 
Section 1.16       Waste; Alteration of the Property.  Borrower shall not
commit, suffer or permit any waste on the Property nor take any actions that
might invalidate any insurance carried on the Property.  Borrower shall maintain
the Property in good condition and repair.  No part of the Improvements may be
removed, demolished or materially altered, without the prior written consent of
Lender.  Without the prior written consent of Lender,  Borrower shall not
commence construction of any improvements on the Real Estate other than
improvements required for the maintenance or repair of the Property.
 
Section 1.17      Zoning; Use.  Without the prior written consent of Lender,
Borrower shall not seek, make, suffer, consent to or acquiesce in any change in
the zoning or conditions of use of the Real Estate or the
Improvements.  Borrower shall comply with and make all payments required under
the provisions of any covenants, conditions or restrictions affecting the Real
Estate or the Improvements.  Borrower shall comply with all existing and future
requirements of all governmental authorities having jurisdiction over the
Property.  Borrower shall keep or cause to be kept all licenses, permits,
franchises, certificates of occupancy, consents, and other approvals necessary
for the operation of the Property in full force and effect.  Borrower shall
operate the Property (or cause the Property to be operated) as an assisted
living facility for so long as the indebtedness secured hereby is
outstanding.  If, under applicable zoning provisions, the use of all or any part
of the Real Estate or the Improvements is or becomes a nonconforming use,
Borrower shall not cause or permit such use to be discontinued or abandoned
without the prior written consent of Lender.  Further, without Lender’s prior
written consent, Borrower shall not file or subject any part of the Real Estate
or the Improvements to any declaration of condominium or cooperative or convert
any part of the Real Estate or the Improvements to a condominium, cooperative or
other form of multiple ownership and governance.
 
31

--------------------------------------------------------------------------------


 
Section 1.18       Financial Statements and Books and Records.  Borrower shall
keep accurate books and records of account of the Property and its own financial
affairs sufficient to permit the preparation of financial statements therefrom
in accordance with generally accepted accounting principles.  Lender and its
duly authorized representatives shall have the right to examine, copy and audit
Borrower’s records and books of account at all reasonable times.  So long as
this Security Instrument continues in effect, Borrower shall provide to Lender,
in addition to any other financial statements required hereunder or under any of
the other Loan Documents, the following financial statements and information,
all of which must be certified to Lender as being true and correct by Borrower
or the entity to which they pertain, as applicable, be prepared in accordance
with generally accepted accounting principles consistently applied and be in
form and substance acceptable to Lender:
 
(a) copies of all tax returns filed by Borrower, within thirty (30) days after
the date  of filing;
 
(b) operating statements for the Property, within thirty (30) days after the end
of each February, April, June, August, October and December;
 
(c) current rent rolls for the Property, within thirty (30) days after the end
of each February, April, June, August, October and December;
 
(d) annual balance sheets for the Property and annual financial statements for
Borrower, and each indemnitor and guarantor under any indemnity or guaranty
executed in connection with the Loan secured hereby within ninety (90) days
after the end of each calendar year; and
 
(e) such other information with respect to the Property, Borrower, the
principals, each manager, managing member or general partner of Borrower, and
each indemnitor and guarantor under any indemnity or guaranty executed in
connection with the Loan secured hereby, which may be requested from time to
time by Lender, within a reasonable time after the applicable request.
 
32

--------------------------------------------------------------------------------


 
If Borrower fails to timely furnish Lender with any of the financial
information, statements and/or reports set forth above within the required time
periods, Lender shall be entitled to receive a late charge equal to $500.00 for
each such information, statement or report not so furnished to Lender (the
“Financial Late Charge”).  The Financial Late Charge shall be due and payable by
Borrower immediately upon receipt by Borrower of an invoice for same from
Lender.  Until paid, the Financial Late Charge shall bear interest at the
Default Interest Rate, and shall be deemed additional indebtedness of Borrower
secured by the Loan Documents.  In addition, if any of the aforementioned
materials are not furnished to Lender within the applicable time periods or
Lender is dissatisfied with the contents of any of the foregoing, in addition to
any other rights and remedies of Lender contained herein, Lender shall have the
right, but not the obligation, to obtain the same by means of an audit by an
independent certified public accountant selected by Lender, in which event
Borrower agrees to pay, or to reimburse Lender for, any expense of such audit
and further agrees to provide all necessary information to said accountant and
to otherwise cooperate in the making of such audit.  Borrower agrees that any
and all materials furnished hereunder are the property of Lender (and Lender’s
servicer) and may be released and made available to such parties as Lender or
its servicer deems appropriate,
 
Section 1.19       Further Documentation.  Borrower shall, on the request of
Lender in its reasonable discretion and at the expense of Borrower, promptly
correct any defect, error or omission which may be discovered in the contents of
this Security Instrument or in any of the other Loan Documents and promptly
execute, acknowledge, deliver and record or file such further instruments and do
such further acts as may be necessary, desirable or proper to carry out more
effectively the purposes of this Security Instrument and the other Loan
Documents or as may be deemed advisable by Lender to protect, continue or
preserve the liens and security interests hereunder including, without
limitation, security instruments, financing statements and continuation
statements.
 
Section 1.20       Payment of Costs. (a) Borrower shall pay all reasonable costs
and expenses of every character incurred in connection with the closing of the
Loan or otherwise attributable or chargeable to Borrower as the owner of the
Property, including, without limitation, appraisal fees, recording fees,
documentary, stamp, mortgage or intangible taxes, brokerage fees and
commissions, title policy premiums and title search fees, uniform commercial
code/tax lien/litigation search fees, escrow fees and reasonable attorneys’
fees. Unless otherwise specified herein, with respect to any action by Borrower
permitted hereunder, Borrower shall pay all of its own costs and expenses
relating thereto as well as any costs and expenses incurred by Lender.
 
33

--------------------------------------------------------------------------------


 
(b)           Advances to Protect Property.  Without limiting or waiving any
other rights and remedies of Lender hereunder, if Lender determines that
Borrower is not adequately performing or has failed to perform any of its
obligations, covenants or agreements contained in this Security Instrument or in
any of the other Loan Documents and such inadequacy or failure is not cured
within any applicable grace or cure period, or if any action or proceeding of
any kind (including, but not limited to, any bankruptcy, insolvency,
arrangement, reorganization or other debtor relief proceeding) is commenced
which might affect Lender’s interest in the Property or Lender’s right to
enforce its security, then Lender may, at its option, with or without notice to
Borrower, make any appearances, disburse or advance any sums and take any
actions as may be necessary or desirable to protect or enforce the security of
this Security Instrument or to remedy the failure of Borrower to perform its
covenants and agreements (without, however, waiving any default of
Borrower).  Borrower agrees to pay on demand all expenses of Lender reasonably
incurred with respect to the foregoing (including, but not limited to, fees and
disbursements of counsel), together with interest thereon at the Default
Interest Rate from and after the date on which Lender has notified Borrowers
that Lender has incurred such expenses until reimbursement thereof by
Borrower.  Any such expenses so incurred by Lender, together with interest
thereon as provided above, shall be additional indebtedness of Borrower secured
by this Security Instrument and by all of the other Loan Documents securing all
or any part of the indebtedness evidenced by the Note.  The necessity for any
such actions and of the amounts to be paid shall be determined by Lender in its
sole and absolute discretion.  Lender is hereby empowered to enter and to
authorize others to enter upon the Property or any part thereof for the purpose
of performing or observing any such defaulted term, covenant or condition
without thereby becoming liable to Borrower or any person in possession holding
under Borrower.  Borrower hereby acknowledges and agrees that the remedies set
forth in this Section 1.20(b) shall be exercisable by Lender, and any and all
payments made or costs or expenses incurred by Lender in connection therewith
shall be secured hereby and shall be, without demand, immediately repaid by
Borrower with interest thereon at the Default Interest Rate, notwithstanding the
fact that such remedies were exercised and such payments made and costs incurred
by Lender after the filing by Borrower of a voluntary case or the filing against
Borrower of an involuntary case pursuant to or within the meaning of the
Bankruptcy Reform Act of 1978, as amended (the “Act”), Title 11 U.S.C., or after
any similar action pursuant to any other debtor relief law (whether statutory,
common law, case law or otherwise) of any jurisdiction whatsoever, now or
hereafter in effect, which may be or become applicable to Borrower, Lender, any
guarantor or indemnitor, the secured indebtedness or any of the Loan
Documents.  This indemnity shall survive payment in full of the indebtedness
secured hereby.  This Section 1.20(b) shall not be construed to require Lender
to incur any expenses, make any appearances or take any actions.
 
Section 1.21          Security Interest.  This Security Instrument is also
intended to encumber and create a security interest in, and Borrower hereby
grants to Lender a security interest in, all Reserves (as hereinabove defined),
and all right, title and interest of Borrower in and to fixtures, chattels,
accounts, equipment, inventory, contract rights, general intangibles and other
personal property included within the Property, all renewals, replacements of
any of the aforementioned items, or articles in substitution therefor or in
addition thereto or the proceeds thereof (said property is hereinafter referred
to collectively as the “Collateral”), whether or not the same shall be attached
to the Real Estate or the Improvements in any manner.  It is hereby agreed that
to the extent permitted by law, all of the foregoing property is to be deemed
and held to be a part of and affixed to the Real Estate and the
Improvements.  The foregoing security interest shall also cover Borrower’s
leasehold interest in any of the foregoing property which is leased by
Borrower.  Notwithstanding the foregoing, all of the foregoing property shall be
owned by Borrower and no leasing or installment sales or other financing or
title retention agreement in connection therewith shall be permitted without the
prior written approval of Lender.  Borrower shall promptly replace all of the
Collateral subject to the lien or security interest of this Security Instrument
when worn out or obsolete with Collateral comparable to the worn out or obsolete
Collateral when new and will not, without the prior written consent of Lender,
remove from the Real Estate or the Improvements any of the Collateral subject to
the lien or security interest of this Security Instrument except such as is
replaced by an article of equal suitability and value as above provided, owned
by Borrower free and clear of any lien or security interest except that created
by this Security Instrument and the other Loan Documents and except as otherwise
expressly permitted by the terms of Section 1.13 of this Security
Instrument.  All of the Collateral shall be kept at the location of the Real
Estate except as otherwise required by the terms of the Loan
Documents.  Borrower shall not use any of the Collateral in violation of any
applicable statute, ordinance or insurance policy.
 
34

--------------------------------------------------------------------------------


 
Section 1.22       Security Agreement.  This Security Instrument constitutes
both a real property mortgage and a “security agreement” between Borrower and
Lender with respect to the Collateral in which Lender is granted a security
interest hereunder, and, cumulative of all other rights and remedies of Lender
hereunder, Lender shall have all of the rights and remedies of a secured party
under any applicable Uniform Commercial Code.  Borrower hereby authorizes Lender
to prepare, file of record or otherwise effectuate new financing statements or
financing statement amendments which describe all or any portion of the assets
of Borrower as collateral thereunder.  Borrower specifically agrees that Lender
may cause such financing statements and financing statement amendments to be
filed without any signature of a representative of the Borrower appearing
thereon, where such filings are permitted by applicable law.  Borrower hereby
agrees to execute and deliver on demand and hereby irrevocably constitutes and
appoints Lender the attorney-in-fact of Borrower to execute and deliver and, if
appropriate, to file with the appropriate filing officer or office such security
agreements, financing statements, continuation statements or other instruments
as Lender may request or require in order to impose, perfect or continue the
perfection of the lien or security interest created hereby.  Expenses of
retaking, holding, preparing for sale, selling or the like (including, without
limitation, Lender’s reasonable attorneys’ fees and legal expenses), together
with interest thereon at the Default Interest Rate from the date Lender notifies
Borrower of the incurrence thereof until actually paid by Borrower, shall be
paid by Borrower on demand and shall be secured by this Security Instrument and
by all of the other Loan Documents securing all or any part of the indebtedness
evidenced by the Note.  If notice is required by law, Lender shall give Borrower
at least ten (10) days’ prior written notice of the time and place of any public
sale of such property or of the time of or after which any private sale or any
other intended disposition thereof is to be made, and if such notice is sent to
Borrower, as the same is provided for the mailing of notices herein, it is
hereby deemed that such notice shall be and is reasonable notice to
Borrower.  No such notice is necessary for any such property which is
perishable, threatens to decline speedily in value or is of a type customarily
sold on a recognized market.  Any sale made pursuant to the provisions of this
Section 1.22 shall be deemed to have been a public sale conducted in a
commercially reasonable manner if held contemporaneously with the foreclosure
sale as provided in Section 3.1(e) hereof upon giving the same notice with
respect to the sale of the Property hereunder as is required under said Section
3.1(e).  Furthermore, to the extent permitted by law, in conjunction with, in
addition to or in substitution for the rights and remedies available to Lender
pursuant to any applicable Uniform Commercial Code:
 
(a) In the event of a foreclosure sale, the Property may, at the option of
Lender, be sold as a whole;
 
(b) It shall not be necessary that Lender take possession of the aforementioned
Collateral, or any part thereof, prior to the time that any sale pursuant to the
provisions of this Section 1.22 is conducted and it shall not be necessary that
said Collateral, or any part thereof, be present at the location of such sale;
and
 
35

--------------------------------------------------------------------------------


 
(c) Lender may appoint or delegate any one or more persons as agent to perform
any act or acts necessary or incident to any sale held by Lender, including the
sending of notices and the conduct of the sale, but in the name and on behalf of
Lender.
 
The name, principal place of business and chief executive office of Borrower (as
Debtor under any applicable Uniform Commercial Code) are:
 
Nantucket Acquisition LLC
c/o Cornerstone Ventures, Inc.
1920 Main Street, Suite 400
Irvine, CA 92614


The federal employer identification number/social security number of Borrower is
27-1275344.
 
The name and address of Lender (as Secured Party under any applicable Uniform
Commercial Code) is:
 
Cornerstone Operating Partnership, L.P.
1920 Main Street, Suite 400
Irvine, CA 92614


(d)        Borrower shall not change its principal place of business, chief
executive office, state of organization or registration or its name, without in
each case, obtaining the prior written consent of Lender.  Without limitation to
the foregoing, Lender may condition its consent thereto upon Borrower’s
execution and delivery of additional financing statements or related documents
as Lender may determine to be necessary to effectively evidence, perfect or
continue the perfection of Lender’s security interest in the Collateral as a
result of any such change.
 
(e)        The security interests herein granted shall not be deemed or
construed to constitute Lender as a trustee in possession of the Property, to
obligate Lender to lease the Property or attempt to do so, or to take any
action, incur any expense or perform or discharge any obligation, duty or
liability whatsoever under any of the Leases or otherwise.
 
Section 1.23       Easements and Rights-of-Way.  Borrower shall not grant any
easement or right-of-way with respect to all or any portion of the Real Estate
or the Improvements without the prior written consent of Lender.  The purchaser
at any foreclosure sale hereunder may, at its discretion, disaffirm any easement
or right-of-way granted in violation of any of the provisions of this Security
Instrument and may take immediate possession of the Property free from, and
despite the terms of, such grant of easement or right-of-way.  If Lender
consents to the grant of an easement or right-of-way, Lender agrees to grant
such consent without charge to Borrower other than reasonable expenses,
including, without limitation, reasonable attorneys’ fees, incurred by Lender in
the review of Borrower’s request and, if applicable, in the preparation of
documents relating to the subordination of this Security Instrument to such
easement or right-of-way.
 
36

--------------------------------------------------------------------------------


 
Section 1.24       Compliance with Laws.  (a)  Borrower shall, and shall cause
the tenant under the TRS Lease, at all times comply with all statutes,
ordinances, regulations and other governmental or quasi-governmental
requirements and private covenants now or hereafter relating to the ownership,
construction, use or operation of the Property or the provision o f services to
the occupants of the Property, including, but not limited to, those concerning
employment and compensation of persons engaged in operation and maintenance of
the Property, employee health and safety, quality and safety standards,
accreditation standards and requirements of applicable state department of
health or other applicable state regulatory agencies, quality and adequacy of
medical care, distribution of pharmaceuticals, rate setting, equipment,
personnel, operating policies, additions to facilities and services and fee
splitting, and any environmental or ecological requirements, even if such
compliance shall require structural changes to the Property; provided, however,
that Borrower may, upon providing Lender with security satisfactory to Lender,
proceed diligently and in good faith to contest the validity or applicability of
any such statute, ordinance, regulation or requirement so long as during such
contest the Property shall not be subject to any lien, charge, fine or other
liability and shall not be in danger of being forfeited, lost or
closed.  Borrower shall not use or occupy, or allow the use or occupancy of, the
Property in any manner which violates any lease of or any other agreement
applicable to the Property or any applicable law, rule, regulation or order or
which constitutes a public or private nuisance or which makes void, voidable or
cancelable, or increases the premium of, any insurance then in force with
respect thereto.  Borrower shall maintain or obtain, and shall require and cause
the tenant under the TRS Lease (and/or its property manager, as applicable) to
obtain and maintain, all licenses, qualifications and permits now held or
hereafter required to be held by Borrower for which the loss or suspension,
revocation or failure to obtain or renew could reasonably be expected to have a
material adverse effect upon the financial condition of the Borrower or the
ability to operate the Property in compliance with the requirements of this
Security Instrument and as it has been operated prior to the date hereof.
 
(b) Borrower agrees that the Property shall at all times comply, to the extent
applicable, with the requirements of the Americans with Disabilities Act of
1990, the Fair Housing Amendments Act of 1988 and all other state and local laws
and ordinances related to handicapped access and all rules, regulations, and
orders issued pursuant thereto including, without limitation, the Americans with
Disabilities Act Accessibility Guidelines for Buildings and Facilities
(collectively, “Access Laws”).  Borrower agrees to give prompt notice to Lender
of the receipt by Borrower of any complaints related to violations of any Access
Laws and of the commencement of any proceedings or investigations which relate
to compliance with applicable Access Laws.
 
(c)  (i) Without limiting the generality of any other provision of this Security
Instrument, Borrower shall be, and shall use its best efforts to cause the
tenant under the TRS Lease and any property manager, and its respective
employees and contractors (other than contracted agencies) in the exercise of
their duties on behalf of Borrower or any such property manager (with respect to
its operation of the Property) to be in compliance in all material respects with
all applicable laws relating to patient healthcare and/or patient healthcare
information, including without limitation the Health Insurance Portability and
Accountability Act of 1996, as amended, and the rules and regulations
promulgated thereunder (“HIPAA”) (collectively, “Healthcare Laws”).  Borrower
and such tenant shall maintain in all material respects all records required to
be maintained by any governmental authority or otherwise under the Healthcare
Laws and there are, to Borrower’s knowledge, after due inquiry, no presently
existing circumstances which would result or likely would result in material
violations of the Healthcare Laws.  Borrower and such tenant has and will
maintain all governmental approvals necessary under applicable laws for the
ownership and operation of the Property, as applicable (including such
Governmental Approvals as are required under such the Healthcare Laws).
 
37

--------------------------------------------------------------------------------


 
(ii) If (1) Borrower or such tenant is a “covered entity” within the meaning of
HIPAA or (2) Borrower (with respect to its operation of the Property) is subject
to the “Administrative Simplification” provisions of HIPAA, then such person(s)
(x) have undertaken or will promptly undertake all necessary surveys, audits,
inventories, reviews, analyses and/or assessments (including any necessary risk
assessments) of all areas of its business and operations required by HIPAA
and/or that could be adversely affected by the failure of such person(s) to be
HIPAA Compliant (as defined below); (y) has developed or will promptly develop a
detailed plan and time line for becoming HIPAA Compliant (a “HIPAA Compliance
Plan”); and (z) has implemented or will implement those provisions of such HIPAA
Compliance Plan in all material respects necessary to ensure that such person(s)
are or become HIPAA Compliant.  For purposes hereof, “HIPAA Compliant” shall
mean that Borrower and such tenant, as applicable (A) is or will be in
compliance in all material respects with each of the applicable requirements of
the so-called “Administrative Simplification” provisions of HIPAA on and as of
each date that any part thereof, or any final rule or regulation thereunder,
becomes effective in accordance with its or their terms, as the case may be
(each such date, a “HIPAA Compliance Date”) if and to the extent Borrower and/or
such tenant are subjected to such provisions, rules or regulations, and (B) are
not and could not reasonably be expected to become, as of any date following any
such HIPAA Compliance Date, the subject of any civil or criminal penalty,
process, claim, action or proceeding, or any administrative or other regulatory
review, survey, process or proceeding (other than routine surveys or reviews
conducted by any government health plan or other accreditation entity) that
could result in any of the foregoing or that could reasonably be expected to
adversely affect Borrower’s business, operations, assets, properties or
condition (financial or otherwise), in connection with any actual or potential
violation by Borrower or such tenant of the then effective provisions of HIPAA.
 
(iii) If required under applicable law, Borrower or such tenant has and shall
maintain in full force and effect a valid certificate of need (“CON”) or similar
certificate, license, or approval issued by any state regulator or regulatory
agency for the requisite number of beds and/or units, as applicable, in the
Property, and a provider agreement or other required documentation of approved
provider status for each provider payment or reimbursement program, if
applicable.  Borrower shall operate the Property (or cause the Property to be
operated) in a manner such that the all required licenses therefore shall remain
in full force and effect.  True and complete copies of such licenses have been
delivered to Lender.  No such licenses are or shall be pledged as collateral
security for any loan or indebtedness, other than this Loan and Borrower shall
not, and shall not suffer or permit: (1) any such license to be rescinded,
withdrawn, revoked, amended, modified, supplemented, or otherwise alter the
nature, tenor or scope of any of the licenses for the Property without Lender’s
consent, (2) any amendment or other change to the Property’s authorized
units/beds capacity and/or the number of units/beds approved by any governmental
authority or agency, replace or transfer all of any part of the units or beds to
another site or location, or (3) voluntarily transfer or encourage the transfer
of any resident of the Property to any other facility, unless such transfer is
at the request of the resident or is for reasons relating to the health,
required level of medical care or safety of the resident to be transferred.
 
38

--------------------------------------------------------------------------------


 
(d)        Without limitation to the generality of any other provisions herein:
(i) if Borrower or the tenant under the TRS Lease participates in any Medicare
or Medicaid or other third-party payor programs with respect to the Property,
the Property will remain in compliance with all requirements for participation
in Medicare and Medicaid, including the Medicare and Medicaid Patient Protection
Act of 1987, as it may be amended, and such other third party payor
programs.  The Property is and will remain in conformance in all material
respects with all insurance, reimbursement and cost reporting requirements, and,
if applicable, have a current provider agreement that is in full force and
effect under Medicare and Medicaid.
 
(ii)        There is no, and during the term of this Loan there shall be no,
threatened, existing or pending revocation, suspension, termination, probation,
restriction, limitation, or nonrenewal affecting Borrower the tenant under the
TRS Lease, any property manager, or the Property or any participation or
provider agreement with any third-party payor, if any, including Medicare,
Medicaid, Blue Cross and/or Blue Shield, and any other private commercial
insurance managed care and employee assistance program (such programs, the
“Third-Party Payor Programs”) to which any Borrower or the tenant under the TRS
Lease may presently be subject with respect to any Property, or at any time
hereafter is subject.  Notwithstanding the preceding sentence, Borrowers or the
tenant under the TRS Lease may contest (to the extent such contest rights are
available by statute or as otherwise permitted by law) in good faith by
appropriate proceedings, any of the foregoing so long as (i) Borrowers have
given prior written notice to Lender of the intent to so contest or object to
same, (ii) such contest will not result in a material adverse change upon
Borrower, the Property or Borrower’s ability to (A) operate the Property for the
uses set forth herein or (B) repay the Loan, and (iii) Borrower and/or such
tenant under the TRS Lease is diligently contesting the same by appropriate
legal proceedings in good faith and at their own expense.  Neither Borrower or
tenant under the TRS Lease shall or shall permit, other than in the normal
course of business, any change in the terms of any of the Third-Party Payor
Programs now or hereinafter in effect or their normal billing payment or
reimbursement policies and procedures with respect thereto (including the amount
and timing of finance charges, fees and write-offs).  Notwithstanding the
foregoing, Borrower or such tenant under the TRS Lease may voluntarily withdraw
from or terminate any Third-Party Payor Program to which Borrower or such tenant
under the TRS Lease may be subject to with respect to any Property.  All
Medicaid, Medicare and private insurance cost reports and financial reports
submitted by Borrower or such tenant under the TRS Lease, if any, are and will
be materially accurate and complete and have not been and will not be misleading
in any material respects.  No cost reports for the Property remain open or
unsettled.
 
(e)        To Borrower’s knowledge, (i) no “F” Tags or higher with a scope and
severity of “G” or higher have been issued by any governmental authority with
respect to the Property which deficiencies remain uncured (whether or not such
cure has been formally recognized in a subsequent audit or inspection by a
governmental authority), and (ii) no penalties have been imposed on or
enforcement action has been undertaken by any governmental authority against any
Property, Borrower (or the tenant under the TRS Lease) or against any officer,
director, partner, member, manager or owner of Borrower (or the tenant under the
TRS Lease) which has not been paid in full and/or cured or is being contested in
good faith through administrative or judicial proceedings, as applicable.
 
39

--------------------------------------------------------------------------------


 
(f)         (i) To Borrower’s knowledge, there are no current, pending or
outstanding Medicaid, Medicare or Third-Party Payor Programs reimbursement
audits or appeals pending at the Property, and there are no years that are
subject to audit.
 
(ii)        To Borrower’s knowledge, there are no current or pending Medicaid or
Medicare or Third-Party Payor Programs recoupment efforts at the
Property.  Neither Borrower nor the tenant under the TRS Lease is a participant
in any federal program whereby any Governmental Authority may have the right to
recover funds by reason of the advance of federal funds, including those
authorized under the Hill-Burton Act (42 U.S.C. 291, et seq.), as it may be
amended.
 
(iii)       To Borrower’s knowledge, there are no and there will remain no
patient or resident care agreements with patients or residents which deviate in
any material adverse respect from the form agreements which have been delivered
to and approved by Lender.
 
(iv)       To Borrower’s knowledge, in the event any management agreement is
terminated or in the event of foreclosure or other acquisition of the Property
by Lender or its designee or any purchaser at a foreclosure sale or by
acceptance of a deed in lieu of foreclosure, Borrower, Lender, any subsequent
manager or any subsequent purchaser need not obtain a CON prior to applying for
and receiving Medicare or Medicaid payments.
 
(v)        To Borrower’s knowledge, all patient or resident records at the
Property, including patient or resident trust fund accounts, are true and
correct in all material respects, and will remain true and correct in all
material respects.
 
(g)        Upon the occurrence of an uncured Event of Default and the request of
Lender, Borrower shall and shall cause the tenant under the TRS Lease and its
property manager, if any, to complete, execute and deliver to Lender any
applications, notices, documentation, and other information necessary or
desirable, in Lender’s judgment, to permit Lender or its designee (including a
receiver) to obtain, maintain or renew any one or more of the licenses for the
Property (or to become the owner of the existing licenses for the Property) and
to the extent permitted by applicable laws to obtain any other provider
agreements or governmental approvals then necessary or desirable for the
operation of the Property by Lender or its designee for their current use
(including, without limitation, any applications for change of ownership of the
existing licenses or change of control of the owner of the existing
licenses).  After the occurrence and continuation of an Event of Default, to the
extent permitted by applicable laws, (i) Lender is hereby authorized (without
the consent of Borrower or such tenant under the TRS Lease or any other person)
to submit any such applications, notices, documentation or other information
which Borrower caused to be delivered to Lender in accordance with the above
provisions to the applicable governmental authorities, or to take such other
steps as Lender may deem advisable to obtain, maintain or renew any license or
other governmental approvals in connection with the operation of the Property
for their current use, and Borrower agrees to, and shall cause the tenant under
the TRS Lease, to cooperate and to cause to cooperate with Lender in connection
with the same and (ii) Borrower, upon demand by Lender, shall and shall cause
the tenant under the TRS Lease to take any action and cause to take any action
necessary or desirable, in Lender’s sole judgment, to permit Lender or its
designee (including a receiver) to use, operate and maintain the Property for
its current use.  If Borrower fails to comply with the provisions of this
Section for any reason whatsoever, Borrower hereby irrevocably appoints Lender
and its designee as Borrower’s attorney-in-fact, with full power of
substitution, to take any action and execute any documents and instruments
necessary or desirable in Lender’s sole judgment to permit Lender or its
designee to undertake Borrower’s obligations under this Section, including
obtaining any licenses or governmental approvals then required for the operation
of the Property by Lender or its designee for its current use.  The foregoing
power of attorney is coupled with an interest and is irrevocable and Lender may
exercise its rights thereunder in addition to any other remedies which Lender
may have against Borrower as a result of a Borrower’s breach of the obligations
contained in this Section.
 
40

--------------------------------------------------------------------------------


 
Section 1.25       Additional Taxes.  In the event of the enactment after this
date of any law of the state where the Property is located or of any other
governmental entity deducting from the value of the Property for the purpose of
taxation any lien or security interest thereon, or imposing upon Lender the
payment of the whole or any part of the taxes or assessments or charges or liens
herein required to be paid by Borrower, or changing in any way the laws relating
to the taxation of mortgages or security agreements or debts secured by
mortgages or security agreements or the interest of the mortgagee or secured
party in the property covered thereby, or the manner of collection of such
taxes, so as to adversely affect this Security Instrument or the indebtedness
secured hereby or Lender, then, and in any such event, Borrower, upon demand by
Lender, shall pay such taxes, assessments, charges or liens, or reimburse Lender
therefore; provided, however, that if in the opinion of counsel for Lender (a)
it might be unlawful to require Borrower to make such payment, or (b) the making
of such payment might result in the imposition of interest beyond the maximum
amount permitted by law, then and in either such event, Lender may elect, by
notice in writing given to Borrower, to declare all of the indebtedness secured
hereby to be and become due and payable in full, thirty (30) days from the
giving of such notice.
 
Section 1.26       Borrower’s Waivers.  To the full extent permitted by law,
Borrower agrees that Borrower shall not at any time insist upon, plead, claim or
take the benefit or advantage of any law now or hereafter in force providing for
any appraisement, valuation, stay, moratorium or extension, or any law now or
hereafter in force providing for the reinstatement of the indebtedness secured
hereby prior to any sale of the Property to be made pursuant to any provisions
contained herein or prior to the entering of any decree, judgment or order of
any court of competent jurisdiction, or any right under any statute to redeem
all or any part of the Property so sold.  To the full extent permitted by law,
Borrower shall not have or assert any right under any statute or rule of law
pertaining to the exemption of homestead or other exemption under any federal,
state or local law now or hereafter in effect, the administration of estates of
decedents or any other matters whatsoever to defeat, reduce or affect the right
of Lender under the terms of this Security Instrument to a sale of the Property,
for the collection of the secured indebtedness without any prior or different
resort for collection, or the right of Lender under the terms of this Security
Instrument to the payment of the indebtedness secured hereby out of the proceeds
of sale of the Property in preference to every other claimant
whatsoever.  Borrower, for Borrower and Borrower’s successors and assigns, and
for any and all persons ever claiming any interest in the Property, to the full
extent permitted by law, hereby knowingly, intentionally and voluntarily with
and upon the advice of competent counsel waives, releases, relinquishes and
forever forgoes:  (a) all rights of valuation, appraisement, stay of execution,
reinstatement and notice of election or intention to mature or declare due the
secured indebtedness (except such notices as are specifically provided for
herein); (b) all right to a marshalling of the assets of Borrower, including the
Property, to a sale in the inverse order of alienation, or to direct the order
in which any of the Property shall be sold in the event of foreclosure of the
liens and security interests hereby created and agrees that any court having
jurisdiction to foreclose such liens and security interests may order the
Property sold as an entirety; (c) all rights and periods of redemption provided
under applicable law; and (d) all present and future statutes of limitations as
a defense to any action to enforce the provisions of this Security Instrument or
to collect any of the indebtedness secured hereby to the fullest extent
permitted by law and agrees that it shall not solicit or aid the solicitation of
the filing of any Petition (as hereinafter defined) against Borrower, whether
acting on its own behalf or on behalf of any other party.  Without limiting the
generality of the foregoing, Borrower shall not (i) provide information
regarding the identity of creditors or the nature of creditors’ claims to any
third party unless compelled to do so by order of a court of competent
jurisdiction or by regulation promulgated by a governmental agency; or (ii) pay
the legal fees or expenses of any creditor of or interest holder in Borrower
with respect to any matter whatsoever.
 
41

--------------------------------------------------------------------------------


 
Section 1.27       SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.
 
BORROWER, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY
AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, (i) SUBMITS TO
PERSONAL JURISDICTION IN THE STATE OF MASSACHUSETTS OVER ANY SUIT, ACTION OR
PROCEEDING BY ANY PERSON ARISING FROM OR RELATING TO THE NOTE, THIS SECURITY
INSTRUMENT OR ANY OTHER OF THE LOAN DOCUMENTS, (ii) AGREES THAT ANY SUCH ACTION,
SUIT OR PROCEEDING MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION SITTING IN NANTUCKET COUNTY, MASSACHUSETTS, (iii) SUBMITS TO
THE JURISDICTION OF SUCH COURTS, AND (iv) AGREES THAT IT WILL NOT BRING ANY
ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM (BUT NOTHING HEREIN SHALL AFFECT
THE RIGHT OF LENDER TO BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER
FORUM).  BORROWER, TO THE FULLEST EXTENT PERMITTED BY LAW, FURTHER CONSENTS AND
AGREES TO SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH
SUIT, ACTION OR PROCEEDING BY REGISTERED OR CERTIFIED U.S. MAIL, POSTAGE
PREPAID, TO BORROWER AT THE ADDRESS FOR NOTICES DESCRIBED IN SECTION 5.4 HEREOF,
AND CONSENTS AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE IN EVERY RESPECT
VALID AND EFFECTIVE SERVICE (BUT NOTHING HEREIN SHALL AFFECT THE VALIDITY OR
EFFECTIVENESS OF PROCESS SERVED IN ANY OTHER MANNER PERMITTED BY LAW).
 
BORROWER, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY
AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVES,
RELINQUISHES AND FOREVER FORGOES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THE
INDEBTEDNESS SECURED HEREBY OR ANY CONDUCT, ACT OR OMISSION OF LENDER OR
BORROWER, OR ANY OF THEIR DIRECTORS, OFFICERS, PARTNERS, MANAGERS, MEMBERS,
EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY OTHER PERSONS AFFILIATED WITH LENDER OR
BORROWER, IN EACH OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE.
 
42

--------------------------------------------------------------------------------


 
Section 1.28       Contractual Statute of Limitations.  Borrower hereby agrees
that any claim or cause of action by Borrower against Lender, or any of Lender’s
directors, officers, employees, agents, accountants or attorneys, based upon,
arising from or relating to the indebtedness secured hereby, or any other
matter, cause or thing whatsoever, whether or not relating thereto, occurred,
done, omitted or suffered to be done by Lender or by Lender’s directors,
officers, employees, agents, accountants or attorneys, whether sounding in
contract, in tort or otherwise, shall be barred unless asserted by Borrower by
the commencement of an action or proceeding in a court of competent jurisdiction
by the filing of a complaint within one (1) year after Borrower first acquires
or reasonably should have acquired knowledge of the first act, occurrence or
omission upon which such claim or cause of action, or any part thereof, is based
and service of a summons and complaint on an officer of Lender or any other
person authorized to accept service of process on behalf of Lender, within
thirty (30) days thereafter.  Borrower agrees that such one (1) year period of
time is reasonable and sufficient time for a borrower to investigate and act
upon any such claim or cause of action.  The one (1) year period provided herein
shall not be waived, tolled or extended except by the specific written agreement
of Lender.  This provision shall survive any termination of this Security
Instrument or any of the other Loan Documents.
 
Section 1.29      Management.  The management of the Property shall be by
either:  (a) Borrower or an entity affiliated with Borrower approved by Lender
for so long as Borrower or said affiliated entity is managing the Property in a
first class manner; or (b) a professional property management company approved
by Lender (any such person or entity which manages the Property, other than
Borrower is herein referred to as the “Manager”).  Such management by an
affiliated entity or a professional property management company shall be
pursuant to a written agreement approved by Lender (the “Management Agreement”);
Lender acknowledges that as of the date hereof, there is a management agreement
in effect between Riverwood Retirement Management, Incorporated, a Florida
corporation, and Tenant.  In no event shall any Manager be removed or replaced
or the terms of any Management Agreement modified or amended without the prior
written consent of Lender.  In the event (x) of a default hereunder or under any
Management Agreement then in effect, which default is not cured within any
applicable grace or cure period, (y) of a change in control (fifty percent or
more) of the ownership of the Manager (if Borrower is self-managing or the
Manager is an affiliate of Borrower), or (z) Manager provides cause for
termination pursuant to the Management Agreement, including, without limitation,
gross negligence, willful misconduct or fraud, or the Manager becomes insolvent
or a debtor in any bankruptcy or insolvency proceeding, Lender shall have the
right to terminate, or to direct Borrower to terminate, such Management
Agreement at any time and, in any such event of termination of the Management
Agreement, to retain or direct Borrower to retain, a new management agent
approved by Lender.  Without limitation to the foregoing, in the event the
Manager becomes insolvent or a debtor in any bankruptcy or insolvency
proceeding, without regard to whether Lender shall have requested any such
termination, Borrower shall be required to terminate the Manager and provide for
management in conformity with this Section unless Borrower shall have obtained
Lender’s written consent to retain the Manager which is insolvent, or a debtor
in bankruptcy or other insolvency proceeding.  All Rents and Profits generated
by or derived from the Property shall first be utilized solely for current
expenses directly attributable to the ownership and operation of the Property,
including, without limitation, current expenses relating to Borrower’s
liabilities and obligations with respect to this Security Instrument and the
other Loan Documents and, subject to the terms and conditions of the other Loan
Documents, the management fees payable pursuant to the Management Agreement, and
none of the Rents and Profits generated by or derived from the Property shall be
diverted by Borrower and utilized for any other purposes unless all such current
expenses attributable to the ownership and operation of the Property have been
fully paid and satisfied.
 
43

--------------------------------------------------------------------------------


 
Section 1.30       Hazardous Materials and Environmental Concerns.
 
(a)        Borrower hereby represents and warrants to Lender that, as of the
date hereof:  (i) the Property is not, and to the best of Borrower’s knowledge,
information and belief, after due inquiry and investigation, the Property has
not been, in direct or indirect violation of any local, state or federal law,
rule or regulation pertaining to environmental regulation, contamination,
remediation or human health and safety (including the regulation or remediation
of Hazardous Substances as defined below) including, without limitation, the
Architectural Barriers Act of 1968 and the Fair Housing Amendments Act of 1988,
all as amended from time to time and including all regulations promulgated
pursuant to any one or more of them, and laws, statutes, ordinances, rules,
regulations, orders, or determinations relating to “wetlands,” including without
limitation those set forth in the Clean Water Act (33 U.S.C. §1251 et seq.), as
amended from time to time (collectively, “Environmental Laws”), all as amended
from time to time; (ii) no hazardous, toxic or harmful substances, wastes,
materials, pollutants or contaminants (including, without limitation, asbestos,
polychlorinated biphenyls, petroleum products, radon, lead-based paint,
flammable explosives, radioactive materials, infectious substances or raw
materials which may include hazardous constituents), mold, mycotoxins, microbial
matter and airborne pathogens (naturally occurring or otherwise), or any other
substances or materials which are included under or regulated by Environmental
Laws (collectively, “Hazardous Substances”) are located on or have been handled,
manufactured, generated, stored, processed, transported to or from, or disposed
of on or Released or discharged from the Property (including underground
contamination) except, to Borrower’s knowledge after due inquiry, for those
substances used by Borrower in the ordinary course of its business and in
compliance with all Environmental Laws; (iii) the Property is not subject to any
private or governmental lien or judicial, administrative or other notice or
action relating to Hazardous Substances or noncompliance with Environmental
Laws, nor is Borrower aware of any basis for such lien, notice or action; (iv)
to Borrower’s knowledge, after due inquiry, there are no underground storage
tanks or other underground storage receptacles (whether active or abandoned) for
Hazardous Substances on the Property; (v) Borrower has received no notice of,
and to the best of Borrower’s knowledge and belief, after due inquiry and
investigation, there does not exist any, investigation, action, proceeding or
claim by any agency, authority or unit of government or by any third party which
could result in any liability, penalty, sanction or judgment under any
Environmental Laws with respect to any condition, use or operation of the
Property, nor does Borrower know of any basis for such investigation, action,
proceeding or claim; (vi) Borrower has received no notice that, and to the best
of Borrower’s knowledge and belief after due inquiry and investigation, there
has been no claim by any party that, any use, operation or condition of the
Property has caused any nuisance, trespass or any other liability or adverse
condition on any other property, nor does Borrower know of any basis for such
notice or claim; and (vii) there are no present environmental conditions or
events or, to the best of Borrower’s knowledge, after due inquiry and
investigation, past environmental conditions or events on or near the Property
that could be reasonably anticipated to materially adversely affect the value of
the Property.
 
44

--------------------------------------------------------------------------------



Borrower shall keep or cause the Property to be kept free from Hazardous
Substances (except those substances used by Borrower in the ordinary course of
its business and in compliance with all Environmental Laws) and in compliance
with all Environmental Laws, shall not install or use any underground storage
tanks, shall expressly prohibit the use, generation, handling, storage,
production, processing and disposal of Hazardous Substances by all tenants,
(except those substances used by Tenants in the ordinary course of their
activities and in compliance with all Environmental Laws), invitees and
trespassers, and, without limiting the generality of the foregoing, during the
term of this Security Instrument, shall not install in the Improvements or
permit to be installed in the Improvements asbestos or any substance containing
asbestos.  If required by Lender (including if recommended in any third-party
environmental report delivered to Lender) or under any Environmental Law,
Borrower shall maintain an Operations and Maintenance Program (“O&M Program”)
for the management of asbestos, lead-based paint, radon or any other Hazardous
Substances at the Property.
 
Borrower shall promptly notify Lender if Borrower shall become aware of (i) any
Hazardous Substances at, on, under, affecting or threatening to affect the
Property (except those substances used by Borrower or tenants in the ordinary
course of their business or activities, respectively, and in compliance with all
Environmental Laws), (ii) any lien, action or notice affecting or threatening to
affect the Property or Borrower resulting from any violation or alleged
violation of Environmental Law, (iii) any investigation, inquiry or proceeding
concerning Borrower on the Property pursuant to any Environmental Law or
otherwise relating to Hazardous Substances, or (iv) any occurrence, condition or
state of facts which would render any representation or warranty in this Section
incorrect in any respect if made at the time of such
discovery.  Further, immediately upon receipt of the same, Borrower shall
deliver to Lender copies of any and all orders, notices, permits, applications,
reports, and other communications, documents and instruments pertaining to the
actual, alleged or potential non-compliance with any Environmental Laws in
connection with the Property or presence or existence of any
Hazardous Substances at, on, about, under, within, near or in connection with
the Property (except those substances used in the ordinary course of its
business and in compliance with all Environmental Laws).  Borrower shall,
promptly and when and as required, at Borrower’s sole cost and expense, take
all actions as shall be necessary or advisable for compliance with the terms of
this Section 1.30 or for the remediation of any and all portions of the Property
or other affected property, including, without limitation, all investigative,
monitoring, removal, containment, remedial and response actions in accordance
with all applicable Environmental Laws (and in all events in a manner
satisfactory to Lender), and shall further pay or cause to be paid, at no
expense to Lender, all remediation, response, administrative and enforcement
costs of applicable governmental agencies which may be asserted against the
Property.  In the event Borrower fails to do so (i) Lender may, but shall not be
obligated to, undertake remediation at the Property or other affected property
necessary to bring the Property into conformance with the terms of Environmental
Laws, and (ii) Borrower hereby grants to Lender and its agents and employees
access to the Property and a license to do all things Lender shall deem
necessary to bring the Property into conformance with Environmental Laws.  Any
and all costs and expenses reasonably incurred by Lender in connection
therewith, together with interest thereon at the Default Interest Rate from the
date incurred by Lender until actually paid by Borrower, shall be immediately
paid by Borrower on demand and shall be secured by this Security Instrument and
by all of the other Loan Documents securing all or any part of the indebtedness
evidenced by the Note.  Borrower covenants and agrees, at Borrower’s sole cost
and expense, to indemnify, defend (at trial and appellate levels, and with
attorneys, consultants and experts acceptable to Lender), and hold Lender
harmless from and against any and all liens, damages, losses, liabilities,
obligations, settlement payments, penalties, assessments, citations, directives,
claims, litigation, demands, defenses, judgments, suits, proceedings, costs,
disbursements or expenses of any kind or of any nature whatsoever (including,
without limitation, reasonable attorneys’, consultants’ and experts’ fees and
disbursements actually incurred in investigating, defending, settling or
prosecuting any claim, litigation or proceeding) which may at any time be
imposed upon, incurred by or asserted or awarded against Lender or the Property,
and arising directly or indirectly from or out of:  (i) the presence, Release or
threat of Release of any Hazardous Substances on, in, under, affecting or
threatening to affect all or any portion of the Property or any surrounding
areas, regardless of whether or not caused by or within the control of Borrower;
(ii) the violation of any Environmental Laws relating to, affecting or
threatening to affect the Property, whether or not caused by or within the
control of Borrower; (iii) the failure by Borrower to comply fully with the
terms and conditions of this Section 1.30; (iv) the breach of any representation
or warranty contained in this Section 1.30; or (v) the enforcement of this
Section 1.30, including, without limitation, the cost of assessment, containment
and/or removal of any and all Hazardous Substances on and/or from all or any
portion of the Property or any surrounding areas, the cost of any actions taken
in response to the presence, Release or threat of Release of any Hazardous
Substances on, in, under or affecting any portion of the Property or any
surrounding areas to prevent or minimize such release or threat of release so
that it does not migrate or otherwise cause or threaten danger to present or
future public health, safety, welfare or the environment, and costs incurred to
comply with the Environmental Laws in connection with all or any portion of the
Property or any surrounding areas.  The indemnity set forth in this Section
1.30(c) shall also include any diminution in the value of the security afforded
by the Property or any future reduction in the sales price of the Property by
reason of any matter set forth in this Section 1.30(c).  Lender’s rights under
this Section shall survive payment in full of the indebtedness secured hereby
and shall be in addition to all other rights of Lender under this Security
Instrument, the Note and the other Loan Documents.

 
45

--------------------------------------------------------------------------------

 

Upon Lender’s request, at any time after the occurrence of a default hereunder
or at such other time as Lender has reasonable grounds to believe that Hazardous
Substances are or have been handled, generated, stored, processed, transported
to or from, or released or discharged from or disposed of on or around the
Property (other than in the normal course of Borrower’s or the Tenants’ business
or activities, respectively, and in compliance with all Environmental Laws) or
that Borrower, any Tenant or the Property may be in violation of Environmental
Laws,  Borrower shall provide, at Borrower’s sole cost and expense, an
inspection or audit of the Property prepared by a hydrogeologist or
environmental engineer or other appropriate consultant approved by Lender
indicating the presence or absence of Hazardous Substances on the Property
(including asbestos-containing material or lead-based paint).  If Borrower fails
to provide such inspection or audit within thirty (30) days after such request,
Lender may order the same, and Borrower hereby grants to Lender and its
employees and agents access to the Property and a license to undertake such
inspection or audit.  The cost of such inspection or audit, together with
interest thereon at the Default Interest Rate from the date Lender notifies
Borrower that Lender has incurred same until actually paid by Borrower, shall be
immediately paid by Borrower on demand and shall be secured by this Security
Instrument and by all of the other Loan Documents securing all or any part of
the indebtedness evidenced by the Note.
 
Without limiting the foregoing, Lender and its authorized representatives may,
during normal business hours and at its own expense, but subject to the rights
of tenants, if any, inspect the Property and Borrower’s records related thereto
for the purpose of determining compliance with Environmental Laws and the terms
and conditions of this Section 1.30.
 
As used herein, the term “Release” shall include, without limitation, any
intentional or unintentional placing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, discarding or abandoning of any Hazardous Substance, other than in
the normal course of business or activities or its tenants, and in compliance
with all Environmental Laws.
 
Borrower represents and warrants that, from and after its acquisition of the
Property, Borrower has provided, and Borrower covenants and agrees that Borrower
shall provide all legally required notices with respect to the discovery or
release of any hazardous substances at the Property and shall perform each of
the continuing obligations of a bona fide prospective purchaser pursuant to 42
U.S.C. 9601(40).   Borrower shall notify Lender of any notice given or action
taken pursuant to this Section 1.30(g).  This Section 1.30(g) shall survive any
termination, satisfaction or foreclosure or other enforcement of this Security
Instrument.
 
Section 1.31       Indemnification; Subrogation.
 
BORROWER SHALL INDEMNIFY, DEFEND AND HOLD LENDER HARMLESS AGAINST: (I) ANY AND
ALL CLAIMS FOR BROKERAGE, LEASING, FINDER’S OR SIMILAR FEES WHICH MAY BE MADE
RELATING TO THE PROPERTY OR THE SECURED INDEBTEDNESS, (II) ANY AND ALL
LIABILITY, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, CLAIMS, ACTIONS, SUITS,
LIENS, CHARGES, ENCUMBRANCES, COSTS AND EXPENSES (INCLUDING LENDER’S ATTORNEYS’
FEES, TOGETHER WITH APPELLATE COUNSEL FEES, IF ANY) OF WHATEVER KIND OR NATURE
WHICH MAY BE ASSERTED AGAINST, IMPOSED ON OR INCURRED BY LENDER UNDER ANY LEASE
OR OCCUPANCY AGREEMENT FOR ANY LOSS ARISING FROM A FAILURE OR INABILITY TO
COLLECT RENTS AND PROFITS OR IN CONNECTION WITH THE SECURED INDEBTEDNESS, THIS
SECURITY INSTRUMENT, THE PROPERTY, OR ANY PART THEREOF, OR THE EXERCISE BY
LENDER OF ANY RIGHTS OR REMEDIES GRANTED TO IT UNDER THIS SECURITY INSTRUMENT,
AND ANY DEFAULT UNDER THIS SECURITY INSTRUMENT,  (III) ANY LIENS (WHETHER
JUDGMENTS, MECHANICS’, MATERIALMEN’S OR OTHERWISE), CHARGES AND ENCUMBRANCES
FILED AGAINST THE PROPERTY, AND (IV) ANY CLAIMS AND DEMANDS FOR DAMAGES OR
INJURY, INCLUDING CLAIMS FOR PROPERTY DAMAGE, PERSONAL INJURY OR WRONGFUL DEATH,
ARISING OUT OF OR IN CONNECTION WITH ANY ACCIDENT OR FIRE OR OTHER CASUALTY ON
THE REAL ESTATE OR THE IMPROVEMENTS OR ANY NUISANCE OR TRESPASS MADE OR SUFFERED
THEREON, INCLUDING, IN ANY CASE, ATTORNEYS’ FEES, COSTS AND EXPENSES AS
AFORESAID, WHETHER AT PRETRIAL, TRIAL OR APPELLATE LEVEL FOR ANY CIVIL, CRIMINAL
OR ADMINISTRATIVE PROCEEDINGS.  SHOULD LENDER INCUR ANY LIABILITY UNDER THIS
SECURITY INSTRUMENT OR ANY OF THE OTHER LOAN DOCUMENTS, THE AMOUNT THEREOF,
INCLUDING, WITHOUT LIMITATION, COSTS, EXPENSES AND REASONABLE ATTORNEYS’ FEES,
TOGETHER WITH INTEREST THEREON AT THE DEFAULT INTEREST RATE FROM THE DATE LENDER
NOTIFIES BORROWER THAT LENDER HAS INCURRED THE SAME UNTIL ACTUALLY PAID BY
BORROWER, SHALL BE IMMEDIATELY DUE AND PAYABLE TO LENDER BY BORROWER ON DEMAND
AND SHALL BE SECURED HEREBY AND BY ALL OF THE OTHER LOAN DOCUMENTS SECURING ALL
OR ANY PART OF THE INDEBTEDNESS EVIDENCED BY THE NOTE.  HOWEVER, NOTHING HEREIN
SHALL BE CONSTRUED TO OBLIGATE BORROWER TO INDEMNIFY, DEFEND AND HOLD HARMLESS
LENDER FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, CLAIMS, ACTIONS, SUITS, COSTS AND EXPENSES ENACTED AGAINST, IMPOSED
ON OR INCURRED BY LENDER BY REASON OF LENDER’S WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE.  THIS INDEMNITY SHALL SURVIVE PAYMENT IN FULL OF THE INDEBTEDNESS
SECURED HEREBY.

 
46

--------------------------------------------------------------------------------

 

LENDER MAY ENGAGE THE SERVICES OF ATTORNEYS IF IT IS MADE A PARTY DEFENDANT TO
ANY LITIGATION (OR THREATENED ACTION OR CLAIM) OR TO ENFORCE THE TERMS OF THIS
SECURITY INSTRUMENT OR TO PROTECT ITS RIGHTS HEREUNDER, AND, IN THE EVENT OF ANY
SUCH ENGAGEMENT, BORROWER SHALL PAY LENDER’S ATTORNEYS’ FEES (TOGETHER WITH
REASONABLE APPELLATE COUNSEL FEES, IF ANY), CONSULTANTS’ FEES, EXPERTS FEES, AND
EXPENSES REASONABLY INCURRED BY LENDER, WHETHER OR NOT AN ACTION IS ACTUALLY
COMMENCED AGAINST BORROWER.  ALL REFERENCES TO “ATTORNEYS” IN THIS SUBSECTION
AND ELSEWHERE IN THIS SECURITY INSTRUMENT SHALL INCLUDE WITHOUT LIMITATION ANY
ATTORNEY OR LAW FIRM ENGAGED BY LENDER AND LENDER’S IN-HOUSE COUNSEL, AND ALL
REFERENCES TO “FEES AND EXPENSES” IN THIS SUBSECTION AND ELSEWHERE IN THIS
SECURITY INSTRUMENT SHALL INCLUDE WITHOUT LIMITATION ANY FEES OF SUCH ATTORNEY
OR LAW FIRM AND ANY ALLOCATION CHARGES AND ALLOCATION COSTS OF LENDER’S IN-HOUSE
COUNSEL.
 
A WAIVER OF SUBROGATION SHALL BE OBTAINED BY BORROWER FROM ITS INSURANCE CARRIER
AND, CONSEQUENTLY, BORROWER WAIVES ANY AND ALL RIGHT TO CLAIM OR RECOVER AGAINST
LENDER, ITS OFFICERS, EMPLOYEES, AGENTS AND REPRESENTATIVES, FOR LOSS OF OR
DAMAGE TO BORROWER, THE PROPERTY, BORROWER’S PROPERTY OR THE PROPERTY OF OTHERS
UNDER BORROWER’S CONTROL FROM ANY CAUSE INSURED AGAINST OR REQUIRED TO BE
INSURED AGAINST BY THE PROVISIONS OF THIS SECURITY INSTRUMENT.

 
47

--------------------------------------------------------------------------------

 

Section 1.32        Covenants with Respect to Indebtedness; Operations and
Fundamental Changes of Borrower.  Borrower  represents, warrants and covenants
as of the date hereof and until such time as the indebtedness secured hereby is
paid in full, that Borrower:
 
(a) has not owned, does not own and will not own any asset other than (i) the
Property, and (ii) incidental personal property necessary for the operation of
the Property;
 
(b) has not engaged, is not engaged and will not engage in any business other
than the ownership, management and operation of the Property;
 
(c) will not (other than the TRS Lease) enter into any contract or agreement
with any general partner, principal, member or affiliate of Borrower or any
affiliate of any such general partner, principal, or member of Borrower, except
upon terms and conditions that are intrinsically fair and substantially similar
to those that would be available on an arms-length basis with third parties
other than an affiliate;
 
(d) has not incurred and will not incur any debt, secured or unsecured, direct
or contingent (including guaranteeing any obligation), other than (i) the
secured indebtedness, including the Junior Loan, and (ii) unsecured trade
payables or accrued expenses incurred in the ordinary course of business of
operating the Property and not outstanding for more than sixty days with trade
creditors and in amounts as are normal and reasonable under the circumstances;
 
(e) except for the Junior Loan, no debt whatsoever may be secured (senior,
subordinate or pari passu) by the Property;
 
(f) has not made and will not make any loans or advances (other than as may be
expressly required pursuant to the terms of the TRS Lease) to any third party
(including any general partner, principal, member or affiliate of Borrower, or
any guarantor);
 
(g) is and will be solvent and pay its debts from its assets as the same shall
become due;
 
(h) has done or caused to be done and will do all things necessary to preserve
its existence and corporate, limited liability company and partnership
formalities (as applicable), and will not, nor will any partner, limited or
general, or member or shareholder thereof, amend, modify or otherwise change its
partnership certificate, partnership agreement, certificate or articles of
incorporation or organization, or by-laws or operating agreement or regulations,
in a manner which adversely affects Borrower’s, or any such partner’s, member’s
or shareholders’ existence as a single-purpose, single-asset “bankruptcy remote”
entity.  If Borrower is a single member limited liability company, Borrower
shall be organized and formed under (and shall maintain its existence under) the
laws of the State of Delaware and shall have at all times at least one
individual who has been designated as a ‘special member’ of such limited
liability company, which special member shall, pursuant to the terms of the
certificate of formation and/or operating agreement of such limited liability
company, automatically become a member of such limited liability company
(without any further consent or action required) upon the occurrence of any
event or circumstance which would cause the sole member of such limited
liability company to cease to be a member of such limited liability company;

 
48

--------------------------------------------------------------------------------

 

(i) will conduct and operate its business as presently conducted and operated;
 
(j) will maintain books and records and bank accounts separate from those of its
affiliates, including its general partners, principals and members;
 
(k) will be, and at all times will hold itself out to the public as, a legal
entity separate and distinct from any other entity (including any affiliate of
Borrower, any constituent party of Borrower, any guarantor or any affiliate of
any constituent party or guarantor); has corrected, and shall correct, any known
misunderstanding regarding its status as a separate entity; has conducted and
shall conduct, its business in its own name; has paid, and will pay, its own
liabilities out of its own funds and assets; has not, and shall not identify
itself or any of its affiliates as a division or a part of the other; and has
maintained and utilized, and shall maintain separate stationery, invoices and
checks from any other entity);
 
(l) will file its own tax returns;
 
(m) will maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;
 
(n) will not, nor will any shareholder, partner, member or affiliate, seek the
dissolution or winding up, in whole or in part, of Borrower;
 
(o) will not enter into any transaction of merger or consolidation, or acquire
by purchase or otherwise all or substantially all of the business or assets of,
or any stock or beneficial ownership of, any entity;
 
(p) will not commingle the funds and other assets of Borrower with those of any
general partner, principal, member or affiliate, or any other person;
 
(q) has and will maintain its assets in such a manner that it is not costly or
difficult to segregate, ascertain or identify its individual assets from those
of any affiliate or any other person;
 
(r) has, and any general partner or operating member of Borrower has, at all
times since its formation, observed all legal and customary formalities
regarding its formation and will continue to observe all legal and customary
formalities;
 
(s) does not and will not hold itself out to be responsible for the debts or
obligations of any other person; and
 
(t)  upon the commencement of a voluntary or involuntary bankruptcy proceeding
by or against Borrower, Borrower shall not seek a supplemental stay or otherwise
pursuant to 11 U.S.C. 105 or any other provision of the Act, or any other debtor
relief law (whether statutory, common law, case law, or otherwise) of any
jurisdiction whatsoever, now or hereafter in effect, which may be or become
applicable, to stay, interdict, condition, reduce or inhibit the ability of
Lender to enforce any rights of Lender against any guarantor or indemnitor of
the secured obligations or any other party liable with respect thereto by virtue
of any indemnity, guaranty or otherwise. If Borrower is the “debtor” in any
action arising under any bankruptcy or insolvency laws, Borrower shall not take
any action that might terminate Borrower’s rights as the tenant under the Ground
Lease without Lender’s prior written consent.

 
49

--------------------------------------------------------------------------------

 

Section 1.33       Litigation.  Borrower will give prompt written notice to
Lender and any servicer of any litigation or governmental proceedings pending or
threatened (in writing) against Borrower which might have a material adverse
effect upon Borrower or the Property.
 
Section 1.34       ERISA. Borrower shall not engage in any transaction which
would cause any obligation, or action taken or to be taken, hereunder (or the
exercise by Lender of any of its rights under the Note, this Security Instrument
or any of the other Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under ERISA.
 
Borrower further covenants and agrees to deliver to Lender such certifications
or other evidence from time to time throughout the term of this Security
Instrument, as requested by Lender in its sole discretion, that (i) Borrower is
not an “employee benefit plan” as defined in Section 3(3) of ERISA, which is
subject to Title I of ERISA, or a “governmental plan” within the meaning of
Section 3(3) of ERISA; and (ii) Borrower is not subject to state statutes
regulating investments and fiduciary obligations with respect to governmental
plans.
 
Borrower shall indemnify Lender and defend and hold Lender harmless from and
against all civil penalties, excise taxes, or other loss, cost damage and
expense (including, without limitation, reasonable attorneys’ fees and
disbursements and costs incurred in the investigation, defense and settlement of
claims and losses incurred in correcting any prohibited transaction or in the
sale of a prohibited loan, and in obtaining any individual prohibited
transaction exemption under ERISA that may be required, in Lender’s sole
discretion) that Lender may incur, directly or indirectly, as a result of a
default under this Section.  This indemnity shall survive any termination,
satisfaction or foreclosure of this Security Instrument.

 
50

--------------------------------------------------------------------------------

 

Section 1.35       Compliance with Anti-Terrorism Laws.  (a) None of Borrower,
any guarantor or any other Person which owns a direct or indirect equity
interest in any of the foregoing (x) is identified by the Office of Foreign
Assets Control, Department of the Treasury (“OFAC”) or otherwise qualifies as an
Embargoed Person (as hereinafter defined), or (y) has been previously indicted
for or convicted of any felony involving a crime or crimes of moral turpitude or
for any Patriot Act Offense (as defined below), or (z) is currently under
investigation by any governmental authority for alleged criminal
activity.  Borrower has performed and shall perform reasonable due diligence to
insure that at all times throughout the term of the Loan, including after giving
effect to any transfers permitted pursuant to the Loan Documents, (i) that none
of the funds or other assets of Borrower, any guarantor or any other Person who
owns a direct or indirect equity interest in Borrower or any guarantor
constitute property of, or are beneficially owned, directly or indirectly, by
any person, entity or government subject to trade restrictions under U.S. law,
including, but not limited to, The USA Patriot Act (including the anti-terrorism
provisions thereof), the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701, et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Orders or regulations promulgated thereunder or related thereto
including without limitation those related to Specially Designated Nationals,
Specially Designated Global Terrorists and blocked persons, with the result that
the investment in Borrower, Principal or Guarantor, as applicable (whether
directly or indirectly), is prohibited by law or the Loan made by the Lender is
in violation of law (“Embargoed Person”); (ii) no Embargoed Person has any
interest of any nature whatsoever in Borrower, any guarantor or any other Person
which owns a direct or indirect equity interest in any of the foregoing, as
applicable, with the result that the investment in any such parties, as
applicable (whether directly or indirectly), is prohibited by law or the Loan is
in violation of law; and (iii) none of the funds of Borrower, any guarantor or
any other Person which owns a direct or indirect equity interest in any of the
foregoing, as applicable, have been derived from, or are the proceeds of, any
unlawful activity, including money laundering, terrorism or terrorism
activities, with the result that the investment in Borrower, any guarantor or
any other Person which owns a direct or indirect equity interest in any of the
foregoing, as applicable (whether directly or indirectly), is prohibited by law
or the Loan is in violation of law, or may cause the Property to be subject to
forfeiture or seizure.  Borrower shall, and shall cause any guarantor to provide
such evidence and confirmation of identity (including, without limitation,
certificates) as may be requested by Lender at any time, and from time to time,
to enable Lender to verify such party’s identity or to comply with any
applicable law or regulation, including without limitation, the USA Patriot
Act.  In addition, Borrower shall provide to Lender such additional information
and confirmation (including, without limitation, certificates) as Lender may
request from time to time in order to comply with, and/or confirm Borrower’s
and/or guarantor’s compliance with, all applicable requirements of governmental
authorities having jurisdiction of the Borrower and/or the Property, including
without limitation, those laws and regulations concerning money laundering and
similar activities.  For purposes hereof, “Patriot Act Offense” means any
violation of the criminal laws of the United States of America or of any of the
several states, or that would be a criminal violation if committed within the
jurisdiction of the United States of America or any of the several states,
relating to terrorism or the laundering of monetary instruments, including any
offense under (a) the criminal laws against terrorism; (b) the criminal laws
against money laundering; (c) the Bank Secrecy Act, as amended, (d) the Money
Laundering Control Act of 1986, as amended, or the (e) Patriot Act. “Patriot Act
Offense” also includes the crimes of conspiracy to commit, or aiding and
abetting another to commit, a Patriot Act Offense.  Borrower will advise Lender
immediately of any material change that would affect the representations,
warranties and covenants set forth in this Section 1.35.
 
(b)  If a tenant under any Lease is charged with crimes involving money
laundering or predicate crimes to money laundering, and such charges are not
dismissed without further investigation within thirty days, then Borrower shall
give notice of such charges of which Borrower has actual knowledge to Lender and
upon Lender’s request, Borrower shall exclude from the debt service any Rents
from such tenant or resident of the Property.
 
Section 1.36       Representations and Covenants Regarding the Ground Lease.
 
(a)        Borrower will pay or cause to be paid all rent and other charges
required under the Ground Lease as and when the same are due and Borrower will
keep, observe and perform, or cause to be kept, observed and performed, all of
the other terms, covenants, provisions and agreements of the Ground Lease on the
part of the tenant thereunder to be kept, observed and performed, and will not
in any manner, cancel, terminate or surrender, or permit any cancellation,
termination or surrender, of the Ground Lease, in whole or in part, or, without
the written consent of Lender, either orally or in writing, modify, amend or
permit any modification or amendment of any of the terms thereof in any respect,
and any attempt on the part of Borrower to exercise any such right without such
written consent of Lender shall be null and void and of no effect.

 
51

--------------------------------------------------------------------------------

 

(b)        Borrower will do, or cause to be done, all things necessary to
preserve and keep unimpaired the rights of Borrower as tenant under the Ground
Lease, and to prevent any default under the Ground Lease, or any termination,
surrender, cancellation, forfeiture or impairment thereof, and in the event of
the failure of Borrower to make any payment required to be made by Borrower
pursuant to the provisions of the Ground Lease or to keep, observe or perform,
or cause to be kept, observed or performed, any of the terms, covenants,
provisions or agreements of the Ground Lease, Borrower agrees that Lender may
after the occurrence and continuance of an Event of Default (but shall not be
obligated to), after notice to Borrower take any action on behalf of Borrower,
to make or cause to be kept, observed or performed any such terms, covenants,
provisions or agreements and to enter upon the Real Property and take all such
action thereof as may be necessary therefor, to the end that the rights of
Borrower in and to the leasehold estate created by the Ground Lease shall be
kept unimpaired and free from default, and all money so expended by Lender, with
interest thereon at the Default Interest Rate (as defined in the Note) from the
date of each such expenditure, shall be paid by Borrower to Lender promptly upon
demand by Lender and shall be added to the indebtedness and secured by this
Mortgage and Lender shall have, in addition to any other remedy of Lender, the
same rights and remedies in the event of non-payment of any such sum by Borrower
as in the case of a default by Borrower in the payment of any sums due under the
Note.
 
(c)        Borrower will enforce the obligations of the landlord under the
Ground Lease to the end that Borrower may enjoy all of the rights granted to it
under the Ground Lease, and will promptly notify Lender in writing of any
default by the landlord or by Borrower in the performance or observance of any
of the terms, covenants and conditions on the part of -the landlord or Borrower,
as the case may be, to be performed or observed under the Ground Lease and
Borrower will promptly advise Lender in writing of the occurrences of any of the
events of default enumerated in the Ground Lease and of the giving of any notice
by the landlord to Borrower of any default by Borrower in performance or
observance of any of the terms, covenants or conditions of the Ground Lease on
the part of the Borrower to be performed or observed and will deliver to Lender
a true copy of each such notice. If, pursuant to the Ground Lease, the landlord
shall deliver to Lender a copy of any notice of default given to Borrower, such
notice shall constitute full authority and protection to Lender for any action
taken or omitted to be taken by Lender in good faith in reliance thereon to cure
such default.
 
(d)        If any action or proceeding shall be instituted to evict Borrower or
to recover possession of the Real Property or for any other purpose affecting
the Ground Lease or this Mortgage, Borrower will, immediately upon service
thereof on or to Borrower, deliver to Lender a true copy of each petition,
summons, complaint, notice of motion, order to show cause and of all other
provisions, pleadings and papers, however designated, served in any such action
or proceeding.

 
52

--------------------------------------------------------------------------------

 

(e)        Borrower covenants and agrees that unless Lender shall otherwise
expressly consent in writing, the fee title to the property demised by the
Ground Lease and the leasehold estate shall not merge but shall always remain
separate and distinct, notwithstanding the union of said estates either in the
landlord, Borrower or a third party by purchase or otherwise; and in case
Borrower acquires the fee title or any other estate, title or interest in the
Real Estate, this Mortgage shall attach to and cover and be a lien upon the fee
title or such other estate so acquired, and such fee title or other estate
shall, without further assignment, or . conveyance, become and be subject to the
lien of and covered by this Mortgage.
 
(f)         No release or forbearance of any of Borrower’s obligations under the
Ground Lease, pursuant to the Ground Lease, or otherwise, shall release Borrower
from any of its obligations under this Mortgage, including its obligation with
respect to the payment of rent as provided for in the Lease Agreement and the
performance of all of the terms, provisions, covenants, conditions and
agreements contained in the Ground Lease, to be kept, performed and complied
with by the tenant therein.
 
(g)       Upon the occurrence and continuance of an Event of Default Borrower
shall not make any election or give any consent or approval (other than the
exercise of a renewal right or extension right pursuant to (i) below) for which
a right to do so is conferred upon Borrower as lessee under the Ground Lease
without Lender’s prior written consent. In case of any Event of Default under
this Mortgage, all such rights, together with the right of termination,
cancellation, modification, change, supplement, alteration or amendment of the
Ground Lease, all of which have been assigned for collateral purpose to Lender,
shall vest in and be exercisable solely by Lender.
 
(h)       Borrower will give Lender prompt written notice of the commencement of
any arbitration or appraisal proceeding under and pursuant to the provisions of
the Ground Lease. Lender shall have the right to intervene and participate in
any such proceeding and Borrower shall confer with Lender to the extent which
Lender deems necessary for the protection of Lender.
 
(i)         Borrower may exercise any option or right to renew or extend the
term of the Ground Lease without the prior written consent of Lender. Borrower
shall give Lender simultaneous written notice of the exercise of such option or
right to renew or extend, together with a copy of the instrument given to the
landlord under the Ground Lease exercising such option or right, and,
thereafter, shall promptly deliver to Lender a copy of any acknowledgment by the
landlord under such Ground Lease with respect to the exercise of such option or
right. Within fifteen (15) business days of written demand by Lender, Borrower
shall exercise any such option or renewal which is necessary to extend the term
of the Ground Lease beyond the term of this Mortgage or to comply with any law
affecting Borrower or Lender or which is necessary, in Lender’s reasonable
judgment, to preserve the value of the security intended to be afforded by this
Mortgage. Borrower shall promptly provide evidence of such exercise of such
option or right to Lender’s reasonable satisfaction. In the event that Borrower
fails to so exercise any such option or right, or in the event of any default
hereunder which is continuing beyond the applicable cure periods, Borrower
hereby agrees and grants to Lender all right and authority to exercise such
option in the name of Borrower or in its own name. Nothing contained herein
shall affect or limit any rights of Lender granted under the Ground Lease.

 
53

--------------------------------------------------------------------------------

 

(j)         The lien of this Mortgage shall attach to all of Borrower’s rights
and remedies at any time arising under or pursuant to Subsection 365(h) of the
Bankruptcy Code, I l U.S.C. § 365(h), including, without limitation, all of
Borrower’s rights to remain in possession of the Real Estate.
 
(k)        Borrower shall not, without Lender’s prior written consent, elect to
treat the Ground Lease as terminated under Subsection 3650)(1) of the Bankruptcy
Code, 11 U.S.C. § 365(h)(l). Any such election made without Lender’s consent
shall be void.
 
(l)         Borrower hereby unconditionally assigns, transfers and sets over to
Lender all of Borrower’s claims and rights to the payment of damages arising
from any rejection of the Ground Lease by landlord or any other fee owner of the
Premises under the Bankruptcy Code. Lender shall have the right to proceed in
its own name or after a continuing Event of Default, in the name of Borrower in
respect of any claim, suit, action or proceeding relating to the rejection of
the Ground Lease, including, without limitation, the right to file and
prosecute, either in its own name or in the name of Borrower, any proofs of
claim, complaints, motions, applications, notices and other documents, in any
case in respect to the landlord or any fee owner under the Bankruptcy Code. This
assignment constitutes a present, irrevocable and unconditional assignment of
the foregoing, claims, rights and remedies, and shall continue in effect until
all of the obligations secured by this Mortgage shall have been satisfied and
discharged in full. Any amounts received by Lender as damages arising out of the
rejection of the Ground Lease as aforesaid shall be applied first to all costs
and expenses of Lender (including, without limitation, attorneys’ fees) incurred
in connection with the exercise of any of its rights or remedies under this
Section and then in accordance with the provisions of this Mortgage. Borrower
shall promptly make, execute, acknowledge and deliver, in form and substance
satisfactory to Lender, a UCC Financing Statement (Form UCC-I) and all such
additional instruments, agreements and other documents, as may at any time
hereafter be required by Lender to effectuate and carry out the assignment made
pursuant to this Section.
 
(m)       If pursuant to Subsection 365(h)(2) of the Bankruptcy Code, 11 U.S.C.
§ 365(h)(2), Borrower shall seek to offset against the rent reserved in the
Ground Lease the amount of any damages caused by the nonperformance by the
landlord or any fee owner of any of their obligations under the Ground Lease
after the rejection by the landlord or any fee owner of the Ground Lease under
the Bankruptcy Code, Borrower shall, prior to effecting such offset, notify
Lender of its intent to do so, setting forth the amounts proposed to be so
offset and the basis therefor. Lender shall have the right to object to all or
any part of such offset that, in the reasonable judgment of Lender, would
constitute a breach of the Ground Lease, and in the event of such objection,
Borrower shall not effect any offset of the amounts so objected to by Lender.
Neither Lender’s failure to object as aforesaid nor any objection relating to
such offset shall constitute an approval of any such offset by Lender.

 
54

--------------------------------------------------------------------------------

 

(n)        If any action, proceeding, motion or notice shall be commenced or
filed in respect of the lessor or any fee owner, the Real Estate or the Ground
Lease in connection with any case under the Bankruptcy Code, Lender shall have
the option, upon continuance of an Event of Default exercisable upon prior
written notice from Lender to Borrower, to conduct and control any such
litigation with counsel of Lender’s choice. Lender may proceed in its own name
or in the name of Borrower in connection with any such litigation, and Borrower
agrees to execute any and all powers, authorizations, consents or other
documents reasonably required by Lender in connection therewith. Borrower shall,
upon demand, pay to Lender all costs and expenses (including attorneys’ fees)
paid or incurred by Lender in connection with the prosecution or conduct of any
such proceedings. Any such costs or expenses not paid by Borrower as aforesaid
shall be secured by the lien of this Mortgage and shall be added to the
principal amount of the indebtedness secured hereby. Borrower shall not commence
any action, suit, proceeding or case, or file any application or make any motion
(unless such motion is for the purpose of protecting the Ground Lease and its
value as security for the obligations secured by this Mortgage), in respect of
the Ground Lease in any such case under the Bankruptcy Code without the prior
written consent of Lender, which consent shall not be unreasonably withheld or
delayed.
 
(o)       Borrower shall, after obtaining knowledge thereof, promptly notify
Lender of any filing by or against the landlord or other fee owner of a petition
under the Bankruptcy Code. Borrower shall promptly deliver to Lender, following
receipt, copies of any and all notices, summonses, pleadings, applications and
other documents received by Borrower in connection with any such petition and
any proceedings relating thereto.
 
(p)       If there shall be filed by or against Borrower a petition under the
Bankruptcy Code and Borrower, as lessee under the Ground Lease, shall determine
to reject the Ground Lease pursuant to Section 365(a) of the Bankruptcy Code,
Borrower shall give Lender not less than thirty (30) days’ prior notice of the
date on which Borrower shall apply to the Bankruptcy Court for authority to
reject the Ground Lease. Lender shall have the right, but not the obligation, to
serve upon Borrower within such thirty (30) day period a notice stating that
Lender demands that Borrower assume and assign the Lease Agreement to Lender
pursuant to Section 365 of the Bankruptcy Code. If Lender shall serve upon
Borrower the notice described in the preceding sentence, Borrower shall not seek
to reject the Ground Lease and shall comply with the demand provided for in the
preceding sentence.
 
Notwithstanding anything to the contrary contained herein, this Mortgage shall
not constitute an assignment of the Ground Lease and Lender shall have not
liability or obligation thereunder by reason of its acceptance of this Mortgage.
 
ARTICLE II
EVENTS OF DEFAULT
 
Section 2.1        Events of Default.  The indebtedness secured hereby shall
become immediately due and payable at the option of Lender upon the happening of
any one or more of the following events of default (each, an “Event of
Default”):
 
(a) Borrower fails to make any payment under the Note when due.
 
(b) Borrower fails to punctually perform any covenant, agreement, obligation,
term or condition hereof which requires payment of any money to Lender (except
those regarding payments to be made under the Note).

 
55

--------------------------------------------------------------------------------

 

(c) Borrower fails to provide insurance as required by Section 1.4 hereof or
fails to perform any covenant, agreement obligation, term or condition set forth
in Section 1.16 or Section 1.30 hereof.
 
(d) Borrower fails to perform any other covenant, agreement, obligation, term or
condition set forth herein other than those otherwise described in this Section
2.1 and, to the extent such failure or default is susceptible of being cured,
the continuance of such failure or default for thirty (30) days after written
notice thereof from Lender to Borrower; provided, however, that if such default
is susceptible of cure but such cure cannot be accomplished with reasonable
diligence within said period of time, and if Borrower commences to cure such
default promptly after receipt of notice thereof from Lender, and thereafter
prosecutes the curing of such default with reasonable diligence, such period of
time shall be extended for such period of time as may be necessary to cure such
default with reasonable diligence, but not to exceed an additional thirty (30)
days.
 
(e) Any representation or warranty made herein, in or in connection with any
application or commitment relating to the Loan, or in any of the other Loan
Documents to Lender by Borrower, by any principal or general partner in Borrower
or by any indemnitor or guarantor under any indemnity or guaranty executed in
connection with the Loan is determined by Lender to have been false or
misleading in any material respect at the time made.
 
(f) There shall be a sale, conveyance, disposition, alienation, hypothecation,
leasing, assignment, pledge, mortgage, granting of a security interest in or
other transfer or further encumbrancing of the Property, Borrower or its owners,
or any portion thereof or any interest therein, in violation of Section 1.13
hereof.
 
(g) A default occurs under any of the other Loan Documents which has not been
cured within any applicable grace or cure period therein provided.
 
(h) Borrower, any principal, general partner or managing member (as applicable)
in Borrower or any indemnitor or guarantor under any indemnity or guaranty
executed in connection with the loan secured hereby becomes insolvent, or shall
make a transfer in fraud of creditors, or shall make an assignment for the
benefit of creditors, shall file a petition in bankruptcy, shall voluntarily be
adjudicated insolvent or bankrupt or shall admit in writing the inability to pay
debts as they mature, shall petition or apply to any tribunal for or shall
consent to or shall not contest the appointment of a receiver, trustee,
custodian or similar officer for Borrower, for any such principal, general
partner or managing member (as applicable) of Borrower or for any such
indemnitor or guarantor or for a substantial part of the assets of Borrower, of
any such principal, managing member or general partner of Borrower or of any
such indemnitor or guarantor, or shall commence any case, proceeding or other
action under any bankruptcy, reorganization, arrangement, readjustment or debt,
dissolution or liquidation law or statute of any jurisdiction, whether now or
hereafter in effect.

 
56

--------------------------------------------------------------------------------

 

(i) A petition (“Petition”) is filed or any case, proceeding or other action is
commenced against Borrower, against any principal, general partner or managing
member of Borrower or against any indemnitor or guarantor under any indemnity or
guaranty executed in connection with the loan secured hereby seeking to have an
order for relief entered against it as debtor or seeking reorganization,
arrangement, adjustment, liquidation, dissolution or composition of it or its
debts or other relief under any law relating to bankruptcy, insolvency,
arrangement, reorganization, receivership or other debtor relief under any law
or statute of any jurisdiction, whether now or hereafter in effect, or a court
of competent jurisdiction enters an order for relief against Borrower, against
any principal, managing member or general partner of Borrower or against any
indemnitor or guarantor under any indemnity or guaranty executed in connection
with the loan secured hereby, as debtor, or an order, judgment or decree is
entered appointing, with or without the consent of Borrower, of any such
principal, managing member or general partner of Borrower or of any such
indemnitor or guarantor, a receiver, trustee, custodian or similar officer for
Borrower, for any such principal, managing member or general partner of Borrower
or for any such indemnitor or guarantor, or for any substantial part of any of
the properties of Borrower, of any such principal,  general partner or managing
member of Borrower or of any such indemnitor or guarantor, and if any such event
shall occur, such Petition, case, proceeding, action, order, judgment or decree
shall not be dismissed within sixty (60) days after being commenced.
 
(j) Borrower solicits or aids the solicitation of the filing of any Petition
against Borrower including, without limitation:  (i) providing information
regarding the identity of creditors or the nature of creditors’ claims to any
third party unless compelled to do so by order of a court of competent
jurisdiction or by regulation promulgated by a governmental agency, or (ii)
paying the legal fees or expenses of any creditor of or interest holder in
Borrower with respect to any matter whatsoever.
 
(k) The Property or any part thereof shall be taken on execution or other
process of law in any action against Borrower.
 
(l) Borrower abandons all or a portion of the Property.
 
(m) The holder of any lien or security interest on the Property (without
implying the consent of Lender to the existence or creation of any such lien or
security interest), whether superior or subordinate to this Security Instrument
or any of the other Loan Documents, declares a default and such default is not
cured within any applicable grace or cure period set forth in the applicable
document or such holder institutes foreclosure or other proceedings for the
enforcement of its remedies thereunder.
 
(n) The Property, or any part thereof, is subjected to actual or threatened
waste or to removal, demolition or material alteration so that the value of the
Property is materially diminished thereby and Lender determines (in its
subjective determination) that it is not adequately protected from any loss,
damage or risk associated therewith.
 
(o) Any dissolution, termination, partial or complete liquidation, merger or
consolidation of Borrower, any of its principals, members, or general partners.
 
(p) An event of default occurs pursuant to the TRS Lease or Borrower negotiates,
permits, acquiesces to, or suffers a modification to, amendment to, or
supplement to the Ground Lease or a surrender, or termination of the Ground
Lease before its scheduled termination date.
 

 
57

--------------------------------------------------------------------------------

 
 
(q)  Borrower or any operator of the Property fails within the time deadlines
set by any governmental authority to correct any deficiency that may cause any
action by such agency with respect to the Property to have a material adverse
affect on the income or operation of the Property or on Borrower’s or any
operator’s interest in the Property, including without limitation, a
termination, revocation or suspension of any license or permit or a ban on new
resident admissions.
 
ARTICLE III
 
REMEDIES
 
Section 3.1        Remedies Available.  If there shall occur a default under
this Security Instrument, and such default has not been cured within any
applicable grace or cure period, then this Security Instrument is subject to
foreclosure as provided by law and Lender may, at its option and by or through a
trustee, nominee, assignee or otherwise, to the fullest extent permitted by law,
exercise  any or all of the following rights, remedies and recourses, either
successively or concurrently.
 
(a)  Acceleration.  Accelerate the maturity date of the Note and declare any or
all of the indebtedness secured hereby to be immediately due and payable without
any presentment, demand, protest, notice or action of any kind whatever (each of
which is hereby expressly waived by Borrower), whereupon the same shall become
immediately due and payable.  Upon any such acceleration, payment of such
accelerated amount shall constitute a prepayment of the principal balance of the
Note shall then be immediately due and payable.  Lender shall not be required to
demonstrate any actual impairment of its security or any increased risk of
default hereunder in order to declare the indebtedness secured hereby
immediately due and payable upon an Event of Default.
 
(b)  Entry on the Property.  Without in any way curing or waiving any default of
Borrower, either in person, by agent or by court-appointed receiver, with or
without bringing any action or proceeding, or by a receiver appointed by a court
and without regard to the adequacy of its security, enter upon and take
possession of the Property, or any part thereof, in its own name, without force
or with such force as is permitted by law and without notice or process or with
such notice or process as is required by law unless such notice and process are
waivable, in which case Borrower hereby waives such notice and process, and do
any and all acts and perform any and all work which may be desirable or
necessary in Lender’s judgment to complete any unfinished construction on the
Real Estate, to preserve and/or enhance the value, marketability or rentability
of the Property, to increase the income therefrom, to manage and operate the
Property or to protect the security hereof and all sums expended by Lender
therefor, together with interest thereon at the Default Interest Rate (as
defined in the Note), shall be immediately due and payable to Lender by Borrower
on demand and shall be secured hereby and by all of the other Loan Documents
securing all or any part of the indebtedness evidenced by the Note.
 
(c)  Collect Rents and Profits.  With or without taking possession of the
Property, sue for or otherwise collect the Rents and Profits, including those
past due and unpaid, and apply the same, less costs and expenses of operation
and collection, including reasonable  attorney’s fees, upon any indebtedness
secured hereby, all in such order as Lender in its discretion may determine.
 
58

--------------------------------------------------------------------------------


 
(d) Appointment of Receiver.  Upon, or at any time prior or after, initiating
the exercise of any power of sale, instituting any judicial foreclosure or
instituting any other foreclosure of the liens and security interests provided
for herein or any other legal proceedings hereunder, make application, ex-parte,
to a court of competent jurisdiction for appointment of a receiver, trustee,
liquidator or conservator for all or any part of the Property, as a matter of
strict right and without notice to Borrower and without regard to the adequacy
of the Property for the repayment of the indebtedness secured hereby or the
solvency of Borrower or any person or persons liable for the payment of the
indebtedness secured hereby, and Borrower does hereby irrevocably consent to
such appointment, waives any and all notices of and defenses to such appointment
and agrees not to oppose any application therefor by Lender, but nothing herein
is to be construed to deprive Lender of any other right, remedy or privilege
Lender may now have under the law to have a receiver, trustee, liquidator or
conservator appointed, provided, however, that the appointment of such receiver,
trustee, liquidator or conservator or other appointee by virtue of any court
order, statute or regulation shall not impair or in any manner prejudice the
rights of Lender to receive payment of the Rents and Profits pursuant to other
terms and provisions of this Security Instrument or the Assignment.  Any such
receiver, trustee, liquidator or conservator shall have all of the usual powers
and duties of receivers, trustees, liquidators or conservators in similar cases,
including, without limitation, the full power to hold, develop, rent, lease,
manage, maintain, operate and otherwise use or permit the use of the Property
upon such terms and conditions as said receiver may deem to be prudent and
reasonable under the circumstances as more fully set forth in Section 3.3
below.  Such receivership shall, at the option of Lender, continue until full
payment of all of the indebtedness secured hereby or until title to the Property
shall have passed by foreclosure sale under this Security Instrument or deed in
lieu of foreclosure.
 
(e) Foreclosure.  Sell or offer for sale the Property in such portions, order
and parcels as Lender may determine, with or without having first taken
possession of same, to the highest bidder for cash at public auction.  Such sale
shall be made at a location designated for foreclosure sales in accordance with
Chapter 244 of the Massachusetts General Laws and all other applicable
laws.  Lender shall have the STATUTORY POWER OF SALE and any other right or
remedies provided by law.  At any such sale (i) whether made under the power
herein contained, the UCC, any other Legal Requirement or by virtue of any
judicial proceedings or any other legal right, remedy or recourse, it shall not
be necessary for Lender to have been physically present, or to have constructive
possession of, the Property (Borrower shall deliver to Lender any portion of the
Property not actually or constructively possessed by Lender immediately upon
demand by Lender), and the title to and right of possession of any such property
shall pass to the purchaser thereof as completely as if it had been actually
present and delivered to purchaser at such sale, (ii) each instrument of
conveyance executed by Lender shall contain a general warranty of title, binding
upon Borrower, (iii) each recital contained in any instrument of conveyance made
by Lender shall conclusively establish the truth and accuracy of the matters
recited therein, including, without limitation, nonpayment of the Indebtedness,
advertisement and conduct of such sale in the manner provided herein and
otherwise by law and appointment of any successor Lender hereunder, (iv) any
prerequisites to the validity thereof shall be conclusively presumed to have
been performed, (v) the receipt of Lender or of such other party or officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
for his or their purchase money and no such purchaser or purchasers, or his or
their assigns or personal representatives, shall thereafter be obligated to see
to the application of such purchase money or be in any way answerable for any
loss, misapplication or non-application thereof, (vi) to the fullest extent
permitted by law, Borrower shall be completely and irrevocably divested of all
of its right, title, interest, claim and demand whatsoever, either at law or in
equity, in and to the property sold and such sale shall be a perpetual bar both
at law and in equity against Borrower, and against all other persons claiming or
to claim the property sold or any part thereof, by, through or under Borrower,
and (vii) to the extent and under such circumstances as are permitted by law,
Lender may be a purchaser at any such sale.
 
 
59

--------------------------------------------------------------------------------

 

(f)  Judicial Remedies.  Proceed by suit or suits, at law or in equity,
instituted by Lender to enforce the payment of the indebtedness secured hereby
or the other obligations of Borrower hereunder or pursuant to the Loan
Documents, to foreclose the liens and security interests of this Security
Instrument as against all or any part of the Property, and to have all or any
part of the Property sold under the judgment or decree of a court of competent
jurisdiction.  In the event of a judicial sale pursuant to a foreclosure decree,
it is understood and agreed that Lender or its assigns may become the purchaser
of the Property or any part thereof.  This remedy shall be cumulative of any
other non-judicial remedies available to the Lender with respect to the Loan
Documents.  Proceeding with the request or receiving a judgment for legal relief
shall not be or be deemed to be an election of remedies or bar any available
non-judicial remedy of the Lender.
 
(g)  Other.  Exercise any other right or remedy available hereunder, under any
of the other Loan Documents or at law or in equity (including without
limitation, rights and remedies under any applicable Uniform Commercial Code,
and use and/or application of any Reserves and letters of credit).
 
(h)  Application of Proceeds.  To the fullest extent permitted by law, the
proceeds of any sale under this Security Instrument shall be applied to the
extent funds are so available to the following items in such order as Lender in
its discretion may determine:
 
(i) To payment of the costs, expenses and fees of taking possession of the
Property, and of holding, operating, maintaining, using, leasing, repairing,
improving, marketing and selling the same and of otherwise enforcing Lender’s
right and remedies hereunder and under the other Loan Documents, including, but
not limited to, receivers’ fees, court costs, attorneys’, accountants’,
appraisers’, managers’ and other professional fees, title charges and transfer
taxes.
 
(ii) To payment of all sums expended by Lender under the terms of any of the
Loan Documents and not yet repaid, together with interest on such sums at the
Default Interest Rate.
 
(iii) To payment of the secured indebtedness and all other obligations secured
by this Security Instrument, including, without limitation, interest at the
Default Interest Rate and, to the extent permitted by applicable law, any
prepayment fee, charge or premium required to be paid under the Note in order to
prepay principal, in any order that Lender chooses in its sole discretion.
 
 
60

--------------------------------------------------------------------------------

 

(iv)  The remainder, if any, of such funds shall be disbursed to Borrower or to
the person or persons legally entitled thereto.
 
Section 3.2        Right and Authority of Receiver or Lender in the Event of
Default; Power of Attorney.  Upon the occurrence of a default hereunder, which
default is not cured within any applicable grace or cure period, and entry upon
the Property pursuant to Section 3.1(b) hereof or appointment of a receiver
pursuant to Section 3.1(d) hereof, and under such terms and conditions as may be
prudent and reasonable under the circumstances in Lender’s or the receiver’s
sole discretion, all at Borrower’s expense, Lender or said receiver, or such
other persons or entities as they shall hire, direct or engage, as the case may
be, may do or permit one or more of the following, successively or
concurrently:  (a) enter upon and take possession and control of any and all of
the Property; (b) take and maintain possession of all documents, books, records,
papers and accounts relating to the Property; (c) exclude Borrower and its
agents, servants and employees wholly from the Property; (d) manage and operate
the Property; (e) preserve and maintain the Property; (f) make repairs and
alterations to the Property; (g) complete any construction or repair of the
Improvements, with such changes, additions or modifications of the plans and
specifications or intended disposition and use of the Improvements as Lender may
in its sole discretion deem appropriate or desirable to place the Property in
such condition as will, in Lender’s sole discretion, make it or any part thereof
readily marketable or rentable; (h) conduct a marketing or leasing program with
respect to the Property, or employ a marketing or leasing agent or agents to do
so, directed to the leasing or sale of the Property under such terms and
conditions as Lender may in its sole discretion deem appropriate or desirable;
(i) employ such contractors, subcontractors, materialmen, architects, engineers,
consultants, managers, brokers, marketing agents, or other employees, agents,
independent contractors or professionals, as Lender may in its sole discretion
deem appropriate or desirable to implement and effectuate the rights and powers
herein granted; (j) execute and deliver, in the name of Lender as
attorney-in-fact and agent of Borrower or in its own name as Lender, such
documents and instruments as are necessary or appropriate to consummate
authorized transactions; (k) enter into such leases, whether of real or personal
property, or tenancy agreements, under such terms and conditions as Lender may
in its sole discretion deem appropriate or desirable; (l) collect and receive
the Rents and Profits from the Property; (m) eject Tenants or repossess personal
property, as provided by law, for breaches of the conditions of their Leases or
other agreements; (n) sue for unpaid Rents and Profits, payments, income or
proceeds in the name of Borrower or Lender; (o) maintain actions in forcible
entry and detainer, ejectment for possession and actions in distress for rent;
(p) compromise or give acquittance for Rents and Profits, payments, income or
proceeds that may become due; (q) delegate or assign any and all rights and
powers given to Lender by this Security Instrument; and (r) do any acts which
Lender in its sole discretion deems appropriate or desirable to protect the
security hereof and use such measures, legal or equitable, as Lender may in its
sole discretion deem appropriate or desirable to implement and effectuate the
provisions of this Security Instrument.  This Security Instrument shall
constitute a direction to and full authority to any lessee, or other third party
who has heretofore dealt or contracted or may hereafter deal or contract with
Borrower or Lender, at the request of Lender, to pay all amounts owing under any
Lease, contract, concession, license or other agreement to Lender without proof
of the default relied upon.  Any such lessee or third party is hereby
irrevocably authorized to rely upon and comply with (and shall be fully
protected by Borrower in so doing) any request, notice or demand by Lender for
the payment to Lender of any Rents and Profits or other sums which may be or
thereafter become due under its Lease, contract, concession, license or other
agreement, or for the performance of any undertakings under any such Lease,
contract, concession, license or other agreement, and shall have no right or
duty to inquire whether any default under this Security Instrument or under any
of the other Loan Documents has actually occurred or is then existing.  Borrower
hereby constitutes and appoints Lender, its assignees, successors, transferees
and nominees, as Borrower’s true and lawful attorney-in-fact and agent, with
full power of substitution in the Property, in Borrower’s name, place and stead,
to do or permit any one or more of the foregoing described rights, remedies,
powers and authorities, successively or concurrently, and said power of attorney
shall be deemed a power coupled with an interest and irrevocable so long as any
indebtedness secured hereby is outstanding.  Any money advanced by Lender in
connection with any action taken under this Section 3.3, together with interest
thereon at the Default Interest Rate from the date of making such advancement by
Lender until actually paid by Borrower, shall be a demand obligation owing by
Borrower to Lender and shall be secured by this Security Instrument and by every
other instrument securing the secured indebtedness.

 
61

--------------------------------------------------------------------------------

 

Section 3.3        Occupancy After Foreclosure.  In the event there is a
foreclosure sale hereunder and at the time of such sale, Borrower or Borrower’s
representatives, successors or assigns, or any other persons claiming any
interest in the Property by, through or under Borrower, are occupying or using
the Property, or any part thereof, then, to the extent not prohibited by
applicable law, each and all shall, at the option of Lender or the purchaser at
such sale, as the case may be, immediately become the tenant of the purchaser at
such sale, which tenancy shall be a tenancy from day-to-day, terminable at the
will of either landlord or tenant, at a reasonable rental per day based upon the
value of the Property occupied or used, such rental to be due daily to the
purchaser.  Further, to the extent permitted by applicable law, in the event the
tenant fails to surrender possession of the Property upon the termination of
such tenancy, the purchaser shall be entitled to institute and maintain an
action for unlawful detainer of the Property in the appropriate court of the
county in which the Real Estate is located.
 
Section 3.4        Notice to Account Debtors.  Lender may, at any time after a
default hereunder, which default is not cured within any applicable grace or
cure period, notify the account debtors and obligors of any accounts, chattel
paper, negotiable instruments or other evidences of indebtedness to Borrower
included in the Property to pay Lender directly.  Borrower shall at any time or
from time to time upon the request of Lender provide to Lender a current list of
all such account debtors and obligors and their addresses.
 
Section 3.5        Cumulative Remedies.  All remedies contained in this Security
Instrument are cumulative and Lender shall also have all other remedies provided
at law and in equity or in any other Loan Documents.  Such remedies may be
pursued separately, successively or concurrently at the sole subjective
direction of Lender and may be exercised in any order and as often as occasion
therefor shall arise.  No act of Lender shall be construed as an election to
proceed under any particular provisions of this Security Instrument to the
exclusion of any other provision of this Security Instrument or as an election
of remedies to the exclusion of any other remedy which may then or thereafter be
available to Lender.  No delay or failure by Lender to exercise any right or
remedy under this Security Instrument shall be construed to be a waiver of that
right or remedy or of any default hereunder.  Lender may exercise any one or
more of its rights and remedies at its option without regard to the adequacy of
its security.
 
 
62

--------------------------------------------------------------------------------

 

Section 3.6        Payment of Expenses.  Borrower shall pay on demand all of
Lender’s expenses reasonably incurred in any efforts to enforce any terms of
this Security Instrument, whether or not any lawsuit is filed and whether or not
foreclosure is commenced but not completed, including, but not limited to,
reasonable legal fees and disbursements, foreclosure costs and title charges,
together with interest thereon from and after the date Lender notifies Borrower
of Lender’s incurrence thereof until actually paid by Borrower at the Default
Interest Rate, and the same shall be secured by this Security Instrument and by
all of the other Loan Documents securing all or any part of the indebtedness
evidenced by the Note.
 
ARTICLE IV
MISCELLANEOUS TERMS AND CONDITIONS
 
Section 4.1         Time of Essence.  Time is of the essence with respect to all
provisions of this Security Instrument.
 
Section 4.2        Release of Security Instrument.  If and when Borrower has
paid all of the secured indebtedness as the same becomes due and payable, then,
and in such event only, all rights under this Security Instrument shall
terminate except for those provisions hereof which by their terms survive, and
the Property shall become wholly clear of the liens, security interests,
conveyances and assignments evidenced hereby, which shall be released by Lender
in due form at Borrower’s cost.  Borrower shall be responsible for the
recordation of such release and payment of any recordation costs associated
therewith.
 
Section 4.3        Certain Rights of Lender.  Without affecting Borrower’s
liability for the payment of any of the indebtedness secured hereby, Lender may
from time to time and without notice to Borrower: (a) release any Person liable
for the payment of the indebtedness secured hereby; (b) extend or modify the
terms of payment of the indebtedness secured hereby; (c) accept additional real
or personal property of any kind as security or alter, substitute or release any
property securing the indebtedness secured hereby; (d) recover any part of the
Property; (e) consent in writing to the making of any subdivision map or plat
thereof; (f) join in granting any easement therein; or (g) join in any extension
agreement of this Security Instrument or any agreement subordinating the lien
hereof.
 
Section 4.4        Notices.  All notices, demands, requests or other
communications to be sent by one party to the other hereunder or required by law
shall be in writing and shall be deemed to have been validly given or served by
delivery of the same in person to the intended addressee, or by depositing the
same with Federal Express or another reputable private courier service for next
business day delivery, or by depositing the same in the United States mail,
postage prepaid, registered or certified mail, return receipt requested, in any
event addressed to the intended addressee at its address set forth on the first
page of this Security Instrument or at such other address as may be designated
by such party as herein provided.  All notices, demands and requests shall be
effective upon such personal delivery, or one (1) Business Day after being
deposited with the private courier service, or two (2) Business Days after being
deposited in the United States mail as required above.  Rejection or other
refusal to accept or the inability to deliver because of changed address of
which no notice was given as herein required shall be deemed to be receipt of
the notice, demand or request sent.  By giving to the other party hereto at
least fifteen (15) days’ prior written notice thereof in accordance with the
provisions hereof, the parties hereto shall have the right from time to time to
change their respective addresses and each shall have the right to specify as
its address any other address within the United States of America.

 
63

--------------------------------------------------------------------------------

 

Section 4.5       Successors and Assigns.  The terms, provisions, indemnities,
covenants and conditions hereof shall be binding upon Borrower and the
successors and assigns of Borrower, including all successors in interest in and
to all or any part of the Property, and shall inure to the benefit of Lender,
and its successors and assigns and shall constitute covenants running with the
land.  If Borrower consists of more than one person or entity, each will be
jointly and severally liable to perform the obligations of Borrower.
 
Section 4.6       Severability.  A determination that any provision of this
Security Instrument is unenforceable or invalid shall not affect the
enforceability or validity of any other provision.
 
Section 4.7       General Interpretative Principles.  Within this Security
Instrument, words of any gender shall be held and construed to include any other
gender, and words in the singular shall be held and construed to include the
plural, and vice versa, unless the context otherwise requires.
 
Section 4.8       Waiver; Discontinuance of Proceedings.  Lender may waive any
single default or Event of Default by Borrower hereunder without waiving any
other prior or subsequent default or Event of Default, and may remedy any
default or Event of Default by Borrower hereunder without waiving the default or
Event of Default remedied.  Neither the failure or delay by Lender in
exercising, any right, power or remedy upon any default by Borrower hereunder
shall be construed as a waiver of such default or Event of Default or as a
waiver of the right to exercise any such right, power or remedy at a later
date.  No single or partial exercise by Lender of any right, power or remedy
hereunder shall exhaust the same or shall preclude any other or further exercise
thereof, and every such right, power or remedy hereunder may be exercised at any
time and from time to time.  No modification or waiver of any provision hereof
nor consent to any departure by Borrower therefrom shall in any event be
effective unless the same shall be in writing and signed by Lender, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose given.  No notice to nor demand on Borrower in any case
shall of itself entitle Borrower to any other or further notice or demand in
similar or other circumstances.  Acceptance by Lender of any payment in an
amount less than the amount then due on any of the secured indebtedness shall be
deemed an acceptance on account only and shall not in any way affect the
existence of a default or Event of Default hereunder.
 
Section 4.9       Section Headings.  The headings of the sections and paragraphs
of this Security Instrument are for convenience of reference only, are not to be
considered a part hereof and shall not limit or otherwise affect any of the
terms hereof.

 
64

--------------------------------------------------------------------------------

 

Section 4.10     Governing Law.  This Security Instrument will be governed by
and construed in accordance with the laws of the State in which the Property is
located, provided that to the extent that any of such laws may now or hereafter
be preempted by Federal law, in which case such Federal law shall so govern and
be controlling.
 
Section 4.11     Counting of Days.  The term “days” when used herein shall mean
calendar days.  If any time period ends on a Saturday, Sunday or holiday
officially recognized by the State within which the Real Estate is located, the
period shall be deemed to end on the next succeeding business day.  The term
“business day” or “Business Day” when used herein shall mean a weekday, Monday
through Friday, except a legal holiday or a day on which banking institutions in
New York, New York are authorized by law to be closed.
 
Section 4.12     Application of the Proceeds of the Note.  To the extent that
proceeds of the Note are used to pay indebtedness secured by any outstanding
lien, security interest, charge or prior encumbrance against the Property, such
proceeds have been advanced by Lender at Borrower’s request and Lender shall be
subrogated to any and all rights, security interests and liens owned by any
owner or holder of such outstanding liens, security interests, charges or
encumbrances, irrespective of whether said liens, security interests, charges or
encumbrances are released.
 
Section 4.13     Unsecured Portion of Indebtedness.  If any part of the secured
indebtedness cannot be lawfully secured by this Security Instrument or if any
part of the Property cannot be lawfully subject to the lien and security
interest hereof to the full extent of such indebtedness, then all payments made
shall be applied on said indebtedness first in discharge of that portion thereof
which is unsecured by this Security Instrument.
 
Section 4.14     Cross Default.  A default hereunder which has not been cured
within any applicable grace or cure period shall be an event of default under
each of the other Loan Documents.
 
Section 4.15     Interest After Sale.  In the event the Property or any part
thereof shall be sold upon foreclosure as provided hereunder, to the extent
permitted by law, the sum for which the same shall have been sold shall, for
purposes of redemption (pursuant to the laws of the State in which the Property
is located), bear interest at the Default Interest Rate.
 
Section 4.16     Construction of this Document.  This document may be construed
as a mortgage, security deed, deed of trust, chattel mortgage, conveyance,
assignment, security agreement, pledge, financing statement, hypothecation or
contract, or any one or more of the foregoing, in order to fully effectuate the
liens and security interests created hereby and the purposes and agreements
herein set forth.
 
Section 4.17     No Merger.  It is the desire and intention of the parties
hereto that this Security Instrument and the lien hereof do not merge in fee
simple title to the Property.

 
65

--------------------------------------------------------------------------------

 

Section 4.18      Rights With Respect to Junior Encumbrances.  Any person or
entity purporting to have or to take a junior mortgage or other lien upon the
Property or any interest therein shall be subject to the rights of Lender to
amend, modify, increase, vary, alter or supplement this Security Instrument, the
Note or any of the other Loan Documents and to extend the maturity date of the
indebtedness secured hereby and to increase the amount of the indebtedness
secured hereby and to waive or forebear the exercise of any of its rights and
remedies hereunder or under any of the other Loan Documents and to release any
collateral or security for the indebtedness secured hereby, in each and every
case without obtaining the consent of the holder of such junior lien and without
the lien or security interest of this Security Instrument losing its priority
over the rights of any such junior lien.
 
Section 4.19      Lender May File Proofs of Claim.  In the case of any
receivership, insolvency, bankruptcy, reorganization, arrangement, adjustment,
composition or other proceedings affecting Borrower or the principals or general
partners in Borrower, or their respective creditors or property, Lender, to the
extent permitted by law, shall be entitled to file such proofs of claim and
other documents as may be necessary or advisable in order to have the claims of
Lender allowed in such proceedings for the entire secured indebtedness at the
date of the institution of such proceedings and for any additional amount which
may become due and payable by Borrower hereunder after such date.
 
Section 4.20      After-Acquired Property.  All property acquired by Borrower
after the date of this Security Instrument which by the terms of this Security
Instrument shall be subject to the lien and the security interest created
hereby, shall immediately upon the acquisition thereof by Borrower and without
further mortgage, conveyance or assignment become subject to the lien and
security interest created by this Security Instrument.
 
Section 4.21      No Representation.  By accepting delivery of any item required
to be observed, performed or fulfilled or to be given to Lender pursuant to the
Loan Documents, including, but not limited to, any officer’s certificate,
balance sheet, statement of profit and loss or other financial statement,
survey, appraisal or insurance policy, Lender shall not be deemed to have
warranted, consented to, or affirmed the sufficiency, legality, effectiveness or
legal effect of the same, or of any term, provision or condition thereof, and
such acceptance of delivery thereof shall not be or constitute any warranty,
consent or affirmation with respect thereto by Lender.
 
Section 4.22      Counterparts.  This Security Instrument may be executed in any
number of counterparts, each of which shall be effective only upon delivery and
thereafter shall be deemed an original, and all of which shall be taken to be
one and the same instrument, for the same effect as if all parties hereto had
signed the same signature page.
 
Section 4.23      Personal Liability.  Notwithstanding anything to the contrary
contained in this Security Instrument, the liability of Borrower and its general
partners for the indebtedness secured hereby and for the performance of the
other agreements, covenants and obligations contained herein and in the Loan
Documents shall be limited as set forth in Sections 1.06 and 1.07 of the Note;
provided, however, that nothing herein shall be deemed to be a waiver of any
right which Lender may have under Sections 506(a), 506(b), 1111(b) or any other
provisions of the U.S. Bankruptcy Code to file a claim for the full amount of
the indebtedness secured hereby or to require that all collateral shall continue
to secure all indebtedness owing to Lender in accordance with the Note, this
Security Instrument and the other Loan Documents.
 
 
66

--------------------------------------------------------------------------------

 

Section 4.24      Recording and Filing.  Borrower will cause the Loan Documents
and all amendments and supplements thereto and substitutions therefor to be
recorded, filed, re-recorded and re-filed in such manner and in such places as
Lender shall reasonably request, and will pay on demand all such recording,
filing, re-recording and re-filing taxes, fees and other charges.  Borrower
shall reimburse Lender, or its servicing agent, for the costs incurred in
obtaining a tax service company to verify the status of payment of taxes and
assessments on the Property.
 
Section 4.25      Entire Agreement and Modifications.  This Security Instrument
and the other Loan Documents contain the entire agreements between the parties
and supersede any prior agreements (oral or written), and may not be amended,
revised, waived, discharged, released or terminated orally but only by a written
instrument or instruments executed by the party against which enforcement of the
amendment, revision, waiver, discharge, release or termination is asserted.
 
Section 4.26      Maximum Interest.  The provisions of this Security Instrument
and of all agreements between Borrower and Lender, whether now existing or
hereafter arising and whether written or oral, are hereby expressly limited so
that in no contingency or event whatsoever, whether by reason of demand or
acceleration of the maturity of the Note or otherwise, shall the amount paid, or
agreed to be paid (“Interest”), to Lender for the use, forbearance or retention
of the money loaned under the Note exceed the maximum amount permissible under
applicable law.  If, from any circumstance whatsoever, performance or
fulfillment of any provision hereof or of any agreement between Borrower and
Lender shall, at the time performance or fulfillment of such provision shall be
due, exceed the limit for Interest prescribed by law or otherwise transcend the
limit of validity prescribed by applicable law, then ipso facto the obligation
to be performed or fulfilled shall be reduced to such limit and if, from
any circumstance whatsoever, Lender shall ever receive anything of value deemed
Interest by applicable law in excess of the maximum lawful amount, an amount
equal to any excessive Interest shall be applied to the reduction of the
principal balance owing under the Note in the inverse order of its maturity
(whether or not then due) or at the option of Lender be paid over to Borrower,
and not to the payment of Interest.  All Interest (including any amounts or
payments deemed to be Interest) paid or agreed to be paid to Lender shall, to
the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full period until payment in full of the principal balance
of the Note so that the Interest thereon for such full period will not exceed
the maximum amount permitted by applicable law.  This Section 5.26 will control
all agreements between Borrower and Lender.
 
Section 4.27      Application of Default Interest Rate Not a
Waiver.  Application of the Default Interest Rate shall not be deemed to
constitute a waiver of any default or any rights or remedies of Lender under
this Security Instrument, any other Loan Document or applicable legal
requirements, or a consent to any extension of time for the payment or
performance of any obligation with respect to which the Default Interest Rate
may be invoked.
 
Section 4.28      Intentionally Reserved.
 
 
67

--------------------------------------------------------------------------------

 

Section 4.29      Brokers and Correspondents.  Borrower acknowledges, consents
to and agrees that in addition to any broker or correspondent fee payable by
Borrower to the broker or correspondent, Lender may pay additional compensation,
fees or other payments to the broker or correspondent in connection with or
arising out of the origination, closing, sale, securitization or servicing of
the Loan.  Such compensation may include, but is not limited to, direct one time
payments, payments based on volume, profit sharing, or an on going financial
interest in the Loan.  In addition, broker or correspondent may act as a
sub-servicer with respect to the Loan and receive additional fees for doing
so.  Borrower acknowledges and agrees that it is a sophisticated Person capable
of evaluating these and other circumstances relevant to obtaining financing in
the form of the Loan and that it has or will obtain from any such broker or
correspondent such information regarding any such compensation as it deems
relevant.
 
Section 4.30      Relationship of the Parties.  The relationship between
Borrower and Lender is that of a borrower and a lender only and neither of those
parties is, nor shall it hold itself out to be, the agent, employee, joint
venturer or partner of the other party.
 
Section 4.31      Fixture Filing.  This Security Instrument shall be effective
from the date of its recording as a financing statement filed as a fixture
filing with respect to all goods constituting part of the Property which are or
are to become fixtures.
 
Section 4.32      Statutory Power of Sale.  This Mortgage is upon the STATUTORY
CONDITIONS and upon the further condition that all covenants and agreements of
the Borrower in the Note, this Mortgage and the Loan Documents, and in all other
mortgages, debts and obligations of or from Borrower to or for benefit of Lender
shall be kept and fully performed and upon any breach of same, Lender shall have
the STATUTORY POWER OF SALE and any other powers given by statute.
 
[No Further Text on this Page; Signature Page Follows]

 
68

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower, intending to be legally bound hereby, has duly
executed this Security Instrument under seal as of the day and year first above
written.
 

 
NANTUCKET ACQUISITION LLC, a Delaware limited liability company
     
By:
Cornerstone Ventures, Inc., a California corporation, its Manager
         
By:
       
Terry G. Roussel, President

 
RECORD AND RETURN TO:
 
DLA Piper LLP (US)
203 N. LaSalle Street, 19th floor
Chicago, Illinois  60601
Attention:  Samuel B. Stempel

 

--------------------------------------------------------------------------------

 

THE STATE OF ______________  §
 
COUNTY OF ________________   §
 
On this ______ day of December, 2009, before me, the undersigned notary public,
personally appeared Terry G. Roussel, proved to me through satisfactory evidence
of identification, which was my personal knowledge, to be the person whose name
is signed on the preceding instrument and acknowledged the foregoing instrument
to be his/her free act and deed as President of Cornerstone Ventures, Inc., a
California corporation, Manager of NANTUCKET ACQUISITION LLC, a Delaware limited
liability company.
 

         
Notary Public
     
My Commission Expires:

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
LEGAL DESCRIPTION
 
That certain parcel or tract of land, with all buildings and improvements now or
hereafter located thereon, situated in the Town of Nantucket, County of
Nantucket, Commonwealth of Massachusetts and bounded and described as follows:
 
Parcel 1 on plan entitled "Plan of Land in Nantucket, Mass, prepared for the
Town of Nantucket" dated February 20, 2001 by Blackwell and Associates, Inc.,
and recorded with the Nantucket Registry of Deeds as Plan No. 01-30.
 
 

--------------------------------------------------------------------------------

 